Exhibit 10.23

CUSIP NO. 98977UAA4

TERM FACILITY CUSIP NO. 98977UAC0

REVOLVING CREDIT FACILITY CUSIP NO. 98977UAB2

DELAYED DRAW TERM FACILITY CUSIP NO. 98977UAD8

 

 

 

CREDIT AGREEMENT

 

dated as of February 20, 2019

 

 

among

 

 

Zix Corporation,

as Borrower,

 

 

The Lenders From Time to Time Party Hereto,

 

and

 

SunTrust Bank,

as Administrative Agent

__________________________________________________________


SunTrust Robinson Humphrey, Inc.,

KEYBANC CAPITAL MARKETS INC.,

REGIONS BANK,

and

CAPITAL ONE, NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

and

KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent

and

REGIONS BANK,

CAPITAL ONE, NATIONAL ASSOCIATION,

and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

Section 1.01

Defined Terms1

 

Section 1.02

Classification of Loans and Borrowings50

 

Section 1.03

Terms Generally50

 

Section 1.04

Accounting Terms; GAAP50

 

Section 1.05

Pro Forma Calculations51

 

Section 1.06

Certain Calculations and Tests51

 

Section 1.07

Effectuation of Transactions52

 

Section 1.08

Classification52

 

Section 1.09

Divisions52

 

ARTICLE II

The Credits

Section 2.01

Commitments52

 

Section 2.02

Loans and Borrowings53

 

Section 2.03

Requests for Borrowings53

 

Section 2.04

Swing Line Loans.54

 

Section 2.05

Letters of Credit57

 

Section 2.06

Funding of Borrowings62

 

Section 2.07

Interest Elections63

 

Section 2.08

Termination and Reduction of Commitments64

 

Section 2.09

Repayment of Loans; Evidence of Debt65

 

Section 2.10

Repayment of Term Loans65

 

Section 2.11

Prepayment of Loans66

 

Section 2.12

Fees68

 

Section 2.13

Interest69

 

Section 2.14

Alternate Rate of Interest70

 

Section 2.15

Increased Costs71

 

Section 2.16

Break Funding Payments72

 

Section 2.17

Taxes73

 

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Setoffs76

 

Section 2.19

Mitigation Obligations; Replacement of Lenders78

 

Section 2.20

Incremental Credit Extensions79

 

Section 2.21

Refinancing Amendments82

 

Section 2.22

Defaulting Lenders83

 

Section 2.23

Illegality84

 

 

--------------------------------------------------------------------------------

Page

ARTICLE III

Representations and Warranties

Section 3.01

Organization; Powers85

 

Section 3.02

Authorization; Enforceability85

 

Section 3.03

Governmental Approvals; No Conflicts86

 

Section 3.04

Financial Condition; No Material Adverse Effect86

 

Section 3.05

Properties87

 

Section 3.06

Litigation and Environmental Matters87

 

Section 3.07

Compliance with Laws and Agreements87

 

Section 3.08

Investment Company Status87

 

Section 3.09

Taxes87

 

Section 3.10

ERISA88

 

Section 3.11

Disclosure88

 

Section 3.12

Subsidiaries88

 

Section 3.13

Intellectual Property; Licenses, Etc.88

 

Section 3.14

Solvency89

 

Section 3.15

Senior Indebtedness89

 

Section 3.16

Federal Reserve Regulations89

 

Section 3.17

Use of Proceeds89

 

Section 3.18

Labor Matters90

 

Section 3.19

Security Documents90

 

Section 3.20

Sanctions90

 

Section 3.21

Deposit and Disbursement Accounts90

 

Section 3.22

EEA Financial Institution90

 

ARTICLE IV

Conditions

Section 4.01

Effective Date91

 

Section 4.02

Credit Extensions93

 

ARTICLE V

Affirmative Covenants

Section 5.01

Financial Statements and Other Information95

 

Section 5.02

Notices of Material Events97

 

Section 5.03

Information Regarding Collateral97

 

Section 5.04

Existence; Conduct of Business97

 

Section 5.05

Payment of Taxes, Etc.97

 

Section 5.06

Maintenance of Properties98

 

Section 5.07

Insurance98

 

Section 5.08

Books and Records; Inspection and Audit Rights98

 

Section 5.09

Compliance with Laws99

 

ii

--------------------------------------------------------------------------------

Page

Section 5.10

Use of Proceeds99

 

Section 5.11

Additional Subsidiaries99

 

Section 5.12

Further Assurances100

 

Section 5.13

Designation of Subsidiaries100

 

Section 5.14

Certain Post-Closing Obligations101

 

ARTICLE VI

Negative Covenants

Section 6.01

Indebtedness; Certain Equity Securities102

 

Section 6.02

Liens105

 

Section 6.03

Fundamental Changes107

 

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions108

 

Section 6.05

Asset Sales111

 

Section 6.06

Sale and Leaseback Transactions113

 

Section 6.07

Restricted Payments; Certain Payments of Indebtedness114

 

Section 6.08

Transactions with Affiliates116

 

Section 6.09

Restrictive Agreements117

 

Section 6.10

Amendment of Junior Financing Documents and Organizational Documents118

 

Section 6.11

Financial Performance Covenant118

 

Section 6.12

Changes in Fiscal Year118

 

Section 6.13

Anti-Corruption Laws; Sanctions118

 

ARTICLE VII

Events of Default

Section 7.01

Events of Default119

 

ARTICLE VIII

Administrative Agent

Section 8.01

Appointment and Authority121

 

Section 8.02

Rights as a Lender122

 

Section 8.03

Exculpatory Provisions122

 

Section 8.04

Reliance by Administrative Agent123

 

Section 8.05

Delegation of Duties123

 

Section 8.06

Resignation of Administrative Agent124

 

Section 8.07

Non-Reliance on Administrative Agent and Other Lenders125

 

Section 8.08

No Other Duties, Etc.125

 

Section 8.09

Administrative Agent May File Proofs of Claim125

 

Section 8.10

No Waiver; Cumulative Remedies; Enforcement125

 

Section 8.11

Withholding Taxes126

 

Section 8.12

Right to Realize on Collateral and Enforce Guarantee127

 

iii

--------------------------------------------------------------------------------

Page

Section 8.13

Authorization to Execute Other127

 

ARTICLE IX

Miscellaneous

Section 9.01

Notices127

 

Section 9.02

Waivers; Amendments129

 

Section 9.03

Expenses; Indemnity; Damage Waiver132

 

Section 9.04

Successors and Assigns134

 

Section 9.05

Survival139

 

Section 9.06

Counterparts; Integration; Effectiveness140

 

Section 9.07

Severability140

 

Section 9.08

Right of Setoff140

 

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process141

 

Section 9.10

WAIVER OF JURY TRIAL141

 

Section 9.11

Headings142

 

Section 9.12

Confidentiality142

 

Section 9.13

PATRIOT Act143

 

Section 9.14

[Reserved].143

 

Section 9.15

Release of Liens and Guarantees144

 

Section 9.16

[Reserved].145

 

Section 9.17

No Advisory or Fiduciary Responsibility145

 

Section 9.18

Interest Rate Limitation145

 

Section 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions145

 

Section 9.20

Certain ERISA Matters146

 

 

 

 

 

 

iv

--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 1.01(a) —Applicable Fee Rate and Applicable Rate

Schedule 1.01(b) —Other Indebtedness Subject to the Effective Date Refinancing

Schedule 1.01(c) —Subsidiary Loan Parties

Schedule 2.01—Commitments

Schedule 3.12—Subsidiaries

Schedule 3.21—Deposit and Disbursement Accounts

Schedule 4.01(b)—Local Counsel

Schedule 5.14—Certain Post-Closing Obligations

Schedule 6.01—Existing Indebtedness

Schedule 6.02—Existing Liens

Schedule 6.04(e)—Existing Investments

Schedule 6.08—Existing Affiliate Transactions

Schedule 6.09—Existing Restrictions

Schedule 9.01—Addresses for Notices

EXHIBITS:

Exhibit A—Form of Assignment and Assumption

Exhibit B—Form of Guarantee Agreement

Exhibit C—Form of Perfection Certificate

Exhibit D—Form of Collateral Agreement

Exhibit E—Form of Borrowing Request

Exhibit F—Form of Solvency Certificate

Exhibit G—Form of Intercompany Note

Exhibit H-1—Form of United States Tax Compliance Certificate 1

Exhibit H-2—Form of United States Tax Compliance Certificate 2

Exhibit H-3—Form of United States Tax Compliance Certificate 3

Exhibit H-4—Form of United States Tax Compliance Certificate 4

 

 

v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of February 20, 2019 (this “Agreement”), among Zix
Corporation, a Texas corporation (the “Borrower”), the Lenders party hereto, and
SunTrust Bank, as Administrative Agent.

WHEREAS, pursuant to the terms of the Effective Date Purchase Agreement, on the
Effective Date, Borrower will acquire the Target and its subsidiaries; and

WHEREAS, the Borrower has requested that, subject to satisfaction (or waiver in
writing by the Joint Lead Arrangers) of the applicable conditions precedent set
forth in Section 4.01 below, (a) the Term Lenders extend Term Loans on the
Effective Date in an aggregate principal amount equal to $175.0 million, (b) the
Revolving Lenders provide the Revolving Credit Facility on the Effective Date
with commitments in an aggregate principal amount equal to $25.0 million, and
(c) the DDTL Lenders provide DDTL Commitments on the Effective Date in an
aggregate principal amount equal to $10.0 million.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period prior to the applicable acquisition or conversion, the amount for
such period of Consolidated EBITDA of such Pro Forma Entity (determined as if
references to the Borrower and the Restricted Subsidiaries in the definition of
the term “Consolidated EBITDA” (and in the component definitions used therein)
were references to such Pro Forma Entity and its subsidiaries which will become
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Acquisition Debt” means the Indebtedness described in Section 6.01(a)(xix).  

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

“Additional Revolving Lender” means, at any time, any bank or other financial
institution (including any such bank or financial institution that is a Lender
at such time but other than the Specified Investor or any of its Affiliates)
selected by the Borrower that agrees to provide any portion of any
(a) Incremental Revolving Commitment Increase pursuant to an Incremental
Facility Amendment in accordance with Section 2.20 or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.21; provided that each Additional Revolving Lender (other than any
Person that is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender at such time) shall be subject to the approval of each Issuing Bank (such
approval not to be unreasonably withheld or delayed).

 

--------------------------------------------------------------------------------

 

“Additional Term Lender” means, at any time, any bank or other financial
institution (including any such bank or financial institution that is a Lender
at such time but other than the Specified Investor or any of its Affiliates)
selected by the Borrower that agrees to provide any portion of any (a)
Incremental Term Facility pursuant to an Incremental Facility Amendment in
accordance with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.21.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.  Notwithstanding
the foregoing, the Adjusted LIBO Rate with respect to any applicable Interest
Period will be deemed to be 0.00% per annum if the Adjusted LIBO Rate for such
Interest Period determined pursuant to this definition would otherwise be less
than 0.00% per annum.

“Administrative Agent” means SunTrust Bank, in its capacity as administrative
agent hereunder and under the other Loan Documents, and shall include any duly
appointed successor in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.  None of the Administrative Agent, the Joint Lead
Arrangers, any Lender, or any of their respective Affiliates shall be considered
an Affiliate of the Borrower or any subsidiary thereof.  Other than with respect
to Section 6.08, no Person shall be an “Affiliate” of the Borrower or any
subsidiary thereof solely because it is an unrelated portfolio company of the
Specified Investor.

“Agent” means each of the Administrative Agent, the Collateral Agent, each Joint
Lead Arranger, and their respective successors and assigns in their capacities
as such, and “Agents” means two or more of them.

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

“Agreement” has the meaning assigned to such term in the preamble hereto.

“All-In-Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, an
interest rate floor, or otherwise, in each case, incurred or payable by the
Borrower to all lenders of such Indebtedness; provided that (a) All-In-Yield
shall include original issue discount and upfront fees (and original issue
discount shall be equated to interest based on an assumed four-year life to
maturity), (b) subject to the foregoing clause (a), All-In-Yield shall not
include prepayment premiums, arrangement, commitment, structuring, syndication,
underwriting, placement, success, advisory, ticking and unused line, consent and
amendment fees or other fees that are not generally paid ratably to all lenders
providing such Indebtedness or to one or more arrangers (or their affiliates)
thereof, (c) if an Incremental Facility includes an interest rate floor greater
than the applicable interest rate floor under the existing Term Facility, such
differential between interest rate floors shall be equated to the applicable
interest rate margin for purposes of determining whether an increase to the
interest rate margin under the existing Term Facility shall be required, but
only to the extent an increase in the interest rate floor in the existing Term
Facility would cause an increase in the interest rate then in effect thereunder,
and in such case the interest rate floor (but not the interest rate margin)
applicable to the existing Term Facility shall be increased to the extent of
such differential between interest rate floors, and (d) fixed

2

--------------------------------------------------------------------------------

 

interest rates shall be equated to floating interest rates on a customary
matched maturity basis as is reasonably acceptable to the Administrative Agent
(in consultation with the Borrower).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the rate of interest which the Administrative Agent announces from time
to time as its prime lending rate, as in effect from time to time (the “Prime
Rate”), (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1.00% and (c) the Adjusted LIBO Rate determined on such date (or if such day is
not a Business Day, the immediately preceding Business Day) for a deposit in
dollars with a maturity of one month plus 1.00% per annum; provided that, for
the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate determined on such day at approximately 11 a.m. (London time) by reference
to the ICE Benchmark Administration Limited (or such other Person that takes
over the administration of such rate) Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent);
provided further that, for the avoidance of doubt, the Adjusted LIBO Rate
hereunder shall be subject to the interest rate floors set forth in the
definition of “Adjusted LIBO Rate”.  The Administrative Agent’s prime lending
rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.  The Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below the
Administrative Agent’s prime lending rate.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.  Notwithstanding the foregoing, the Alternate Base Rate
will be deemed to be 0.00% per annum if the Alternate Base Rate calculated
pursuant to the foregoing provisions would otherwise be less than 0.00% per
annum.

“Anti-Corruption Laws” means any and all laws, rules and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

“Anti-Money Laundering Laws” means any and all laws, rules or regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to money laundering or terrorism financing, including (a) 18 U.S.C. §§
1956 and 1957; and (b) the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., as
amended by the PATRIOT Act, and its implementing regulations.

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Fee Rate” shall mean, as of any date, with respect to the commitment
fee as of such date, the percentage per annum determined by reference to the
Total Net Leverage Ratio in effect on such date as set forth on Schedule
1.01(a); provided that a change in the Applicable Fee Rate resulting from a
change in the Total Net Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers each of the financial statements required
by Section 5.01(a) or (b), as applicable, and the Compliance Certificate
required by Section 5.01(c); provided, further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Fee Rate shall be at Level I as set
forth on Schedule 1.01(a) until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Fee Rate
shall be determined as provided above.  Notwithstanding the foregoing, the
Applicable Fee Rate for the commitment fee from the Effective Date until the
date by which the financial statements and Compliance Certificate for the Fiscal
Quarter ending June 30, 2019, are required to be delivered shall be at Level I
as set forth on Schedule 1.01(a).  In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Fee Rate based upon the pricing grid set
forth on Schedule 1.01(a) (the “Accurate

3

--------------------------------------------------------------------------------

 

Applicable Fee Rate”) for any period that such financial statement or Compliance
Certificate covered, then (i) the Borrower shall promptly deliver to the
Administrative Agent a correct financial statement or Compliance Certificate, as
the case may be, for such period, (ii) the Applicable Fee Rate shall be adjusted
such that after giving effect to the corrected financial statement or Compliance
Certificate, as the case may be, the Applicable Fee Rate shall be reset to the
Accurate Applicable Fee Rate based upon the pricing grid set forth on Schedule
1.01(a) for such period and (iii) the Borrower shall promptly pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
commitment fee owing as a result of such Accurate Applicable Fee Rate for such
period.  The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.  

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank at any time, the sum of (a) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank (if applicable)
that remains available for drawing at such time and (b) the aggregate amount of
all LC Disbursements made by such Person in its capacity as an Issuing Bank (if
applicable) that have not yet been reimbursed by or on behalf of the Borrower at
such time.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time), giving effect to any assignments pursuant to this Agreement and
to any Lender’s status as a Defaulting Lender at the time of determination;
provided that, at any time any Revolving Lender shall be a Defaulting Lender,
“Applicable Percentage” shall mean the percentage of the total Revolving
Commitments disregarding any such Defaulting Lender’s Revolving Commitment
represented by such Lender’s Revolving Commitment.  

“Applicable Rate” shall mean, as of any date, the percentage per annum
determined by reference to the applicable Total Net Leverage Ratio in effect on
such date as set forth on Schedule 1.01(a); provided that a change in the
Applicable Rate resulting from a change in the Total Net Leverage Ratio shall be
effective on the second Business Day after which the Borrower delivers each of
the financial statements required by Section 5.01(a) or (b), as applicable, and
the Compliance Certificate required by Section 5.01(c); provided, further, that
if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable Rate
shall be at Level I as set forth on Schedule 1.01(a) until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Rate shall be determined as provided above.  Notwithstanding the
foregoing, the Applicable Rate from the Effective Date until the date by which
the financial statements and Compliance Certificate for the Fiscal Quarter
ending June 30, 2019, are required to be delivered shall be at Level I as set
forth on Schedule 1.01(a).  In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate based upon the pricing grid set forth on
Schedule 1.01(a) (the “Accurate Applicable Rate”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall promptly deliver to the Administrative Agent a correct financial statement
or Compliance Certificate, as the case may be, for such period, (ii) the
Applicable Rate shall be adjusted such that after giving effect to the corrected
financial statement or Compliance Certificate, as the case may be, the
Applicable Rate shall be reset to the Accurate Applicable Rate based upon the
pricing grid set forth on Schedule 1.01(a) for such period and (iii) the
Borrower shall promptly pay to the Administrative Agent, for the account of the
Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Rate for such period.  The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VII.  

4

--------------------------------------------------------------------------------

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form (including electronic documentation generated by MarkitClear or other
electronic platform) reasonably approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Target or AR Intermediate, LLC, a Delaware limited liability company
(“ARI”), as applicable, and related statements of income, retained earnings, and
members’ equity and changes in financial position of the Target or ARI, as
applicable, as of the end of and for the fiscal years ended December 31, 2015
and December 31, 2016 and for the period between October 5, 2017 through
December 31, 2017.

“Available Amount” means, as of any date of determination, a cumulative amount
equal to the sum of (without duplication):

(a)

$5.0 million; plus

(b)

an amount (which amount shall not be less than zero) equal to the cumulative
amount of Excess Cash Flow for each fiscal year of the Borrower and its
Restricted Subsidiaries (commencing with the fiscal year ending December 31,
2019) ended on or prior to such date of determination that has not been, and
will not be required to be, applied to the prepayment of Indebtedness (after
taking into account any dollar-for-dollar credits in respect of prepayments of
the Term Loans); plus

(c)

the aggregate amount of any Retained Declined Proceeds; minus

(d)

an amount equal to the sum of (i) Restricted Payments made pursuant to Section
6.07(a)(vii), plus (ii) Repayments made pursuant to Section 6.07(b)(iii), plus
(iii) Investments made pursuant to Section 6.04(m), in each case, made after the
Effective Date and on or prior to such date of determination.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

5

--------------------------------------------------------------------------------

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in form and
substance reasonably satisfactory to the Administrative Agent.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” (as defined in Section 4975 of
the Code) that is subject to Section 4975 of the Code or (c) any person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person, (c) in the case of any partnership, the board of
directors or board of managers, manager or managing member of a general partner
of such Person and (d) in any other case, the functional equivalent of the
foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means Zix Corporation, a Texas corporation.

“Borrower Materials” has the meaning assigned to such term in Section 9.01(d).

“Borrower Notice” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement.”

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurodollar Revolving Borrowing,
$250,000 and (b) in the case of an ABR Revolving Borrowing, $100,000.

“Borrowing Multiple” means (a) in the case of a Eurodollar Revolving Borrowing,
$250,000 and (b) in the case of an ABR Revolving Borrowing, $100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which, if in writing, shall be substantially in the
form of Exhibit E.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Atlanta, Georgia, are authorized or
required by law to remain closed; provided that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
under a Capitalized Lease, determined in accordance with GAAP as in effect on
the Effective Date.  For purposes of Section 6.02, a Capital Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.

6

--------------------------------------------------------------------------------

 

“Capitalized Lease” means any lease that has been or should be, in accordance
with GAAP as in effect on December 31, 2018, recorded as a capital lease on the
balance sheet of the applicable lessee.

“Cash Management Obligations” means obligations of the Borrower or any
Restricted Subsidiary in respect of (a) any overdraft and related liabilities
arising from treasury, cash pooling, depository and cash management services or
any automated clearing house transfers of funds and/or (b) netting services,
employee credit card or purchase card programs or similar arrangements or
programs.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued, but only to the extent such rules, regulations, or
published interpretations or directives are applied to the Borrower and its
Subsidiaries by the Administrative Agent or any Lender in substantially the same
manner as applied to other similarly situated borrowers under comparable
syndicated credit facilities, including, without limitation, for purposes of
Section 2.15.

“Change of Control” means the occurrence of one or more of the following events:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Exchange Act and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof) of 45% or more of the outstanding shares of the voting equity
interests of the Borrower (other than the Specified Investor) or (b) the
occurrence of a “change of control”, or similar provision, under or with respect
to any Material Indebtedness.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing
Line Loans, Incremental Revolving Loans, Other Revolving Loans, Term Loans,
Incremental Term Loans, Other Term Loans, or DDT Loans, (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment, Other Revolving
Commitment, Term Commitment, Other Term Commitment, or DDTL Commitment, or
(c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments.  Other Term Commitments,
Other Term Loans, Other Revolving Commitments (and the Other Revolving Loans
made pursuant thereto), Incremental Revolving Loans and Incremental Term Loans
that have different terms and conditions shall be deemed to comprise different
Classes.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets of any Loan Party, whether real or
personal, tangible or intangible, on which Liens are purported to be granted
pursuant to the Security Documents as security for the Secured Obligations.  For
the avoidance of doubt, the term “Collateral” shall not include any Excluded
Assets.

7

--------------------------------------------------------------------------------

 

“Collateral Agent” means SunTrust Bank, in its capacity as collateral agent
hereunder and under the other Loan Documents, and shall include any duly
appointed successor in such capacity as provided in Article VIII.

“Collateral Agreement” means the Collateral Agreement, dated as of the Effective
Date, among the Borrower, each other Loan Party and the Administrative Agent,
substantially in the form of Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, subject in each case
to Section 5.14, the requirement that:

(a)

the Administrative Agent shall have received from (i) the Borrower and each of
the Restricted Subsidiaries (other than any Excluded Subsidiary) either (x) a
counterpart of the Guarantee Agreement, in each case, duly executed and
delivered on behalf of such Person as of the Effective Date, or (y) in the case
of any Person that becomes (or that is required to become) a Loan Party after
the Effective Date (including by ceasing to be an Excluded Subsidiary), a
supplement to the Guarantee Agreement, substantially in the form specified
therein, duly executed and delivered on behalf of such Person and (ii)  the
Borrower and each Subsidiary Loan Party either (x) a counterpart of the
Collateral Agreement, in each case, duly executed and delivered on behalf of
such Person as of the Effective Date, or (y) in the case of any Person that
becomes (or that is required to become) a Loan Party after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, substantially in the form specified therein, duly executed
and delivered on behalf of such Person, in each case under this clause (a)
together with, in the case of any such Loan Documents executed and delivered
after the Effective Date, to the extent reasonably requested by the
Administrative Agent, documents and opinions of the type referred to in Section
4.01(b), Section 4.01(c) and Section 4.01(d);

(b)

all outstanding Equity Interests owned directly by any Loan Party (other than
any Equity Interests constituting Excluded Assets) shall have been pledged
pursuant to the Collateral Agreement (with respect to any such Equity Interests
owned by any Loan Party on the Effective Date, subject to the Perfection
Requirements and Section 5.14) or concurrently with the execution of a
supplement to the Collateral Agreement in accordance with clause (a)(ii) above
(with respect to any such Equity Interests owned by any Loan Party after the
Effective Date), and the Administrative Agent shall have received certificates,
if any, or other instruments, if any, representing such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(c)

if any Indebtedness for borrowed money of the Borrower or any Subsidiary in a
principal amount of $2.5 million or more is owing by such obligor to any Loan
Party, such Indebtedness shall be evidenced by a promissory note that shall have
been pledged pursuant to the Collateral Agreement, and the Collateral Agent
shall have received all such promissory notes, together with undated instruments
of transfer with respect thereto endorsed in blank; provided, that the foregoing
delivery requirement with respect to any intercompany Indebtedness may be
satisfied by delivery of an omnibus or global intercompany note executed by all
Loan Parties as payees and all such obligors as payors in the form of the
Intercompany Note;

(d)

all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
Requirements of Law and as reasonably requested by the Administrative Agent, to
be filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the

8

--------------------------------------------------------------------------------

 

other provisions of the term “Collateral and Guarantee Requirement,” shall have
been filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

(e)

with respect to any fee-owned (but not leased or ground leased) Material Real
Property located in the United States, (i) in order to comply with the Flood
Laws, the following documents shall have been delivered to the Collateral Agent:
(A) no later than sixty (60) days (or such longer period as the Collateral Agent
may agree to in its reasonable discretion) after the Collateral and Guarantee
Requirement became effective in connection with such Material Real Property, a
completed Life of Loan Federal Emergency Management Agency Standard Flood Hazard
determination and such other documents as any Lender may reasonably request to
complete its flood insurance due diligence (a “Flood Determination Form”), (B)
if the improvement(s) to the applicable improved real property is located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, (C) the Borrower Notice duly
countersigned by the Borrower and each applicable Loan Party or other
documentation satisfactory to the Collateral Agent (and in compliance with
applicable laws and regulations) evidencing the Borrower’s receipt of the
Borrower Notice, and (D) if the Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following no later than three (3) Business Days prior to
the date on which a Mortgage is executed and delivered: the flood insurance
policy, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance in compliance with applicable laws and
regulations (including as to amount, which shall not be required to exceed the
recovery allowed under the NFIP with respect to such property) and otherwise
reasonably satisfactory to the Collateral Agent (any of the foregoing being
“Evidence of Flood Insurance”), (ii) the Collateral Agent shall have received
counterparts of a Mortgage with respect to each Material Real Property duly
executed and delivered by the record owner of such Mortgaged Property within
ninety (90) days (or such longer period as the Collateral Agent may agree to in
its reasonable discretion) after the Collateral and Guarantee Requirement became
effective in connection with such Material Real Property, but not prior to the
date each Lender has confirmed to the Collateral Agent that flood insurance due
diligence and flood insurance compliance has been completed to such Lender’s
satisfaction (and such 90-day period shall be extended day-for-day for each day
that such confirmation is not received by the Collateral Agent), (iii) the
Collateral Agent shall have received a policy or policies of title insurance in
an amount equal to (or such lesser amount as reasonably agreed to by the
Collateral Agent) the then Fair Market Value of such Mortgaged Property and
fixtures, issued by a nationally recognized title insurance company (or other
title insurance company reasonably satisfactory to the Collateral Agent)
insuring the Lien of each such Mortgage as a first priority Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements as the
Collateral Agent may reasonably request to the extent available in the
applicable jurisdiction at commercially reasonable rates without payment of a
special risk premium, (iv) such legal opinions as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent, (v) if reasonably requested by the Collateral Agent (and, within 90 days
after such request (or such longer period as the Collateral Agent may agree to
in its reasonable discretion)), a survey of such Mortgaged Property in
compliance with the 2016 Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys reasonably satisfactory to the Collateral Agent or such other
requirements as may be reasonably satisfactory to the Collateral Agent, and (vi)
evidence of payment of title insurance premiums and expenses and all recording,
mortgage, transfer and stamp taxes and fees payable in connection with recording
the Mortgage, any amendments thereto and any fixture filings with respect
thereto in appropriate

9

--------------------------------------------------------------------------------

 

county land office(s).  Notwithstanding anything herein to the contrary, no
Mortgage shall be executed and delivered unless and until each Lender has
confirmed to the Collateral Agent that flood insurance due diligence and flood
insurance compliance has been completed to such Lender’s satisfaction.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (A) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as and to the extent that the Administrative Agent and the Borrower reasonably
agree that the cost, burden, difficulty or consequence of creating or perfecting
such pledges or security interests in such assets, or obtaining such title
insurance, legal opinions or other deliverables in respect of such assets, or
providing such Guarantees (taking into account any material adverse tax
consequences to the Borrower and its Affiliates (including the imposition of
material withholding or other taxes)), shall be excessive in view of the
practical benefits to be obtained by the Lenders therefrom, (B) Liens required
to be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents, (C) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts, securities
accounts, letter of credit rights or other assets requiring perfection by
control (but not, for the avoidance of doubt, possession), (D) in no event shall
any Loan Party be required to complete any filings or other action with respect
to the perfection of security interests in any jurisdiction outside of the
United States, and no actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction shall be required to be taken to create any
security interests in assets located or titled outside of the United States
(including any Equity Interests of Foreign Subsidiaries and any foreign
Intellectual Property) or to perfect or make enforceable any such security
interests in any such assets, it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction, (E) in no event shall any Loan Party be required to complete any
filings or other action with respect to perfection of security interests in
assets subject to certificates of title, (F) in no event shall any Loan Party be
required to obtain landlord lien waivers, estoppels or collateral access
letters, and (G) in no event shall the Collateral include (or shall the Loan
Parties be required to pledge or grant a Lien or security interest in) any
Excluded Assets.  The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents or otherwise in its reasonable discretion.

“Commitment” means, with respect to any Lender, its Revolving Commitment, Term
Commitment and/or any combination thereof (as the context requires) in effect at
any time.

“Commitment Letter” means the Commitment Letter, dated as of January 14, 2019,
among the Borrower, SunTrust Bank, SunTrust Robinson Humphrey, Inc., KeyBank
National Association, and KeyBanc Capital Markets Inc.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §§ 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means (a) any competitor of the Borrower or any of its Subsidiaries
that is in the same or a substantially similar line of business as the Borrower
or any of its Subsidiaries and (b) any

10

--------------------------------------------------------------------------------

 

customer or supplier of the Borrower or any of its Subsidiaries (other than any
customer or supplier that is a bank, financial institution or other
institutional lender).

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(d).

“Consolidated Current Assets” means, at any date, the total current assets of
the Borrower and the Restricted Subsidiaries that would, in conformity with
GAAP, properly be classified as current assets, or set forth opposite the
caption “total current assets” (or any like caption), on a consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date, excluding,
however, without duplication (a) Permitted Investments, (b) the current portion
of current and deferred taxes, (c) permitted loans made to third parties, (d)
pension assets, (e) deferred bank fees, (f) derivative financial instruments and
(g) intercompany receivables.

“Consolidated Current Liabilities” means, at any date, the total current
liabilities of the Borrower and the Restricted Subsidiaries that would, in
conformity with GAAP, properly be classified as current liabilities, or set
forth opposite the caption “total current liabilities” (or any like caption), on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date, including deferred revenue, excluding, however, without duplication
(a) the current portion of any Long-Term Funded Debt, (b) all Indebtedness
consisting of Loans and LC Exposure, (c) the current portion of any Consolidated
Interest Expense, (d) the current portion of any Capitalized Lease, (e) the
current portion of current and deferred taxes, (f) liabilities in respect of
unpaid earn-outs, (g) the current portion of any other long-term liabilities or
obligations, (h) accruals relating to restructuring reserves, (i) liabilities in
respect of funds of third parties on deposit with the Borrower or any of its
Restricted Subsidiaries, (j) any liabilities recorded in connection with
stock-based awards, partnership interest-based awards, awards of profits
interests, deferred compensation awards and similar incentive based compensation
awards or arrangements, (k) liabilities related to assets held for sale or
derivative financial instruments, and (l) intercompany payables.

“Consolidated Depreciation and Amortization Expense” means, for any period of
measurement, the total amount of depreciation and amortization expense
determined in accordance with GAAP, including the amortization of deferred
financing fees or costs, debt issuance costs, commissions, fees, and expenses,
amortization of expenditures relating to license and intellectual property
payments, amortization of any lease-related assets recorded in purchase
accounting, customer acquisition costs, unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, the amortization of original issue discount resulting from the
issuance of Indebtedness at less than par and incentive payments, conversion
costs, and contract acquisition costs.

“Consolidated EBITDA” means, for any period of measurement, Consolidated Net
Income for such period, plus:

(a)

without duplication and to the extent already deducted or otherwise not
reflected (and not added back or otherwise adjusted) in the calculation of
Consolidated Net Income, the sum of the following amounts for such period:

(i)Consolidated Interest Expense;

(ii)provision for taxes based on income, profits or capital gains, including
federal, foreign, state, local, income, franchise, excise, and similar taxes
paid or accrued during such period (including in respect of repatriated funds),
tax settlements, and fees and penalties;

(iii)Consolidated Depreciation and Amortization Expense;

11

--------------------------------------------------------------------------------

 

(iv)non-cash charges, expenses, write-downs or losses, including, without
limitation, impairment charges or the impact of purchase or recapitalization
accounting adjustments and any non-cash compensation, non-cash translation
(gain) loss, non-cash foreign exchange loss and non-cash expense relating to the
vesting of warrants and any impairment charge or asset write-off and any
amortization of intangibles pursuant to FASB ASC 805;

(v)extraordinary, unusual or non-recurring expenses, losses or charges
(including, without limitation, litigation fees, costs, settlements, judgments
and expenses);

(vi)restructuring, integration and business optimization expenses or costs
(including charges related to the implementation of cost-savings initiatives,
operating expense reductions and other similar initiatives), reserve, retention,
recruiting, relocation and signing bonuses and expenses, contract termination
costs, severance costs and other one-time and nonoperational costs and expenses;

(vii)pro forma adjustments in connection with transactions occurring on or after
the Effective Date (without duplication of items in clause (xvii)) consisting of
“run rate” cost savings, operating savings, operating expense reductions and
cost synergies reasonably anticipated by the Borrower in good faith to be
realizable within twelve (12) months (calculated on a pro forma basis as though
such savings, reductions and synergies have been realized on the first day of
such period, net of the aggregate amount of actual savings, reductions and
synergy benefits realized), so long as such savings, reductions and synergies
are reasonably identifiable, factually supported and set forth in reasonable
detail in the applicable Compliance Certificate; provided that, with respect to
this clause (vii), to the extent that such savings, reductions or synergies are
no longer reasonably anticipated by the Borrower to be realized within twelve
(12) months, such savings, reductions and synergies shall not be included in the
definition of “Consolidated EBITDA” for any period thereafter; provided that,
the aggregate amount added back to Consolidated Net Income (excluding non-cash
amounts) pursuant to this clause (vii) in any period shall not in any event
exceed 25% of Consolidated EBITDA after giving effect to such addback and all
other addbacks contemplated hereby;

(viii)accruals, losses, charges, write-downs, up-front fees, transaction costs,
commissions, expenses, premiums or charges related to any equity offering,
permitted investment, acquisition, disposition, recapitalization or incurrence,
repayment, amendment or modification of Indebtedness permitted by the Loan
Documents (whether or not successful, and including fees, costs and expenses of
the Administrative Agent and Lenders that are paid or reimbursed) and up-front
or financing fees, fees, costs, expenses (including fees, costs and expenses of
any counsel, consultants or other advisors), transaction costs, commissions,
expenses, premiums or charges, including, without limitation, those related to
or in connection with the Transactions and any non-recurring merger or business
acquisition transaction costs incurred during such period (in each case whether
or not successful); provided, however, that the aggregate amount added back
pursuant to this clause (viii) in connection with unsuccessful transactions
shall not exceed $2.0 million for such period;

(ix)fees, costs and expenses incurred under the Loan Documents (including in
connection with any amendment, waiver, consent or other modification (or
proposed amendment, waiver, consent or other modification) thereto) and fees,
costs and expenses

12

--------------------------------------------------------------------------------

 

paid or reimbursed to (or for the benefit of) the Administrative Agent, the
Lenders, and any Secured Party;

(x)proceeds of business interruption insurance (to the extent actually
received);

(xi)charges, losses or expenses to the extent indemnified or reimbursed by a
third party in connection with any permitted investment, Permitted Acquisition,
any permitted sale, conveyance, transfer or other disposition of assets, or
otherwise (including, without limitation, expenses incurred with respect to
liability or casualty events or business interruption that are covered by
insurance), to the extent actually reimbursed, or, so long as the Borrower has
made a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365-day period);

(xii)debt discount, debt issuance costs and prepayment expense incurred in
connection with the issuance of Indebtedness not prohibited by the Loan
Documents or the prepayment or retirement of existing Indebtedness or other
obligations (including any premiums or other expenses paid in connection with
the early termination of an operating lease or other Contractual Obligation);

(xiii)any losses, charges or expenses attributable to any interest,
non-controlling interest and/or minority interest of any third party in any
Restricted Subsidiary;

(xiv)any earn-out payment permitted hereunder to the extent paid and to the
extent such earn-out payment reduced Consolidated Net Income;

(xv)losses and expenses from (or incurred in connection with) discontinued
operations, divested joint ventures and other divested investments;

(xvi)the excess of rent expense during such period over actual cash rent paid
due to the use of straight line rent for GAAP purposes; and

(xvii)adjustments specifically identified in the lender projection model
provided in the confidential information memorandum delivered to the Joint Lead
Arrangers on or about December 28, 2018;

less

(b)

without duplication and to the extent included in the calculation of
Consolidated Net Income, the sum of the following amounts for such period:

(i)extraordinary gains and unusual or non-recurring gains; and

(ii)non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);

13

--------------------------------------------------------------------------------

 

(iii)the amount of any gains from (or incurred in connection with) discontinued
operations, divested joint ventures and other divested investments in accordance
with GAAP;

(iv)any income or gains attributable to any interest, non-controlling interest
and/or minority interest of any third party in any Restricted Subsidiary; and

(v)any amount added back to Consolidated Net Income in any prior period pursuant
to clause (a)(xi) above to the extent such amount is not indemnified or
reimbursed within the 365-day period referenced in such clause (a)(xi).

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries. Notwithstanding the foregoing:

(I)

there shall be included in determining Consolidated EBITDA for any period or
measurement, without duplication, to the extent not included in Consolidated Net
Income, the Acquired EBITDA of any Person, property, business or asset acquired
by the Borrower or any Restricted Subsidiary during such period (other than any
Unrestricted Subsidiary) to the extent not subsequently sold, transferred or
otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired) (each such
Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Effective Date, and not subsequently so
disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case, based on
the Acquired EBITDA of such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition or conversion) determined on
a historical Pro Forma Basis; and

(II)

there shall be excluded in determining Consolidated EBITDA for any period of
measurement, without duplication to the extent included in Consolidated Net
Income, Disposed EBITDA of any Person, property, business or asset (other than
any Unrestricted Subsidiary) sold, transferred or otherwise disposed of, closed
or classified as discontinued operations (other than if so classified on the
basis that it is being held for sale unless such sale has actually occurred
during such period) by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold, transferred or
otherwise disposed of, closed or classified, a “Sold Entity or Business”), and
the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case, based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis.

“Consolidated Interest Expense” means, for any period of measurement, the sum,
without duplication, of total consolidated interest expense of the Borrower and
the Restricted Subsidiaries, determined in accordance with GAAP, and, to the
extent not otherwise included or reflected therein, (a) any losses under Swap
Agreements entered into for the purpose of hedging interest rate risk, net of
interest income and gains under such Swap Agreements entered into for the
purpose of hedging interest rate risk, (b) commissions, discounts, fees and
other charges owed with respect to letters of credit and bankers acceptances and
costs of surety bonds in connection with financing activities, (c) the interest
component of Capital Lease Obligations, and (d) amortization or write-off of
deferred financing fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, financing fees and
expenses and, adjusted, to the extent included, to exclude any refunds or
similar credits received in

14

--------------------------------------------------------------------------------

 

connection with the purchasing or procurement of goods or services under any
purchasing card or similar program.

“Consolidated Net Income” means, for any period of measurement, the net income
(or loss) of the Borrower and the Restricted Subsidiaries for such period, taken
as a single accounting period, determined on a consolidated basis in accordance
with GAAP; but excluding, without duplication:

(a)extraordinary items for such period;

(b)the cumulative effect of a change in accounting principles during such period
to the extent included in Consolidated Net Income;

(c)any income (loss), together with all fees and expenses or charges relating
thereto, for such period attributable to the early extinguishment of
Indebtedness, hedging agreements or other derivative instruments;

(d)the net income (or loss) of any Person (other than a Restricted Subsidiary)
in which any other Person (other than the Borrower or any of the Restricted
Subsidiaries) has a joint interest or that is accounted for by the equity method
of accounting, except to the extent of any dividends, distributions or other
payments that are actually paid in cash or Permitted Investments during such
period in respect of such income;

(e)the net income (or loss) of any Subsidiary (other than a Loan Party) to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary is not at such time permitted by the organizational documents of
such Subsidiary or any requirement of law, except to the extent of any
dividends, distributions or other payments that are actually paid in cash or
Permitted Investments during such period; and

(f)the net income (or loss) of any Person accrued prior to the date on which
such Person becomes a Restricted Subsidiary or is merged into or consolidated
with the Borrower or any Restricted Subsidiary;

(g)(i) non-cash gains and losses due solely to fluctuations in currency values
and (ii) currency translation gains and losses related to currency
remeasurements of assets or liabilities (including the net loss or gain
resulting from Swap Agreements for currency exchange risk and revaluations of
intercompany balances), in each case, together with any related provisions for
Taxes on any such gain (or the tax effect of any such loss);

(h)any (i) amortization of deferred financing costs and premiums and (ii)
amortization of intangible assets;

(i)any impairment charge or asset write-offs or write-downs, including
impairment charges or asset write-offs or write-downs related to intangible
assets, goodwill, long-lived assets, investments in debt (including deferred
financing costs) and equity securities or as a result of a change in law or
regulation or in connection with any disposition of assets or as a result of a
reappraisal or revaluation of assets, in each case, pursuant to and in
accordance with GAAP;

(j)any net gains, charges or losses with respect to (i) any disposed (other than
Dispositions of assets and inventory in the ordinary course of business),
abandoned, divested and/or discontinued asset, property or operation (other
than, at the option of the Borrower, any asset, property or operation pending
the disposal, abandonment, divestiture and/or termination thereof)

15

--------------------------------------------------------------------------------

 

and/or (ii) facilities or plants that have been closed during such period or for
which charges and losses were required to be recorded pursuant to GAAP;

(k)stock-based award compensation expenses;

(l)any income (loss) attributable to deferred compensation plans or trusts; and

(m)any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions or the release of any valuation
allowance related to such items.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) in the most recent consolidated balance sheet of the Borrower and the
Restricted Subsidiaries in accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting only of (a) Indebtedness for borrowed money (excluding any such
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries), (b)
debt obligations evidenced by bonds, debentures, promissory notes or other
similar debt instruments, (c) obligations under Letters of Credit solely to the
extent of any drawn or unreimbursed amounts thereunder that have not been
reimbursed after one Business Day, (d) Capital Lease Obligations and purchase
money Indebtedness, (e) earnouts and other contingent acquisition consideration
solely to the extent then due and payable, (f) obligations under conditional
sale or other title retention agreements relating to acquired property, and (g)
Indebtedness of the type referred to in clauses (a) through (f) hereof (without
duplication) of any other Person that is unconditionally Guaranteed by the
Borrower or any Restricted Subsidiary.

“Consolidated Total Net Debt” means, as of any date of determination, the sum of
Consolidated Total Debt less an aggregate amount of the Borrower’s and its
Restricted Subsidiaries’ unrestricted cash and Permitted Investments located in
the United States not to exceed $15.0 million (in each case, that are free and
clear of all Liens (other than Liens securing the Secured Obligations, inchoate
tax Liens and Liens permitted under Section 6.02(vii)(B) and (C))).

“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets as of such date over Consolidated Current
Liabilities as of such date.

“Consolidated Working Capital Adjustment” means, for any period of measurement,
the result (which may be a negative number) of Consolidated Working Capital as
of the end of such period minus Consolidated Working Capital as of the beginning
of such period; provided that there shall be excluded (a) the effect of
reclassification of items from short-term to long-term or from current to
non-current (or vice versa) in accordance with GAAP, (b) the effect of any
Disposition of any Person, facility or line of business or acquisition of any
Person, facility or line of business during such period; provided that there
shall be included with respect to such an acquisition during such period an
amount (which may be a negative number) by which the Consolidated Working
Capital of the Person acquired in such acquisition as at the time of such
acquisition exceeds (or is less than) the Consolidated Working Capital of such
Person at the end of such period, (c) the effect of any fluctuations in the
amount of accrued and contingent obligations under any Swap Agreement and (d)
the application of purchase, acquisition or recapitalization accounting.

“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other

16

--------------------------------------------------------------------------------

 

instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlled” has the meaning
correlative thereto.

“Controlled Investment Affiliate” means, with respect to any Person, any fund or
investment vehicle that (a) is organized by such Person for the purpose of
making investments in one or more companies and (b) is Controlled by, or under
common control with, such Person.  

“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Credit Agreement Refinancing Indebtedness” means Indebtedness in the form of
one or more new first lien term loan facilities or revolving credit facilities
(“Refinancing Facilities”) incurred or one or more series of notes (“Refinancing
Notes”) issued in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Term Loans, outstanding Revolving Loans or Revolving
Commitments hereunder (including any successive Credit Agreement Refinancing
Indebtedness) (such existing obligations, the “Refinanced Debt”); provided that:

(a)such Credit Agreement Refinancing Indebtedness does not mature earlier than,
and does not have a Weighted Average Life to Maturity shorter than, the maturity
date or Weighted Average Life to Maturity applicable to such Refinanced Debt;

(b)with respect to Refinancing Notes, such Credit Agreement Refinancing
Indebtedness does not have mandatory redemption features (other than customary
asset sale, insurance and condemnation proceeds events, or change of control
offers) that could result in redemptions of such Refinancing Notes prior to, the
maturity date, or Weighted Average Life to Maturity, of the Loans under the
Class that is being refinanced;

(c)such Credit Agreement Refinancing Indebtedness (including, if such Credit
Agreement Refinancing Indebtedness includes any Revolving Commitments, the
unused portion of such Revolving Commitments) is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or in
part, of unused Revolving Commitments, the amount thereof), plus any premium,
accrued interest and fees and expenses (including original issue discount or
upfront fees) incurred in connection with such refinancing;

(d)such Refinanced Debt shall be repaid, defeased or satisfied and discharged,
and all accrued interest, fees and premiums (if any) in connection therewith
shall be paid with the proceeds of, and substantially concurrently with the
incurrence of, such Credit Agreement Refinancing Indebtedness; provided that, to
the extent that such Refinanced Debt consists, in whole or in part, of Revolving
Commitments or Other Revolving Commitments, (i) such Revolving Commitments shall
be permanently reduced or terminated, as applicable, and all accrued fees in
connection therewith shall be paid with the proceeds of, and substantially
concurrently with the incurrence of, such Credit Agreement Refinancing
Indebtedness and (y) the Revolving Lenders under (x) the

17

--------------------------------------------------------------------------------

 

remaining outstanding Revolving Commitments and Revolving Loans and (y) such
Credit Agreement Refinancing Indebtedness shall share on a pro rata basis in the
payment, repayment, borrowing, participation and commitment reductions under
such remaining outstanding Revolving Commitments and Revolving Loans and such
Credit Agreement Refinancing Indebtedness;

(e)such Credit Agreement Refinancing Indebtedness shall not be guaranteed by any
Person that is not a Loan Party (unless such Person shall substantially
concurrently become a Loan Party hereunder pursuant to Section 5.11);

(f)such Indebtedness (x) is not secured by any assets not securing the Secured
Obligations (unless such assets shall substantially concurrently become a part
of the Collateral) and (y) is subject to a customary intercreditor agreement
reasonably satisfactory to the Administrative Agent and the Borrower;

(g)any Refinancing Notes shall be documented outside of the Loan Documents;

(h)the other terms and conditions (excluding pricing, interest rate margins,
interest rate floors, discounts, fees, premiums and prepayment or redemption
terms), taken as a whole are not more favorable to the lenders or investors
providing such Credit Agreement Refinancing Indebtedness (as reasonably
determined by the Borrower) than the terms and conditions (taken as a whole) of
such Refinanced Debt are to the Lenders of such Refinanced Debt or are as
otherwise reasonably acceptable to the Administrative Agent (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date at such time) (provided that, to the extent that any financial
maintenance covenant is added for the benefit of such Credit Agreement
Refinancing Indebtedness, no consent shall be required from the Administrative
Agent or any of the Lenders if such financial maintenance covenant is either (a)
also added for the benefit of the Lenders under the Loan Documents or (b) only
applicable after the Latest Maturity Date at such time); and

(i)any Credit Agreement Refinancing Indebtedness consisting of Other Term Loans
(or Other Term Commitments) shall rank pari passu in right of payment and with
respect to security with the existing Term Loans.

In connection with the incurrence of any Credit Agreement Refinancing
Indebtedness, the applicable Lenders shall assign their Loans and Commitments to
lenders under the applicable Credit Agreement Refinancing Indebtedness as
reasonably required by the Borrower and the Administrative Agent.  

“DDT Loans” means, collectively, the amounts advanced by the DDTL Lenders to the
Borrower under the DDTL Commitment.

“DDTL Closing Date” means each date on which the conditions precedent set forth
in Section 4.02 and Section 4.03 have been satisfied or waived in accordance
with Section 9.02.

“DDTL Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make DDT Loans hereunder in an aggregate principal amount equal
to the amount set forth opposite such Lender’s name on Schedule 2.01 under the
heading “DDTL Commitment” (or in an Assignment and Assumption pursuant to which
such Lender shall have assumed its DDTL Commitment, as the case may be), as the
same may be reduced or increased from time to time in accordance with this
Agreement.  The aggregate principal amount of the Lenders’ DDTL Commitments on
the Effective Date is $10.0 million.

18

--------------------------------------------------------------------------------

 

“DDTL Commitment Termination Date” means the earliest to occur of (a) August 20,
2019, and (b) the date on which the DDTL Commitments are terminated pursuant to
Section 2.08.

“DDTL Lender” means a Lender with a DDTL Commitment or, if the DDTL Commitments
have terminated or expired, a Lender holding outstanding DDT Loans.

“DDTL Ticking Fee Rate” means (a) for the period from March 23, 2019, through
and including April 21, 2019, a percentage per annum equal to the Applicable
Rate with respect to Eurodollar Loans divided by two and (b) for the period from
April 22, 2019, through and including the DDTL Commitment Termination Date, a
percentage per annum equal to the Applicable Rate with respect to Eurodollar
Loans.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that, upon notice, lapse of time or both,
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in respect of Swing Line Loans or Letters of Credit or (iii) pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower, the Administrative Agent, the Swing Line Lender
or any Issuing Bank in writing that it does not intend to comply with its
funding obligations or has made a public statement or provided any written
notification to any Person to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent (whether acting on its own behalf or at the reasonable
request of the Borrower (it being understood that the Administrative Agent shall
comply with any such reasonable request)), the Swing Line Lender or any Issuing
Bank, to confirm in a manner satisfactory to the Administrative Agent, the Swing
Line Lender, the Issuing Banks, and the Borrower that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, after the date hereof, (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority, unless such ownership or acquisition of such Equity
Interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, with respect to an Issuing Bank, such Issuing Bank’s Applicable Fronting
Exposure in respect of such Defaulting Lender (other than any portion of such
Applicable Fronting Exposure as to which such

19

--------------------------------------------------------------------------------

 

Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period prior to the applicable
disposition or conversion, the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to the Borrower and the Restricted Subsidiaries in the definition
of the term “Consolidated EBITDA” (and in the component definitions used
therein) were references to such Sold Entity or Business and its subsidiaries or
to Converted Unrestricted Subsidiary and its subsidiaries), all as determined on
a consolidated basis for such Sold Entity or Business or Converted Unrestricted
Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest issued by such Person that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof), or upon the happening of
any event or condition:

(a)

matures or is mandatorily redeemable (other than solely for Equity Interests
issued by such Person that do not constitute Disqualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests), whether pursuant to
a sinking fund obligation or otherwise;

(b)

is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests issued by such Person that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests); or

(c)

is redeemable (other than solely for Equity Interests issued by such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such
Person, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date
(determined at the time of the issuance of such Equity Interests); provided,
that (i) an Equity Interest issued by any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or a similar
transaction) shall not constitute a Disqualified Equity Interest if any such
requirement is subject to the prior occurrence of the Termination Date and
(ii) if an Equity Interest issued by any Person is issued pursuant to any plan
for the benefit of employees, officers, directors, managers, members of
management or consultants of the Borrower or any of its Subsidiaries or by any
such plan to such Persons, such Equity Interest shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by the Borrower or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person.

“Disqualified Lenders” means (a) certain banks, financial institutions, other
institutional lenders and other investors, in each case, identified to us by the
Borrower in writing to the Administrative Agent prior to the Effective Date, (b)
those Persons who are Competitors identified in writing by the Borrower to the
Administrative Agent from time to time, or (c) in the case of preceding clauses
(a) and (b), any of such Person’s Affiliates that are (i) identified by the
Borrower in writing to the Administrative Agent from time to time or (ii)
clearly identifiable on the basis of such Affiliates’ name; provided that the
Administrative Agent shall not have any liability with respect to any assignment
or participation to any

20

--------------------------------------------------------------------------------

 

such Affiliate included in this definition solely on account of this clause
(c)(ii); provided, further, to the extent that a Person is designated as or
becomes a Disqualified Lender after the Effective Date, such event shall not
apply retroactively to disqualify any parties that have previously acquired an
assignment or participation interest any Loan or Commitment hereunder (but only
to the extent of the Loan or Commitment subject to such previous assignment or
participation).  

“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.

“Domestic Wholly Owned Restricted Subsidiary” means any Wholly Owned Restricted
Subsidiary organized under the laws of the United States, any state thereof or
the District of Columbia.

“ECF Percentage” means, with respect to any applicable fiscal year of the
Borrower, if the Total Net Leverage Ratio, as of the last day of such fiscal
year and for the four fiscal quarter period ending on such date, is (a) greater
than 3.75:1.00, 50.0%, (b) less than or equal to 3.75:1.00 but greater than
3.25:1.00, 25.0% and (c) less than or equal to 3.25:1.00, 0.00%.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in writing by the Joint Lead Arrangers).

“Effective Date Acquisition” means the acquisition by the Borrower, indirectly,
of all of the issued and outstanding equity interests of the Target in
accordance with the terms of the Effective Date Purchase Agreement.

“Effective Date Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of January 14, 2019, among the Borrower, AppRiver Marlin
Blocker Corp., AR Topco, LLC, and the other parties thereto (together with all
exhibits, schedules and disclosure letters thereto.

“Effective Date Refinancing” means the repayment and/or refinancing in full of
all existing third-party Indebtedness for borrowed money of the Borrower, the
Target, and their Subsidiaries, including (a) the Existing Credit Agreement
Indebtedness and (b) the other outstanding Indebtedness of the Target and its
subsidiaries listed on Schedule 1.01(b) (but excluding Indebtedness under the
Loan Documents, ordinary course Capitalized Leases and other similar financing
arrangements, and Indebtedness contemplated by and not required to be repaid
under the Effective Date Purchase Agreement), and termination and/or release of
any and all commitments, Liens and Guarantees in connection with any such
Indebtedness.

21

--------------------------------------------------------------------------------

 

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of a Lender, and (d) an Approved Fund; provided that in
any event “Eligible Assignee” shall not include (i) any Disqualified Lender,
(ii) any natural Person or (iii) the Borrower or any of its Affiliates.

“Environmental Laws” means all applicable common law and treaties, rules,
regulations, codes, ordinances, judgments, orders, decrees and other applicable
Requirements of Law, and all applicable injunctions or binding agreements
issued, promulgated or entered into by or with any Governmental Authority, in
each instance relating to the protection of the environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or, to the extent relating to exposure to Hazardous
Materials, to human health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of the Borrower or any Subsidiary resulting from or based upon
(a) any actual or alleged violation of any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Contribution” has the meaning set forth in Section 4.01(m).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the applicable notice period is waived pursuant to applicable
regulations), (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, in each case whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a receipt of notification by Borrower or an ERISA Affiliate from a
Plan’s actuary of its determination that any Plan is, or is reasonably expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by the Borrower, any Subsidiary or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate from the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (g)
the cessation of operations at a facility of the Borrower, any Subsidiary or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA, (h)
the incurrence by the Borrower, any Subsidiary or any ERISA

22

--------------------------------------------------------------------------------

 

Affiliate of any liability with respect to its withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (i) the receipt by the Borrower, any
Subsidiary or any ERISA Affiliate of any notice from the sponsor of a
Multiemployer Plan concerning the imposition of Withdrawal Liability on it or a
determination that a Multiemployer Plan is, or is reasonably expected to be,
insolvent, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status, within the meaning of Section 305 of ERISA, or (j) any
Foreign Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.  

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Evidence of Flood Insurance” has the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Excess Cash Flow” means, for any fiscal year, an amount (if positive) equal to
(a) Consolidated EBITDA for such fiscal year, minus (b) the sum, without
duplication, of:

(i)the amount of capital expenditures (including fees, costs and expenses) made
in cash during such fiscal year, except to the extent that such capital
expenditures were financed with the proceeds of Long-Term Funded Debt;

(ii)Consolidated Interest Expense paid in cash during such fiscal year;

(iii)the aggregate amount of all Taxes based on income, profits or capital
gains, including federal, foreign, state, local, income, franchise, excise, and
similar taxes to the extent paid in cash during such fiscal year (including in
respect of repatriated funds), tax settlements, and fees and penalties paid in
cash during such fiscal year;

(iv)the aggregate amount of all principal payments of Indebtedness, including
all principal amortization payments and other retirements, mandatory prepayments
and mandatory repayments of principal in respect of Indebtedness (together with
the amount of any premium, make-whole, breakage or penalty applicable with
respect thereto), but excluding voluntary prepayments, made during such fiscal
year (other than in respect of any revolving credit facility except to the
extent that such payment effects a corresponding permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
Long-Term Funded Debt;

(v)any increase in the Consolidated Working Capital Adjustment (or plus any
decrease in the Consolidated Working Capital Adjustment), in each case, for such
fiscal year;

(vi)the amount of Investments permitted hereunder and Permitted Acquisitions
(including, without limitation, related fees, costs, expenses, purchase price
adjustments, deferred purchase consideration and earn-out payments) made in cash
during such fiscal year, except to the extent such Investments permitted
hereunder and Permitted Acquisitions were financed with the proceeds of
Long-Term Funded Debt;

23

--------------------------------------------------------------------------------

 

(vii)the amount of dividends and other Restricted Payments (including fees,
costs and expenses) made in cash during such fiscal year, except to the extent
such dividends and other Restricted Payments were financed with the proceeds of
Long-Term Funded Debt;

(viii)the aggregate amount of expenditures, fees, costs and expenses actually
paid in cash during such fiscal year (including expenditures for the payment of
financing fees) to the extent that such amounts are not expensed (or exceed the
portion thereof that is expensed) during such fiscal year, except to the extent
such expenditures, fees, costs and expenses were financed with the proceeds of
Long-Term Funded Debt;

(ix)the aggregate amount added back in the calculation of “Consolidated EBITDA”
for such fiscal year pursuant to clause (a)(vii) of the definition thereof;

(x)the aggregate amount of all cash charges excluded in the calculation of
Consolidated Net Income or specifically added back to Consolidated Net Income in
the calculation of Consolidated EBITDA for such fiscal year, in each case, to
the extent of amounts actually paid in cash during such fiscal year; and

(xi)the aggregate amount of all non-cash income, gains and credits included in
the calculation of Consolidated Net Income or specifically added back to
Consolidated Net Income in the calculation of Consolidated EBITDA for such
fiscal year.

Any increase or decrease in the Consolidated Working Capital Adjustment shall be
calculated without giving Pro Forma Effect to the consummation of any Specified
Transaction consummated during the relevant fiscal year.

 

Notwithstanding the foregoing, “Excess Cash Flow” for the fiscal year ending
December 31, 2019 shall be calculated commencing with the first day of the first
full fiscal quarter ending after the Effective Date.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Assets” means (a) deposit accounts, securities accounts and
commodities accounts perfected by control agreements, (b) all leasehold
(including ground lease) interests in real property, (c) any fee-owned real
property that (i) is not Material Real Property or (ii) is located in a
jurisdiction other than the United States, (c) motor vehicles and other assets
subject to certificates of title, (d) any letter of credit rights (except to the
extent that the filing of UCC financing statements is sufficient for perfection
of security interests therein) in an amount not in excess of $2.5 million, (e)
commercial tort claims with an amount claimed not in excess of $2.5 million, (f)
Equity Interests issued by (i) Unrestricted Subsidiaries, (ii) Immaterial
Subsidiaries (excluding any Immaterial Subsidiary which is a Loan Party), or
(iii) any Person (other than any Wholly Owned Restricted Subsidiaries) to the
extent the pledge thereof to the Administrative Agent is not permitted by the
terms of such Person’s Organizational Documents (so long as such restrictions
have not been entered into in contemplation thereof) or requires third party
consent which has not been obtained (other than the consent of the Borrower or
any of its Subsidiaries), (g) those assets to which the Administrative Agent and
Borrower reasonably agree in writing that the cost, burden, difficulty or
consequence of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby, (h) any intent-to-use trademark applications filed in the
United States Patent and Trademark Office, pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a “Statement
of Use” and issuance of a “Certificate of Registration” pursuant to Section 1(d)
of the Lanham Act or an accepted filing of an

24

--------------------------------------------------------------------------------

 

“Amendment to Allege Use” whereby such intent-to-use trademark application is
converted to a “use in commerce” application pursuant to Section 1(c) of the
Lanham Act and any other Intellectual Property in any jurisdiction where such
pledge or security interest would cause the invalidation or abandonment of such
Intellectual Property, (i) margin stock (as defined in Regulation U of the Board
of Governors), (j) any assets to the extent actions with respect to the
perfection of security interests in any jurisdiction outside of the United
States would be required to create or perfect a security interest in such assets
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any non-U.S. jurisdiction), (k) voting
Equity Interests constituting an amount greater than 65.0% of the voting Equity
Interests of any (i) Subsidiary that is a CFC or (ii) FSHCO, and any Equity
Interests of any subsidiary of any entity described in the immediately preceding
clauses (i)-(ii), and (l)(i) any property or asset subject to a security
interest securing any purchase money Lien, Capital Lease Obligation or similar
arrangement, in each case not prohibited under the Loan Documents, to the extent
that, and for so long as, a grant of a security interest therein would be
prohibited thereby or require the consent of a third party (other than the
Borrower or any Subsidiary) (unless such consent has been received) and (ii) any
lease, license, permit or other agreement or any property subject to such
agreement, to the extent that, and for so long as, a grant of a security
interest therein would require the consent of a third party (other than the
Borrower or any Subsidiary) (unless such consent has been received) or violate
or invalidate such lease, license, permit or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or any
Subsidiary) (in each case under this clause (l)(ii), so long as such
restrictions have not been entered into in contemplation thereof)), in each
case, after giving effect to the applicable anti-assignment provisions of
applicable law (including the UCC), rule or regulation other than proceeds and
receivables thereof, to the extent the assignment thereof is expressly deemed
effective under applicable law (including the UCC) notwithstanding such
prohibition.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower on the Effective Date or, if later, the date such
Non-Wholly Owned Subsidiary first becomes a Restricted Subsidiary, (b) any
Subsidiary for which the provision of a Guarantee would result in material
adverse tax consequences (as reasonably determined by the Borrower in good
faith), (c) a Subsidiary that is prohibited or restricted by applicable law,
rule, regulation or Contractual Obligations (including any requirement to obtain
the consent of any Governmental Authority or third party pursuant to any such
Contractual Obligation) in effect on the Effective Date or, if later, the date
such Subsidiary becomes a Restricted Subsidiary (so long as, in the case of a
Contractual Obligation of such Subsidiary, any such prohibition was not incurred
or entered into in contemplation thereof) from guaranteeing the Secured
Obligations, or which would require consent, approval, license or authorization
of, or prior notice to, a Governmental Authority to provide a Guarantee unless
such consent, approval, license or authorization has been received or such
notice has been provided and any waiting period applicable to such notice has
expired without adverse action by the applicable Governmental Authority, (d) any
Subsidiary that is a CFC or any Subsidiary of a CFC, (e) any FSHCO or any
Subsidiary of a FSHCO, (f) any Immaterial Subsidiary (except as may be
designated as a Subsidiary Loan Party by the Borrower by complying with the
Collateral and Guarantee Requirement), (g) any Unrestricted Subsidiary, (h) in
the case of any obligation under any Swap Agreement, any Subsidiary of the
Borrower that is not an “Eligible Contract Participant” as defined under the
Commodity Exchange Act, and (i) any other Subsidiary if the Borrower and the
Administrative Agent reasonably agree that the cost (including any tax cost),
burden, difficulty or consequence of providing a Guarantee is excessive in
relation to the value afforded thereby.    

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party, of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes unlawful
or illegal under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “Eligible Contract Participant” as defined in the

25

--------------------------------------------------------------------------------

 

Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located (or any other jurisdiction of which such jurisdiction is a political
subdivision), or (ii) that are Other Connection Taxes, (b)  any withholding Tax
imposed pursuant to FATCA, (c) any Tax that is attributable to such Recipient’s
failure to comply with Section 2.17(f), and (d) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
becomes a Lender hereunder or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17(a), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 3, 2017, by and among AR Intermediate, LLC, a Delaware limited liability
company, AR Midco, LLC, a Delaware limited liability company, AppRiver, LLC, a
Florida limited liability company, the financial institutions from time to time
party thereto and Varagon Capital Partners Agent, LLC, as administrative agent
(as amended, modified or supplemented prior to the Effective Date).  

“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable,
outstanding under the Existing Credit Agreement.

“Extension Notice” has the meaning assigned to such term in Section 2.21(b).

“Factoring Transaction” shall mean any receivables financing transaction or
series of receivables financing transactions (including, without limitation, any
securitization, factoring arrangement (whether recourse or non-recourse), or
other similar financing of accounts or other rights to payment, but not
including the financing evidenced by the Loan Documents) pursuant to which the
Borrower or any Restricted Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment to any Person
(including, without limitation, a factor or special purpose entity) other than a
Loan Party.

“Fair Market Value” means, with respect to any property, assets (including
Equity Interests and Indebtedness) or obligations, the fair market value thereof
as reasonably determined by the Borrower in good faith.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amended or successor version that is substantively
comparable thereto and not materially more onerous to comply with), any current
or future regulations thereunder or other official administrative
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any applicable intergovernmental agreement with
respect thereto and applicable official implementing guidance thereunder.

26

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means that certain Amended and Restated Fee Letter dated as of
February 15, 2019, among the Borrower, SunTrust Robinson Humphrey, Inc.,
SunTrust Bank, KeyBank National Association, and KeyBanc Capital Markets Inc.

“Financial Officer” means the chief financial officer (or equivalent officer),
senior vice president of finance, principal accounting officer, treasurer or
corporate controller of Borrower.

“Financial Performance Covenant” means the covenant set forth in Section 6.11.

“Flood Determination Form” has the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Flood Laws” means, collectively, (i) the National Flood Insurance Reform Act of
1994 and related legislation (including the regulations of the Board of
Governors of the Federal Reserve System), as now or hereafter in effect or any
successor statute thereto,  (ii) the Flood Insurance Reform Act of 2004, as now
or hereafter in effect or any successor statute thereto and (iii) the Biggert
–Waters Flood Insurance Reform Act of 2012, as now or hereafter in effect of any
successor statute thereto.

“Foreign Benefit Event” means with respect to any Foreign Plan, the existence of
unfunded liabilities of the Borrower or its Subsidiaries in excess of the amount
permitted under any applicable law, or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority.

“Foreign Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the Code.

“Foreign Plan” shall mean any defined benefit plan (as defined in Section 3(35)
of ERISA, but whether or not subject to ERISA) maintained or contributed to by
the Borrower or any Subsidiary with respect to its employees employed outside
the United States, other than any such plan sponsored or to which contributions
are mandated by any Governmental Authority.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“FSHCO” means any Subsidiary substantially all of the assets of which (either
held directly or through one or more disregarded entities) are Equity Interests
in or debt of one or more CFCs or FSHCOs.  For the avoidance of doubt, AppRiver
Parent, LLC shall be treated as a FSHCO as of the consummation of the Effective
Date Acquisition.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, but subject to Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to

27

--------------------------------------------------------------------------------

 

government (including any supra national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Guarantee Agreement, dated as of the Effective
Date, among the Loan Parties and the Administrative Agent, substantially in the
form of Exhibit B.

“Hazardous Materials” means all pollutants or contaminants in any form regulated
under any Environmental Law, including petroleum or petroleum by-products or
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances,
materials, constituents, chemicals, compounds or wastes of any nature regulated
as hazardous or toxic, or any other term of similar import, pursuant to any
Environmental Law.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary
and that does not own or hold any Material IP.

“Incremental Cap” means, as of any date of determination, (a) the greater of (i)
$40.0 million and (ii) an amount equal to 100% of Consolidated EBITDA for the
most recent four consecutive fiscal quarters for which financial statements have
been delivered hereunder and for the Test Period ending on such date, minus (b)
the aggregate principal amount of all Incremental Facilities incurred in
reliance on the foregoing clause (a) prior to or substantially concurrently with
the incurrence or establishment of such Incremental Facility, plus (c) unlimited
additional principal amounts that, as of such date, may be incurred without
causing the Total Net Leverage Ratio, recomputed as of the last day of the most
recent fiscal quarter for which financial statements have been delivered
hereunder and for the Test Period ending on such date, immediately after giving
effect to the incurrence or establishment of such Incremental Facility in
reliance on this clause (c) on such date (which shall assume that the principal
amount of such Incremental Facility is fully drawn), the use of proceeds thereof
and all appropriate pro forma adjustments related thereto, on a Pro Forma Basis
(but without giving effect to any simultaneous or substantially concurrent
incurrence of any Incremental Facility in reliance on the foregoing clause (a)),
to exceed 4.00 to 1.00.

“Incremental Facility” has the meaning assigned to such term in Section 2.20(a).

28

--------------------------------------------------------------------------------

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(h).

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

“Incremental Revolving Loans” means any Revolving Loans made under an
Incremental Revolving Commitment Increase.

“Incremental Term Facility” has the meaning assigned to such term in Section
2.20(a).

“Incremental Term Loans” has the meaning assigned to such term in Section
2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money to the extent the same would appear as a
liability on a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments to the extent the same would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services, (e) all Indebtedness of other
Persons secured by any Lien on property owned or acquired by such Person,
whether or not the Indebtedness secured thereby has been assumed, (f) all
Guarantees by such Person of Indebtedness of other Persons, (g) all Capital
Lease Obligations of such Person, (h) the face amount of any issued and
outstanding letter of credit issued for the account of such Person or as to
which such Person is otherwise liable for reimbursement of drawings, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person in respect of Disqualified
Equity Interests.  For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or any joint venture (other than any
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, except to the extent
such Person’s liability for such Indebtedness is otherwise limited and only to
the extent such Indebtedness would otherwise be included in the calculation of
Consolidated Total Debt.  The amount of Indebtedness of any Person for purposes
of clause (e) above shall (unless such Indebtedness has been assumed by such
Person) be deemed to be equal to the lesser of (A) the aggregate unpaid amount
of such Indebtedness and (B) the Fair Market Value of the property or asset
encumbered thereby as determined by such Person in good faith.  The amount of
Guarantees by such Person of Indebtedness of others for clause (f) above shall
be deemed to be an amount equal to the lesser of (A) the principal amount of the
obligations guaranteed and outstanding and (B) the maximum amount for which the
guaranteeing Person may be liable in respect of such obligations under
applicable law.  

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Initial Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan hereunder on the Effective Date
in an aggregate principal amount equal to the amount set forth opposite such
Lender’s name on Schedule 2.01 under the heading “Initial Term Commitment”, as
the same may be reduced or increased from time to time in accordance with

29

--------------------------------------------------------------------------------

 

this Agreement.  The aggregate principal amount of the Lenders’ Initial Term
Commitments on the Effective Date is $175.0 million.

“Initial Term Loans” means the term loans made pursuant to Section 2.01(a).

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intercompany Note” means a global intercompany note, substantially in the form
of Exhibit G, to be executed by and among the Loan Parties and their Restricted
Subsidiaries in respect of any intercompany Indebtedness permitted hereunder and
required to be evidenced by a promissory note or other instrument.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with Section
2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December (commencing on June 30, 2019) and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months (or, if agreed to by each Lender participating therein 12 months)
thereafter, as selected by the Borrower in its Borrowing Request; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and (c) no
Interest Period shall extend beyond (i) in the case of any Class of Term Loans,
the Term Maturity Date applicable to such Class of Term Loans and (ii) in the
case of any Class of Revolving Loans, the Revolving Maturity Date applicable to
such Class of Revolving Loans.  Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means in relation to the Screen Rate, the rate which results
from interpolating on a linear basis between: (a) the applicable Screen Rate for
the longest period (for which that Screen Rate is available) which is less than
the Interest Period of that Loan; and (b) the applicable Screen Rate for the
shortest period (for which that Screen Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase

30

--------------------------------------------------------------------------------

 

or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  The amount, as of any date of determination, of (1) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment), but without any adjustment for write-downs or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (2) any Investment in the form of a
Guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Financial
Officer, (3) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the Fair Market Value
of such Equity Interests or other property as of the time of the transfer, minus
any payments actually received by such investor representing a return of capital
of, or dividends or other distributions in respect of, such Investment (to the
extent such payments do not exceed, in the aggregate, the original amount of
such Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment and (4) any Investment (other than
any Investment referred to in clause (1), (2) or (3) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (ii) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment.  For purposes of Section 6.04, if an Investment
involves the acquisition of more than one Person, the amount of such Investment
shall be allocated among the acquired Persons in accordance with GAAP; provided
that pending the final determination of the amounts to be so allocated in
accordance with GAAP, such allocation shall be as reasonably determined by a
Financial Officer.

“IP Rights” means (i) patents (including all reissues, reexaminations,
divisions, continuations, continuations-in-part and extensions thereof); (ii)
trademarks, service marks, trade names, logos, Internet domain names, business
names or brand names (in each case, whether or not registered) and all goodwill
associated with any of the foregoing; (iii) copyrights, designs or design
registrations (in each case, whether or not registered); and (iv) data, trade
secrets, confidential information, inventions, know-how, formulae, processes,
procedures, research records, records of inventions, test information, market
surveys and marketing know-how.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998 (ISP98), International Chamber of Commerce Publication No. 590”
published by the Institute of International Banking Law & Practice, Inc. (or
such later version thereof as may be in effect at the time of issuance).

“Issuing Bank” means (a) SunTrust Bank (acting through such of its affiliates or
branches as it deems appropriate) and (b) each Revolving Lender that shall have
become an Issuing Bank hereunder as provided in Section 2.05(k) (other than any
Person that shall have ceased to be an Issuing Bank as provided in Section
2.05(l)), each in its capacity as an issuer of Letters of Credit
hereunder.  Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such

31

--------------------------------------------------------------------------------

 

Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Lead Arranger” means each of SunTrust Robinson Humphrey, Inc., and
KeyBanc Capital Markets Inc., in its capacity as a joint lead arranger.

“Joint Venture” means any Person, the Equity Interests (except for any such
Equity Interests in the nature of directors’ qualifying shares required pursuant
to applicable law) of which are owned, in part, by a Loan Party or a Restricted
Subsidiary and, in part, by one or more other Persons which are not Loan Parties
or Restricted Subsidiaries of any Loan Party.

“Junior Financing” means (a) any Indebtedness (other than any permitted
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary)
that constitutes Subordinated Indebtedness or (b) Indebtedness secured by a Lien
on Collateral that is junior to the Lien on such Collateral that secures the
Secured Obligations.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case, established in accordance with this Agreement from
time to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or 3.14 of the ISP, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated face amount of
such Letter of Credit in effect at such time.

“LCT Election” has the meaning specified in Section 1.06.  

“LCT Test Date” has the meaning specified in Section 1.06.

“Lenders” means (a) the Persons listed on Schedule 2.01 (in their respective
capacities as Term Lenders, Revolving Lenders and/or Swing Line Lenders, as
applicable), and (b) any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, an Incremental Facility Amendment or a
Refinancing Amendment, in each case, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption or otherwise in
accordance with this Agreement.

“Letter of Credit” means any letter of credit or bank guarantee issued pursuant
to this Agreement other than any such letter of credit or bank guarantee that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“Letter of Credit Sublimit” means an amount equal to $5.0 million.  The Letter
of Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

32

--------------------------------------------------------------------------------

 

“LIBO Rate” means, for any Interest Period as to any Eurodollar Loan, (i) the
rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “Screen Rate”) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the
Screen Rate for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if Screen Rates are quoted
under either of the preceding clause (i) or (ii), but there is no such quotation
for the Interest Period elected, the Screen Rate shall be equal to the
Interpolated Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Condition Transaction” means an acquisition that the Borrower or one or
more of its Restricted Subsidiaries is contractually committed to consummate (it
being understood that such commitment may be subject to conditions precedent,
which conditions precedent may be amended, satisfied or waived in accordance
with the terms of the applicable agreement), whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided herein (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding (or that would
accrue but for the existence of such proceeding), regardless of whether allowed
or allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower hereunder in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral, and (iii) all other monetary obligations of the Borrower under
or pursuant hereto and each of the other Loan Documents, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to this Agreement and
each of the other Loan Documents and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents (including monetary
obligations accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding (or that would accrue but for the
existence of such proceeding), regardless of whether allowed or allowable in
such proceeding).

“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Amendment, the Guarantee Agreement, the Collateral Agreement, the
other Security Documents, any intercreditor agreement, and, except for purposes
of Section 9.02, any promissory notes delivered pursuant to Section 2.09(e).

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

33

--------------------------------------------------------------------------------

 

“Loans” means, individually or collectively, as the context requires, the
Initial Term Loans, any Other Term Loans, any Incremental Term Loans, any DDT
Loans, any Revolving Loans, any Other Revolving Loans, any Incremental Revolving
Loans and/or any Swing Line Loans.  

“Long-Term Funded Debt” means any funded Indebtedness of the Borrower or its
Restricted Subsidiaries with a stated maturity of longer than one year or that
is renewable or extendable, at the option of the Borrower or such Restricted
Subsidiary, and without the consent of the holder thereof, to a date more than
one year from such date, other than any such Indebtedness under any revolving
credit facility or line of credit.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (x) (a) in the case of the Revolving Lenders, Lenders having
Revolving Exposures and unused Revolving Commitments representing more than
50.0% of the sum of the aggregate Revolving Exposures and the unused aggregate
Revolving Commitments at such time and (b) in the case of the Term Lenders of
any Class, Lenders holding outstanding Term Loans of such Class representing
more than 50.0% of all Term Loans of such Class outstanding at such time,
provided that whenever there are one or more Defaulting Lenders, the total
outstanding Term Loans and Revolving Exposures of, and the unused Revolving
Commitments of, each Defaulting Lender, shall be excluded for purposes of making
a determination of the Majority in Interest and (y) at any time there are two or
more Lenders of such Class that are not Affiliates (and that are not Defaulting
Lenders), at least two such Lenders of such Class that are not Affiliates (and
that are not Defaulting Lenders).

“Material Adverse Effect” means (a) on the Effective Date, a Target Material
Adverse Effect and (b) on the Effective Date with respect to the Borrower and
its Subsidiaries (other than the Target) and after the Effective Date, any
event, circumstance or condition that has had, or would reasonably be expected
to have, a materially adverse effect on (i) the business, financial condition,
or results of operations of the Borrower and the Restricted Subsidiaries, taken
as a whole, (ii) the ability of the Borrower and the other Loan Parties, taken
as a whole, to perform their payment obligations under the Loan Documents or
(iii) the rights and remedies of the Administrative Agent and the Lenders (taken
as a whole) under the Loan Documents (other than solely as a result of any
action or inaction on the part of the Administrative Agent or any Lender).

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $10.0 million.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material IP” means the IP Rights that are material (individually or in the
aggregate) to the business and operations of the Borrower and its Subsidiaries
(taken as a whole).

“Material Real Property” means real property owned by any Loan Party with a Fair
Market Value greater than or equal to $5.0 million.

“Material Subsidiary” means each Wholly Owned Restricted Subsidiary that, as of
the last day of the most recent fiscal quarter for which financial statements
have been delivered hereunder and for the Test Period ending on such date, had
revenues or Consolidated Total Assets in excess of 5% of the aggregate
consolidated revenues or Consolidated Total Assets, as applicable, of the
Borrower and the Restricted Subsidiaries, on a consolidated basis, for such Test
Period; provided that, in the event that the

34

--------------------------------------------------------------------------------

 

aggregate revenues or Consolidated Total Assets of all Immaterial Subsidiaries,
taken together, as of the last day of any fiscal quarter for which financial
statements have been delivered hereunder and for the Test Period ending on such
date, exceeds 15% of the aggregate consolidated revenues or Consolidated Total
Assets of the Borrower and the Restricted Subsidiaries, on a consolidated basis,
for such Test Period, the Borrower shall designate one or more Immaterial
Subsidiaries to be a Material Subsidiary as may be necessary such that the
foregoing 15% aggregate limit shall not be exceeded, and any such Subsidiary
shall thereafter be deemed to be a Material Subsidiary hereunder; provided
further, that the Borrower may re-designate Material Subsidiaries as Immaterial
Subsidiaries so long as the Borrower is in compliance with this definition.

“Maximum Rate” has the meaning assigned to such term in Section 9.18.

“MFN Adjustment” has the meaning assigned to such term in Section 2.20(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations.  Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.

“Mortgaged Property” means any fee-owned real property with respect to which a
Mortgage is granted pursuant to the Collateral and Guarantee Requirement,
Section 5.11, Section 5.12 or Section 5.14.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any applicable event, (a) the proceeds
received in respect of such event in cash or Permitted Investments, including
(i) any cash or Permitted Investments subsequently received in respect of any
non‑cash proceeds initially received (including any cash payments received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment or earn-out, but excluding any interest
payments), but only as and when received, and (ii) in the case of any casualty,
condemnation or similar event, insurance proceeds, condemnation awards and
similar payments that are actually received in cash (other than the proceeds of
any business interruption insurance) in respect of such event, minus (b) the sum
of (i) all fees, costs and expenses paid or payable by the Borrower and the
Restricted Subsidiaries in connection with such event (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, underwriting discounts and commissions, other customary expenses and
brokerage, consultant, accountant and other customary professional and
transactional fees), (ii) in the case of a sale, transfer or other disposition
of an asset (including pursuant to a sale and leaseback transaction or a
casualty or a condemnation or similar proceeding), (x) the amount of all
payments that are not prohibited hereunder and are made by the Borrower and the
Restricted Subsidiaries as a result of such event to repay Indebtedness (other
than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (y) the pro rata portion of net cash
proceeds thereof (calculated without regard to this clause (y)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or the Restricted Subsidiaries as a result thereof and (z) the
amount of any liabilities directly associated with such asset and retained by
the Borrower or any Restricted Subsidiary (as determined by the Borrower in good
faith), (iii) the amount of all Taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established by the Borrower and the
Restricted Subsidiaries to fund purchase

35

--------------------------------------------------------------------------------

 

price adjustments, indemnification and other contingent liabilities reasonably
estimated to be payable, that are attributable to such event (provided that any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Borrower at such time of Net Proceeds in the amount of such reduction),
(iv) any other amounts that are required to be paid to any third party having a
superior interest in the assets or properties that are the subject of such
event, solely to the extent such superior interest is permitted by this
Agreement, and (v) any portion of such proceeds deposited in an escrow account
pursuant to the documentation relating to such event (provided that any release
of any such escrowed funds at any time from such escrow account shall be deemed
to constitute the receipt by the Borrower at such time of Net Proceeds in the
amount of such release ).

“NFIP” has the meaning assigned to such term in the definition of “Collateral
and Guarantee Requirement.”

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Non-Loan Party Investment Amount” means $25.0 million.

“Non-Loan Party Ratio Debt” has the meaning assigned to such term in Section
6.01(a)(xviii).

“Non-Loan Party Acquisition Debt” has the meaning assigned to such term in
Section 6.01(a)(xix).

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation (or equivalent thereof)
and bylaws or other organizational or governing documents of such Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Revolving Commitments” means, with respect to each Lender, the
commitment, if any, of such Lender to provide Credit Agreement Refinancing
Indebtedness in the form of a revolving credit facility pursuant to a
Refinancing Amendment, as the same may be reduced or increased from time to time
in accordance with this Agreement.  

“Other Revolving Loans” means any revolving loans made under an Other Revolving
Commitment established pursuant to a Refinancing Amendment.

“Other Taxes” means any and all present or future recording, filing, stamp,
court, documentary, intangible or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery, performance,
registration or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are

36

--------------------------------------------------------------------------------

 

imposed with respect to an assignment as a result of a present or former
connection between a Recipient and the jurisdiction imposing such Tax (other
than a connection arising from such Recipient having executed, delivered or
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned an interest
in, engaged in any other transaction pursuant to, or enforced any Loan or Loan
Document).

“Other Term Commitments” means, with respect to each Lender, the commitment, if
any, of such Lender to provide Credit Agreement Refinancing Indebtedness in the
form of a term loan facility pursuant to a Refinancing Amendment, as the same
may be reduced or increased from time to time in accordance with this
Agreement.  

“Other Term Loans” means any term loans made under an Other Term Commitment
established pursuant to a Refinancing Amendment.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(ii).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

“Perfection Requirements” means (a) the filing of a Uniform Commercial Code
financing statement with the appropriate office of the jurisdiction of
organization of each Loan Party, (b) with respect to the Equity Interests in the
Borrower and each of its Domestic Wholly Owned Restricted Subsidiaries (to the
extent such Equity Interests constitute Collateral), delivery of any certificate
representing such Equity Interests (and pledged by any Loan Party under the
Security Documents in effect on the Effective Date, and solely to the extent
that such certificates exist prior to the Effective Date and are in the actual
possession of the Borrower on or prior to the Effective Date), together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank, and (c) with respect to Intellectual Property which
constitutes Collateral, the filing of a short form security agreement suitable
for filing with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of all or substantially
all of the Equity Interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person; provided that

(a)

to the extent such acquisition (x) constitutes a Limited Condition Transaction,
no Event of Default has occurred and is continuing as of the LCT Test Date
immediately after giving Pro Forma Effect thereto and no Specified Event of
Default has occurred and is continuing at the time of consummation of such
Permitted Acquisition constituting a Limited Condition Transaction or (y) does
not constitute a Limited Condition Transaction, no Event of Default has occurred
and is continuing at the time of consummation of such acquisition immediately
after giving Pro Forma Effect thereto;

(b)

immediately after giving effect to such acquisition and to the incurrence of any
Indebtedness in connection therewith, the Borrower shall be in Pro Forma
Compliance with the Financial

37

--------------------------------------------------------------------------------

 

Performance Covenant, recomputed as of the last day of the most recent fiscal
quarter for which financial statements have been delivered hereunder and for the
Test Period ending on such date; provided, that, if such acquisition is a
Limited Condition Transaction, the foregoing condition set forth in this clause
(b) shall be tested as of the applicable LCT Test Date;

(c)

after giving effect to such acquisition, the Borrower and the Restricted
Subsidiaries are in compliance with Section 6.03(b);

(d)

such acquisition is consensual and approved by the board of directors (or the
equivalent thereof) of the Person whose Equity Interests or assets are being
acquired; and

(e)

unless the Lenders proving any Incremental Facility being incurred in connection
with such acquisition shall elect otherwise, the Borrower shall comply with
Section 5.11 within 30 days after such acquisition (or such longer period as
Administrative Agent may agree) with respect to each acquired Person to the
extent applicable and subject to the requirements of this Agreement and the
other Loan Documents.

“Permitted Encumbrances” means:

(a)

Liens for Taxes that (i) are not overdue for a period of more than 45 days or
(ii) are not required to be paid pursuant to Section 5.05;

(b)

Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s or construction contractors’ Liens and
other similar Liens arising in the ordinary course of business that secure
amounts not overdue for a period of more than 60 days or, if more than 60 days
overdue, are unfiled and no other action has been taken to enforce such Lien or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are set aside on the books
of the applicable Person in accordance with GAAP, in each case so long as such
Liens would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect;

(c)

Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation or (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary;

(d)

Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance and return-of-money bonds, bankers
acceptance facilities and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(e)

easements, rights-of-way, restrictions, encroachments, protrusions, zoning
restrictions and other similar non-monetary encumbrances and minor title defects
affecting real property that, in each case, in the aggregate, do not materially
detract from the value of the affected property for its current use or interfere
with the ordinary conduct of the business of the Borrower and the Restricted
Subsidiaries, taken as a whole;

38

--------------------------------------------------------------------------------

 

(f)

Liens securing, or otherwise arising from, judgments, awards, attachments and/or
decrees and notices of lis pendens and associated rights not constituting an
Event of Default under Section 7.01(j);

(g)

Liens on goods the purchase price of which is financed by a documentary letter
of credit issued for the account of the Borrower or any Restricted Subsidiaries;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiaries in respect of such letter of credit to the extent such
obligations are permitted by Section 6.01;

(h)

Liens arising from precautionary Uniform Commercial Code financing statements or
similar filings made in respect of operating leases or consignment or bailee
arrangements entered into by the Borrower or any of the Subsidiaries;

(i)

without duplication, Liens in connection with any zoning, building or similar
law or right reserved to or vested in any Governmental Authority to control or
regulate the use of any or dimensions of real property or the structure thereon,
including Liens in connection with any condemnation or eminent domain proceeding
or compulsory purchase order;

(j)

Liens securing obligations under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower
and/or its Restricted Subsidiaries that, in each case, in the aggregate, do not
materially detract from the value of the affected property for its current use
or interfere with the ordinary conduct of the business of the Borrower and the
Restricted Subsidiaries, taken as a whole; and

(k)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

(a)

dollars, euro or such other currencies held by it from time to time in the
ordinary course of business;

(b)

readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c)

demand or time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250.0 million (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d)

commercial paper and variable or fixed rate notes issued by an Approved Bank (or
by the parent company thereof) or any variable or fixed rate note issued by, or
guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better by
S&P or P-2 (or the equivalent thereof)

39

--------------------------------------------------------------------------------

 

or better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;

(e)

repurchase agreements entered into by any Person with an Approved Bank, a bank
or trust company (including any of the Lenders) or recognized securities dealer,
in each case, having capital and surplus in excess of $250.0 million for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) or title
to which shall have been transferred to such Person and having, on the date of
purchase thereof, a Fair Market Value of at least 100% of the amount of the
repurchase obligations;

(f)

marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $250.0 million or (ii) having a rating of at
least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(g)

securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof);

(h)

investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i)

instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction; and

(j)

investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250.0 million, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (i) of this definition.

“Permitted Refinancing” means, with respect to any Indebtedness (the “Original
Indebtedness”), any modification, refinancing, refunding, replacement, renewal
or extension of such Original Indebtedness; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Original Indebtedness so
modified, refinanced, refunded, replaced, renewed or extended except by (i) an
amount equal to unpaid accrued interest, penalties and premiums (including
tender premiums) plus other amounts and fees (including commitment,
underwriting, arrangement and similar fees, other reasonable and customary
fees), commissions and expenses incurred, in connection with such modification,
refinancing, refunding, replacement, renewal or extension (including upfront
fees, original issue discount or initial yield payments), and (ii) an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, replaced, renewal or extension has a final maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to

40

--------------------------------------------------------------------------------

 

or greater than the Weighted Average Life to Maturity of, the Original
Indebtedness being modified, refinanced, refunded, replaced, renewed or
extended, (c) if the Original Indebtedness being modified, refinanced, refunded,
replaced, renewed or extended is subordinated in right of payment to the Loan
Document Obligations, the Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders,
taken as a whole, as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (d) if
the Original Indebtedness being modified, refinanced, refunded, replaced,
renewed or extended is secured on a subordinated or a junior basis to the
Secured Obligations and/or subject to any intercreditor arrangements for the
benefit of the Lenders, the Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is secured and subject to
intercreditor arrangements on terms at least as favorable to the Lenders, taken
as a whole, as those contained in the documentation governing the Original
Indebtedness being modified, refinanced, refunded, replaced, renewed or
extended, (e) if the Original Indebtedness being modified, refinanced, refunded,
replaced, renewed or extended is unsecured, the Indebtedness resulting from such
modification, refinancing, refunding, replacement, renewal or extension is
unsecured (provided that nothing in this definition shall prevent any Original
Indebtedness which was secured from being modified, refinanced, refunded,
replaced, renewed, or extended with Indebtedness which is unsecured), (f) the
covenants, events of default, security and guarantees of the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
are not, taken as a whole, materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended (except for covenants or other
provisions applicable exclusively to periods commencing after the Latest
Maturity Date at the time such Indebtedness is incurred), and (g) the
Indebtedness resulting from such modification, refinancing, refunding, replaced,
renewal or extension shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness.  

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Prepayment Event” means:

(a)

any Disposition pursuant to Section 6.05(f), (j), (k), (p), (s), (v), or (w); or

(b)

the incurrence by the Borrower or any of the Restricted Subsidiaries of any
Indebtedness after the Effective Date, other than Indebtedness permitted under
Section 6.01 (other than the incurrence of Credit Agreement Refinancing
Indebtedness which shall constitute a Prepayment Event to the extent such Credit
Agreement Refinancing Indebtedness is incurred to refinance all or any portion
of any Class of Loans and/or Commitments hereunder).

“Pro Forma Basis,” “Pro Forma Compliance” or “Pro Forma Effect” means, with
respect to any calculation or determination of any financial ratio, test or
covenant made under this Agreement for any period of measurement (including the
calculation of Consolidated EBITDA and Total Net Leverage Ratio,

41

--------------------------------------------------------------------------------

 

but excluding the calculation of Excess Cash Flow), that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of such period of measurement:
(i) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (A) in the case of a
Disposition, shall be excluded, and (B) in the case of a Permitted Acquisition
or Investment, shall be included, (ii) any retirement of Indebtedness shall be
included, and (iii) any Indebtedness incurred or assumed by the Borrower or any
of the Subsidiaries in connection therewith shall be included; provided that the
foregoing pro forma adjustments shall be applied to any such ratio, test or
covenant solely to the extent that such adjustments are not inconsistent with
the definition of Consolidated EBITDA; provided further that, when calculating
the Total Net Leverage Ratio for purposes of determining actual compliance (and
not pro forma compliance or compliance on a Pro Forma Basis) with the Financial
Performance Covenant, the events described in this definition (and the
corresponding provisions of the definition of Consolidated EBITDA) that occurred
after the end of the applicable Test Period shall not be given Pro Forma
Effect.  

“Pro Forma Entity” has the meaning assigned to such term in the definition of
“Acquired EBITDA.”

“Pro Forma Financial Statements” means the pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower as of and
for the twelve-month period ended on September 30, 2018 and each twelve-month
period ending on the last day of each subsequent fiscal quarter ended at least
45 days prior to the Effective Date (or 90 days if the end of such twelve-month
period is the end of the Borrower’s fiscal year), prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statement of income), which pro forma financial statements need not be
prepared in compliance with Regulation S-X or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Equity Interests” means Equity Interests of the Borrower that are not
Disqualified Equity Interests.

“Ratio Debt” means the Indebtedness described in Section 6.01(a)(xviii).  

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.21.

“Refunded Swing Line Loans” has the meaning assigned to such term in Section

42

--------------------------------------------------------------------------------

 

2.04(b)(iv).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, members, directors, officers, employees, trustees,
agents, controlling persons, advisors and other representatives of such Person
and of each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
emptying, pumping, escaping, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the environment (including ambient air,
indoor air, surface water, groundwater, land surface or subsurface strata) and
including the environment within any building, or any occupied structure,
facility or fixture.

“Repayment” has the meaning assigned to such term in Section 6.07(b).

“Required Additional Debt Terms” means, with respect to any Indebtedness, (a)(i)
such Indebtedness does not mature earlier than the Latest Maturity Date and (ii)
such Indebtedness does not have a Weighted Average Life to Maturity shorter than
the Weighted Average Life to Maturity of the Term Loans; (b) such Indebtedness
does not have mandatory prepayment, redemption or offer to purchase events that
are more onerous than the mandatory prepayment provisions set forth herein with
respect to the Term Loans; (c) such Indebtedness is not guaranteed by any entity
that is not a Loan Party (unless such Person shall substantially concurrently
become a Loan Party hereunder pursuant to Section 5.11); (d) if secured, such
Indebtedness (i) is not secured by any assets not securing the Secured
Obligations (unless such assets shall substantially concurrently become a part
of the Collateral) and (ii) is subject to a customary intercreditor agreement
reasonably satisfactory to the Administrative Agent and the Borrower; (e) the
other covenants and events of default of such Indebtedness are substantially
identical to the covenants and events of default applicable to the Loans under
this Agreement or, taken as a whole, not materially more favorable to the
lenders or investors providing such Indebtedness than the covenants and events
of default applicable to the Loans under this Agreement are to the Lenders or
such covenants and events of default are on current market terms for such type
of Indebtedness or are as otherwise reasonably acceptable to the Administrative
Agent (except for covenants or other provisions applicable only to periods after
the Latest Maturity Date at such time) (provided that, to the extent that such
Indebtedness includes any financial maintenance covenants, such covenants shall
not be tighter than (or in addition to) those contained in this Agreement for
any period ending on or prior to the Latest Maturity Date unless any such
covenants are also added for the benefit of the Lenders under the Loan
Documents); and (f) only if such Indebtedness is in the form of term loans or
notes that rank pari passu basis with the Term Loans in right of payment and
with respect to security, the MFN Adjustment shall apply.  

“Required Lenders” means, at any time, (x) Lenders having Revolving Exposures,
Term Loans and unused Commitments representing more than 50.0% of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that to the extent set forth in Section 9.02 or Section 9.04, whenever
there are one or more Defaulting Lenders, the total outstanding Term Loans and
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders and (y) at any time there are two or more Lenders that are not
Affiliates (and that are not Defaulting Lenders), at least two such Lenders that
are not Affiliates (and that are not Defaulting Lenders).

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other

43

--------------------------------------------------------------------------------

 

Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Resignation Effective Date” has the meaning assigned to such term in Section
8.06.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(e).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, (i) the commitment,
if any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swing Line Loans hereunder in an aggregate principal
amount equal to the amount set forth opposite such Lender’s name on Schedule
2.01 under the heading “Revolving Commitment” (or in an Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as the case may be), as the same may be reduced or increased from
time to time in accordance with this Agreement, (ii) such Lender’s Other
Revolving Commitments, if any, and/or (iii) such Lender’s commitments under any
Incremental Revolving Commitment Increase.  The aggregate principal amount of
the Lenders’ Revolving Commitments on the Effective Date is $25.0 million.

“Revolving Credit Facility” means the Revolving Commitments and the Revolving
Loans made hereunder.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans (and, in the case of the Swing Line Lender, the outstanding principal
amount of Swing Line Loans), participations in outstanding Swing Line Loans and
LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

44

--------------------------------------------------------------------------------

 

“Revolving Loan” means, individually or collectively, as the context requires,
(x) the revolving loans made pursuant to Section 2.01(b) or Section 2.04(b)(iv),
(y) any Other Revolving Loans and/or (z) any Incremental Revolving Loans.

“Revolving Maturity Date” means (a) with respect to the Revolving Commitment
established on the Effective Date (and Revolving Loans thereunder) and any
Incremental Revolving Commitment Increase established after the Effective Date
(and Incremental Revolving Loans thereunder), February 20, 2024, and (b) with
respect to any Other Revolving Commitment and Other Revolving Loans, the final
maturity date specified in the applicable Refinancing Amendment (or, in each
case, with respect to any Revolving Lender that has extended the maturity of its
Revolving Commitment pursuant to Section 2.21(b), the extended maturity date set
forth in the Extension Notice delivered by the Borrower and such Revolving
Lender to the Administrative Agent pursuant to Section 2.21(b)).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanctions (including,
without limitation, and as of the Effective Date, Cuba, Iran, Libya, North
Korea, Syria, and the Crimea region of Ukraine).

“Sanctioned Person” means, at any time, (a) any Person that is the subject or
target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or (c) any other relevant sanctions authority.

“Screen Rate” has the meaning assigned such term in the definition of “LIBO
Rate.”

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement; provided that Secured Obligations shall not, for purposes of this
Agreement or any other Loan Document, include any Excluded Swap Obligations.

“Secured Party” has the meaning assigned to such term in the Collateral
Agreement.

“Security Documents” means the Collateral Agreement, the Perfection Certificate,
each Mortgage and each other security agreement or pledge agreement executed and
delivered by any Loan Party pursuant to the Collateral and Guarantee Requirement
or Section 5.11, 5.12 or 5.14 to secure any of the Secured Obligations.

“Series A Preferred Stock” means the Equity Interests of the Borrower
constituting its Series A Convertible Preferred Stock, par value $1.00, issued
pursuant to that certain Certificate of Designations of Series A Preferred Stock
of Zix Corporation dated as of February 20, 2019, originally in the amount of
64,914 shares, which may be increased to up to 100,914 shares upon the
conversion of the Series B Preferred Stock into Series A Preferred Stock.

45

--------------------------------------------------------------------------------

 

“Series B Preferred Stock” means the Equity Interests of the Borrower
constituting its Series B Convertible Preferred Stock, par value $1.00, issued
pursuant to that certain Certificate of Designations of Series B Preferred Stock
of Zix Corporation dated as of February 20, 2019, originally in the amount of
35,086 shares.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Specified Event of Default” means an Event of Default under Section 7.01(a) or
(b) (solely with respect to principal and interest payments) or Section 7.01(h)
or (i).

 

“Specified Investor” means True Wind Capital Management, LLC, and its Controlled
Investment Affiliates (but excluding any portfolio company thereof).

 

“Specified Purchase Agreement Representations” means such of the representations
made by or with respect to the Target and its subsidiaries in the Effective Date
Purchase Agreement as are material to the interests of the Lenders, but only to
the extent that the Borrower (or its Affiliates) has the right to terminate its
respective obligations under the Effective Date Purchase Agreement to consummate
the Effective Date Acquisition (or otherwise decline to consummate the Effective
Date Acquisition) as a result of the inaccuracy of such representations in the
Effective Date Purchase Agreement.

 

“Specified Representations” means the representations of the Loan Parties set
forth in Section 3.01 (relating to corporate existence and power and authority
of the Borrower and the Subsidiary Loan Parties, in each case, to enter into and
perform its obligations under the Loan Documents), Section 3.02 (as it relates
to due authorization, execution and delivery and enforceability of the Loan
Documents), Section 3.03(b)(i) (as it relates to no conflicts with
Organizational Documents, in each case, related to the entry into and
performance of obligations under the Loan Documents), Section 3.08, Section
3.14, Section 3.16, Section 3.19 (subject to the last paragraph of Section
4.01), and Section 3.20.

“Specified Transaction” means the Transactions, any Investment, Permitted
Acquisition, Disposition, sale, transfer or other disposition of assets,
incurrence or repayment of Indebtedness, Restricted Payment, capital
expenditure, subsidiary designation, mergers and other business combinations,
acquisitions (including the commencement of activities constituting such
business) and dispositions (including the termination or discontinuance of
activities constituting such business) of business entities or properties or
assets, constituting a division or line of business of any business entity,
division or line of business that is the subject of any such acquisition or
disposition, and operational changes and operational initiatives, restructuring,
cost savings initiative, established cost reduction initiative, operating
expense reduction initiative or other initiative or event that by the terms of
the Loan Documents requires “Pro Forma Compliance” with a ratio, test or
covenant hereunder or requires such ratio, test or covenant to be calculated on
a Pro Forma Basis or any other transactions giving rise to adjustments in
respect of cost savings, cost reductions, operating expense reductions or
synergies, including adjustments for projected run-rate earnings from new
customers and new contracts (or new or modified contracts with existing
customers).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States.  Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of
Governors.  Eurodollar Loans shall be deemed to be subject to such reserve,
liquid asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or

46

--------------------------------------------------------------------------------

 

regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“Subject Transaction” means the incurrence of any Indebtedness (including
Incremental Facilities, but excluding borrowings of Revolving Loans) or Liens,
or the making of any Permitted Acquisitions, Investments, Restricted Payments or
payments, prepayments (including voluntary and mandatory prepayments), purchases
or redemptions of Junior Financing or Dispositions.

“Subordinated Indebtedness” means (x) Indebtedness that is contractually
subordinated in right of payment to the Loan Document Obligations and (y) any
Permitted Refinancing in respect of any of the foregoing.

“Subsequent Transaction” means (a) the incurrence of Indebtedness or Liens, (b)
the making of Restricted Payments, (c) the making of any Permitted Investment,
(d) any merger, (e) the conveyance, lease or other transfer of all or
substantially all of the assets of any Subsidiary Loan Party, (f) the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or (g) the designation of an Unrestricted Subsidiary, in each
case, occurring after the relevant LCT Test Date and prior to the earlier of the
date on which such Limited Condition Transaction is consummated and the date
that the definitive agreement is terminated, expires or passes, as applicable,
without consummation of such Limited Condition Transaction.

“Subsidiary” or “subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
50.0% of the ordinary voting power or, in the case of a partnership, more than
50.0% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise specified, “Subsidiary” means
any subsidiary of the Borrower.

“Subsidiary Loan Party” means each Subsidiary that provides a Guarantee of the
Loan Document Obligations pursuant to the Guarantee Agreement, including,
without limitation, the Target and its Subsidiaries that provide such Guarantee
on the Effective Date.  Schedule 1.01(c) sets forth each of the Subsidiary Loan
Parties as of the Effective Date.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Lender” means SunTrust Bank in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

47

--------------------------------------------------------------------------------

 

“Swing Line Loan” means any swingline revolving loans made pursuant to Section
2.04.

“Swing Line Sublimit” means the lesser of (i) $5.0 million and (ii) the
aggregate amount of Revolving Commitments then in effect.

“Target” means AppRiver, LLC, a Florida limited liability company, and its
subsidiaries.

“Target Material Adverse Effect” has the meaning assigned to “Material Adverse
Effect” in the Effective Date Purchase Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Commitment” means, with respect to any Lender, (i) such Lender’s Initial
Term Commitment, (ii) such Lender’s Other Term Commitments, if any, (iii) such
Lender’s commitments under any Incremental Term Facility, and/or (iv) such
Lender’s DDTL Commitment.

“Term Facility” means the Term Commitments and the Term Loans made hereunder.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loans” means, individually or collectively, as the context requires, (a)
the Initial Term Loans, (b) any Other Term Loans, (c) any Incremental Term
Loans, and/or (d) any DDT Loans.

“Term Maturity Date” means (a) with respect to the Initial Term Loans and any
DDT Loans, February 20, 2024, (b) with respect to any Other Term Loans, the
final maturity date specified in the applicable Refinancing Amendment, and
(c) with respect to any Incremental Term Loans, subject to Section 2.20, the
final maturity date specified in the applicable Incremental Facility Amendment
(or, in each case, with respect to any Term Lender that has extended the
maturity of its Term Loans pursuant to Section 2.21(b), the extended maturity
date set forth in the Extension Notice delivered by the Borrower and such Term
Lender to the Administrative Agent pursuant to Section 2.21(b)).

“Termination Date” means the date that all Commitments have expired or
terminated and the principal of and interest on each Loan and all other Loan
Document Obligations payable under any Loan Document (other than (i) contingent
indemnification and expense reimbursement obligations, (ii) Cash Management
Obligations and (iii) Secured Swap Obligations (as defined in the Collateral
Agreement) that are not being terminated and as to which arrangements reasonably
satisfactory to the applicable counterparty have been made) have been paid in
full and all Letters of Credit have expired or been terminated (unless such
Letters of Credit have been cash collateralized or backstopped in amounts, by
institutions and otherwise pursuant to arrangements, in each case reasonably
satisfactory to the applicable Issuing Bank or deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank) and all LC
Disbursements shall have been reimbursed.

“Test Period” means, as of any date of determination, the period of four
consecutive fiscal quarters ending on such date.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Net Debt as of such date to (b) Consolidated EBITDA for
the Test Period ending on such date.  

48

--------------------------------------------------------------------------------

 

“Transaction Costs” has the meaning set forth in the definition of
“Transactions.”

“Transactions” means, collectively, (a) the execution and delivery of the Loan
Documents on the Effective Date and the initial funding of the Loans hereunder,
(b) the consummation of the Effective Date Acquisition, (c) the consummation of
Equity Contribution on the Effective Date, (d) the consummation of the Effective
Date Refinancing, and (e) the payment of all fees, premiums, expenses and other
transaction costs incurred in connection with the transactions described in the
foregoing provisions of this definition, including to fund any original issue
discount or upfront fees (the “Transaction Costs”).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate
(provided that interest on each Swing Line Loan shall be determined by reference
to the Alternate Base Rate).

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Administrative Agent’s security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a U.S. jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of income, retained earnings, and members’
equity and changes in financial position of AR Intermediate, LLC, a Delaware
limited liability company, as of the end of and for the ten months ended October
31, 2018.

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13 on or subsequent to the
Effective Date.

“Voting Stock” means (a) with respect to the Borrower, its common stock, its
Series A Preferred Stock and any other Equity Interests of the Borrower having
the right to vote generally in any election of directors of its Board of
Directors and (b) with respect to any other Person, all Equity Interests of such
Person having the right to vote generally in any election of directors of the
Board of Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final scheduled maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person

49

--------------------------------------------------------------------------------

 

or one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan” or “ABR Loan”)
or by Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Borrowing”, “Term
Borrowing” or “ABR Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan
Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or other
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  With respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to but excluding”.

Section 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until

50

--------------------------------------------------------------------------------

 

such notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (a) any election under Financial Accounting Standards Board
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of the Borrower or any Subsidiary at “fair value” as
defined therein and (b) the effects of Accounting Standards Codification Topic
815, Statement of Financial Accounting Standards No. 133 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such
Indebtedness.  Notwithstanding any other provision contained herein, any lease
that is (or would have been) treated as an operating lease for purposes of GAAP
as of December 31, 2018, shall continue to be treated as an operating lease for
purposes of this Agreement regardless of any change in GAAP following December
31, 2018, that would otherwise require such lease to be recharacterized (on a
prospective or retroactive basis or otherwise) as a Capitalized Lease.

Pro Forma Calculations

.  Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement, the Total Net Leverage
Ratio shall be calculated (except for purposes of calculating Excess Cash Flow)
on a Pro Forma Basis to give effect to the Transactions and all Specified
Transactions that have been consummated during the applicable period of
measurement.

Certain Calculations and Tests

.  Notwithstanding anything in this Agreement or any Loan Document to the
contrary, with respect to any Limited Condition Transaction (but not, for the
avoidance of doubt, any borrowings of Revolving Loans (other than any
Incremental Revolving Loans constituting Subject Transactions in connection with
such Limited Condition Transaction) or Swing Line Loans or issuances, amendments
to increase the face amount, or extensions of Letters of Credit), to the extent
that the terms of this Agreement require satisfaction of, or compliance with,
any condition, test or requirement, in order to effect, incur or consummate such
Limited Condition Transaction (including (a) compliance with any financial ratio
or test (including, without limitation, the Total Net Leverage Ratio or the
amount or percentage of Consolidated EBITDA (including any component definitions
of the foregoing)), (b) the making or accuracy of any representations and
warranties, (c) the absence of a Default or Event of Default, and/or (d) any
other condition, test or requirement), the date of determination of whether any
relevant conditions, tests and requirements are satisfied or complied with
shall, at the election of the Borrower (the “LCT Election”), be deemed to be the
date the definitive agreements for such Limited Condition Transaction are
entered into (the “LCT Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Transaction and the other Subject Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the applicable period
of measurement; provided that, in addition, no Specified Event of Default shall
have occurred and be continuing at the time of consummation of any such Limited
Condition Transaction.  Subject to the proviso of the first sentence of this
Section 1.06, if the Borrower has made an LCT Election for any Limited Condition
Transaction and such Limited Condition Transaction (including any other Subject
Transactions to be entered into in connection therewith) would be permitted on
the LCT Test Date, each such condition, test and requirement shall be deemed
satisfied and complied with for all purposes of such Limited Condition
Transaction.  For the avoidance of doubt, subject to the proviso of the first
sentence of this Section 1.06, if the Borrower has made an LCT Election, then,
solely for the purpose of determining whether such Limited Condition Transaction
(and any Subject Transaction in connection therewith) is permitted hereunder,
(i) any change in status of any such condition, test and requirement between the
LCT Test Date and the taking of the relevant actions or consummation of the
relevant transactions such that any applicable financial ratios or tests,
baskets, conditions, requirements or provisions would be exceeded, breached or
otherwise no

51

--------------------------------------------------------------------------------

 

longer complied with or satisfied for any reason (including due to fluctuations
in Consolidated EBITDA of the Person subject to such Limited Condition
Transaction) shall be disregarded such that all financial ratios or tests,
baskets, conditions, requirements or provisions shall continue to be deemed
complied with and satisfied, all applicable transactions and actions will be
permitted and no Default or Event of Default shall be deemed to exist or to have
occurred or resulted from such change in status or Limited Condition Transaction
(but, for the avoidance of doubt, any Default or Event of Default shall be a
Default or Event of Default for all other purposes hereunder) and (ii) ratios or
tests, baskets, conditions, requirements or provisions shall not be tested at
the time of consummation of such Limited Condition Transaction or related
Subject Transactions.  If the Borrower makes an LCT Election, then in connection
with any calculation of any ratio, test or basket availability with respect to
any Subsequent Transaction (but not, for the avoidance of doubt, for purposes of
determining the ECF Percentage or compliance with the Financial Performance
Covenant under Section 6.11) following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement or irrevocable notice for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under the Loan Documents, then any such
ratio, test or basket shall be required to be satisfied on a Pro Forma Basis
both (A) assuming such Limited Condition Transaction and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (B) assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated.

Effectuation of Transactions

. All references herein to the Borrower and its Subsidiaries shall be deemed to
be references to such Persons, and all the representations and warranties of the
Borrower and the other Loan Parties contained in this Agreement and the other
Loan Documents shall be deemed made, in each case, after giving effect to the
consummation of the Transactions to occur on the Effective Date, unless the
context otherwise requires.

Classification

.  For purposes of determining compliance at any time with Section 6.01, Section
6.02, Section 6.04, or Section 6.07, in the event that any Indebtedness, Lien,
Investment, or Restricted Payment meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Section 6.01, Section 6.02, Section 6.04, or Section 6.07, then, so long as the
Borrower would be permitted to incur such Indebtedness or Lien or make such
Investment or Restricted Payment under another exception, the Borrower, in its
sole discretion, may classify and/or reclassify such transaction or item from
time to time (other than the Initial Term Loans, any DDT Loans, and, for the
avoidance of doubt, any Incremental Facilities, which may not be reclassified)
and will only be required to include the amount and type of such transaction in
any one category.

Section 1.09Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws), (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

The Credits

Commitments

.

52

--------------------------------------------------------------------------------

 

(a)Subject to the terms and conditions set forth herein, each Term Lender agrees
to make an Initial Term Loan denominated in dollars to the Borrower on the
Effective Date in a principal amount equal to such Lender’s Initial Term
Commitment.  Amounts repaid or prepaid in respect of Initial Term Loans may not
be reborrowed.

(b)Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans denominated in dollars to the Borrower from time
to time during the Revolving Availability Period in an aggregate principal
amount at any time outstanding which will not result in (i) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment then in effect
or (ii) the aggregate Revolving Exposure exceeding the aggregate Revolving
Commitments of all Lenders then in effect.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay or prepay and reborrow Revolving Loans.  

(c)Subject to the terms and conditions set forth herein, each DDTL Lender agrees
to make DDT Loans denominated in dollars to the Borrower from time to time prior
to the DDTL Commitment Termination Date in an aggregate principal amount equal
to such Lender’s DDTL Commitment; provided, that the undrawn portion thereof
shall automatically be cancelled and the DDTL Commitment shall automatically
terminate on the DDTL Commitment Termination Date.  The Borrower may only
request two (2) draws on the DDTL Commitment, and the amount of each such draw
shall not be less than $5.0 million; provided that such amount may be less than
$5.0 million if such amount represents all the remaining availability under the
DDTL Commitment at such time.  Amounts repaid or prepaid in respect of DDT Loans
may not be reborrowed.

Loans and Borrowings

.

(a)Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and, other than as expressly provided herein with respect to a
Defaulting Lender, no Lender shall be responsible for any other Lender’s failure
to make Loans as required hereby.

(b)Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Except as otherwise required by Section 2.01(c), at the time that each
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
seven (or such greater number as may be agreed by the Administrative Agent)
Eurodollar Borrowings with different Interest Periods
outstanding.  Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing may be in an aggregate amount which is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f).

Requests for Borrowings

.  To request a Revolving Borrowing or a Term Borrowing, the Borrower shall
notify the Administrative Agent by delivery of a Borrowing Request, (a) in the
case of any Borrowing on the Effective Date, not later than 12:00 p.m., New York
City time, one

53

--------------------------------------------------------------------------------

 

Business Day before the Effective Date, (b)  in the case of a Eurodollar
Borrowing after the Effective Date, not later than 12:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing, or (c) in
the case of an ABR Borrowing or any Borrowing of a Swing Line Loan, not later
than 12:00 p.m., New York City time, on the date of the proposed Borrowing. Any
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or other electronic transmission to the
Administrative Agent of a written Borrowing Request signed by the
Borrower.  Each such Borrowing Request shall specify the following information:

(i)whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);

(ii)the aggregate principal amount of such Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, or, in the case of any ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), the
identity of the Issuing Bank that made such LC Disbursement; and

(vii)that as of the date of such Borrowing, the conditions set forth in Section
4.02(a) and Section 4.02(b) will be satisfied.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an initial Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the applicable Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04Swing Line Loans.

(a)Swing Line Loan Commitment.  Prior to the Revolving Maturity Date, subject to
the terms and conditions hereof, the Swing Line Lender shall make Swing Line
Loans to the Borrower in an aggregate principal amount at any time outstanding
not to exceed the Swing Line Sublimit; provided that, immediately after giving
effect to the making of any Swing Line Loan, in no event shall (i) the aggregate
Revolving Exposure exceed the aggregate Revolving Commitments then in effect or
(ii) the Revolving Exposure of the Swing Line Lender exceed the Swing Line
Lender’s Revolving Commitment then in effect.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay or prepay and reborrow Swing Line Loans.  The Swing Line Lender’s
Revolving Commitment shall expire on the Revolving Maturity Date and all Swing
Line Loans and all other amounts owed hereunder with respect to the Swing Line
Loans and the Revolving Commitments shall be paid in full in cash no later than
such date.

(b)Borrowing Mechanics for Swing Line Loans.

54

--------------------------------------------------------------------------------

 

(i) Swing Line Loans shall be made in an aggregate minimum amount of $250,000
and integral multiples of $100,000 in excess of that amount.

(ii)The Borrower shall request a Borrowing of Swing Line Loans in accordance
with Section 2.03.

(iii)The Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m., New York City time,
on the applicable date of such Swing Line Loan by wire transfer of same day
funds in Dollars, as the Administrative Agent may designate.  Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Swing Line
Loans available to the Borrower on the applicable date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Swing Line Loans
received by the Administrative Agent from the Swing Line Lender to be credited
to the account of the Borrower, or to such other account as may be designated in
writing to the Administrative Agent by the Borrower.

(iv)With respect to any Swing Line Loans which have not been voluntarily prepaid
by Borrower pursuant to Section 2.11, the Swing Line Lender may at any time in
its sole and absolute discretion, deliver to the Administrative Agent (with a
copy to the Borrower), no later than 1:00 p.m., New York City time at least one
Business Day in advance of the proposed date set forth therein, a notice (which
shall be deemed to be a Borrowing Request given by the Borrower) requesting that
each Revolving Lender holding a Revolving Commitment make Revolving Loans that
are ABR Loans to the Borrower on such date in an amount equal to the amount of
such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date
such notice is given which the Swing Line Lender requests the Revolving Lenders
to prepay.  Anything contained in this Agreement to the contrary
notwithstanding, (x) the proceeds of such Revolving Loans made by the Revolving
Lenders (other than the Swing Line Lenders) shall be immediately delivered by
the Administrative Agent to the Swing Line Lender (and not to Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(y) on the day such Revolving Loans are made, Swing Line Lender’s pro rata share
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by the Swing Line Lender to the Borrower, and such portion
of the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Borrower.  The Borrower hereby authorizes the
Administrative Agent and the Swing Line Lender to charge the Borrower’s accounts
with the Administrative Agent and the Swing Line Lender (up to the amount
available in each such account) in order to immediately pay the Swing Line
Lender the amount of the Refunded Swing Line Loans to the extent the proceeds of
such Revolving Loans made by Lenders, including the Revolving Loans deemed to be
made by the Swing Line Lender, are not sufficient to repay in full the Refunded
Swing Line Loans.  If any portion of any such amount paid (or deemed to be paid)
to Swing Line Lender should be recovered by or on behalf of the Borrower from
Swing Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.18.

(v)If for any reason Revolving Loans are not made pursuant to Section
2.04(b)(iv) in an amount sufficient to repay any amounts owed to the Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third
Business Day after demand for payment thereof by the Swing Line Lender, each
Revolving Lender holding a Revolving Commitment shall be deemed to, and hereby
agrees to, have purchased a participation in such outstanding Swing Line Loans,
and in an amount equal to its pro rata share of the applicable unpaid amount
together with accrued interest thereon.  Upon one Business Day’s notice from the
Swing Line Lender, each

55

--------------------------------------------------------------------------------

 

Revolving Lender holding a Revolving Commitment shall deliver to the Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds to such account in New York City as the Swing Line
Lender may designate. In order to evidence such participation, each Revolving
Lender holding a Revolving Commitment agrees to enter into a participation
agreement at the request of the Swing Line Lender in form and substance
reasonably satisfactory to Swing Line Lender.  In the event any Revolving Lender
holding a Revolving Commitment fails to make available to Swing Line Lender the
amount of such Revolving Lender’s participation as provided in this paragraph,
the Swing Line Lender shall be entitled to recover such amount on demand from
such Revolving Lender, together with interest thereon for three Business Days at
the rate customarily used by the Swing Line Lender for the correction of errors
among banks and thereafter at the Alternate Base Rate, as applicable.

(vi)Notwithstanding anything contained herein to the contrary, (x) each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to the second preceding clause
and each Revolving Lender’s obligation to purchase a participation in any unpaid
Swing Line Loans pursuant to the immediately preceding paragraph shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set‑off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the Swing Line Lender, any Loan
Party or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Default or Event of Default; (C) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of any Loan Party; (D) any breach of this Agreement or any other Loan
Document by any party thereto; or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that such
obligations of each Revolving Lender are subject to the condition that the Swing
Line Lender had not received prior notice from the Borrower or the Required
Lenders that any of the conditions under Section 4.02 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, were not
satisfied at the time such Refunded Swing Line Loans or unpaid Swing Line Loans
were made; and (y) Swing Line Lender shall not be obligated to make any Swing
Line Loans (A) if it has elected not to do so after the occurrence and during
the continuation of a Default or Event of Default, (B) it does not in good faith
believe that all conditions under Section 4.02 to the making of such Swing Line
Loan have been satisfied or waived by the Required Lenders or (C) at a time when
any Lender is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate the Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by cash collateralizing such Defaulting Lender’s pro
rata share of the outstanding Swing Line Loans in an amount not less than
102.0%.

(c)Resignation and Removal of Swing Line Lender.  The Swing Line Lender may
resign as Swing Line Lender upon 30 days’ prior written notice to the
Administrative Agent, the Revolving Lenders and the Borrower.  The Swing Line
Lender may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Swing Line Lender (provided that no consent
will be required if the replaced Swing Line Lender has no Swing Line Loans
outstanding) and the successor Swing Line Lender.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Swing Line
Lender.  At the time any such replacement or resignation shall become effective,
the Borrower shall prepay any outstanding Swing Line Loans made by the resigning
or removed Swing Line Lender. From and after the effective date of any such
replacement or resignation, (x) any successor Swing Line Lender shall have all
the rights and obligations of a Swing Line Lender under this Agreement with
respect to Swing Line Loans made thereafter and (y) references herein to the
term “Swing Line Lender” shall be deemed to refer to such successor or to any
previous Swing Line Lender, or to such successor and all previous Swing Line
Lenders, as the context shall require.

56

--------------------------------------------------------------------------------

 

Letters of Credit

.

(a)General.  Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon, among other things,
the agreements of the Revolving Lenders set forth in this Section 2.05, to issue
Letters of Credit for the Borrower’s own account (or for the account of any
Subsidiary of the Borrower so long as the Borrower and such Subsidiary are
co-applicants in respect of such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, which
shall reflect the standard operating procedures of such Issuing Bank, at any
time and from time to time during the Revolving Availability Period and prior to
the fifth Business Day prior to the Revolving Maturity Date.  In the event of
any conflict between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit or bank guarantee application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  The face amount of any
outstanding Letter of Credit (and, without duplication, any unpaid drawing in
respect thereof) shall reduce availability under the Revolving Commitments on a
dollar-for-dollar basis.

(b)Issuance, Amendment, Extension; Certain Conditions.  To request the issuance
of a Letter of Credit (or the amendment or extension of an outstanding Letter of
Credit), the Borrower shall deliver in writing by hand delivery or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the recipient) to the applicable Issuing Bank and the Administrative
Agent (at least three Business Days before the requested date of issuance,
amendment or extension or such shorter period as the applicable Issuing Bank and
the Administrative Agent may agree) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension, as the case may be
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section 2.05), the amount
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend or extend such
Letter of Credit.  If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended or extended only if (and upon issuance, amendment or
extension of any Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment or extension, (i)
subject to Section 9.04(b)(ii), the Applicable Fronting Exposure of each Issuing
Bank shall not exceed its Applicable Percentage of the Letter of Credit
Sublimit, (ii)(x) the aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments and (y) no Issuing Bank’s Revolving Exposure
shall exceed such Issuing Bank’s Revolving Commitment, and (iii) the aggregate
LC Exposure shall not exceed the Letter of Credit Sublimit.  No Issuing Bank
shall be under any obligation to issue any Letter of Credit (A) if any order,
judgment or decree of any Governmental Authority or arbitrator shall enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any Requirement
of Law applicable to such Issuing Bank or any directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Bank with
respect to such Letter of Credit any restriction, reserve, liquidity or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, (B) if the
proceeds of such Letter of Credit would be made available to any Person (1) to
fund any activity or business of or with any Sanctioned Person or in any
Sanctioned Country, that, at the time of such funding, is the subject of any
Sanctions or (2) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (C) if, except as otherwise agreed by the
Administrative Agent and such Issuing Bank, such Letter of Credit is in an
initial stated amount less than $50,000, (D) if any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding, unless such Issuing

57

--------------------------------------------------------------------------------

 

Bank has entered into arrangements reasonably satisfactory to such Issuing Bank
with the Borrower or such Lender, including the delivery of cash collateral in
accordance with Section 2.05(j) (including the amount of cash collateral to be
delivered), to eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure
arising from either the Letter of Credit then proposed to be issued or such
Letter of Credit and any other LC Exposure as to which such Issuing Bank has
Defaulting Lender Fronting Exposure, (E) that is a commercial Letter of Credit,
without such Issuing Bank’s consent or (F) if the issuance of such Letter of
Credit would violate one or more policies of such Issuing Bank.

(c)Notice.  Each Issuing Bank agrees that it shall not (other than in accordance
with Section 2.05(d)) permit any issuance, amendment or extension of a Letter of
Credit to occur unless it shall have given to the Administrative Agent written
notice thereof required under paragraph (n) of this Section 2.05.

(d)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or such longer period as may be agreed by
the applicable Issuing Bank) and (ii) the date that is five Business Days prior
to the Revolving Maturity Date; provided that if such expiry date is not a
Business Day, such Letter of Credit shall expire at or prior to the close of
business on the next succeeding Business Day; provided, further, that any Letter
of Credit may, upon the request of the Borrower, include a provision whereby the
expiry date of such Letter of Credit shall be extended automatically for
additional consecutive periods of one year or less so long as (x) such Issuing
Bank has the option to prevent any such extension before the expiration of the
then effective term and (y) neither such Issuing Bank nor the Borrower shall
permit any such extension to extend such expiry date beyond the date set forth
in clause (ii) above; provided, further, that the expiry date of such Letter of
Credit may extend beyond the date set forth in clause (ii) above if such Letter
of Credit is cash collateralized in an amount equal to 102.0% of the LC Exposure
attributable to such Letter of Credit or is backstopped in each case pursuant to
arrangements reasonably acceptable to the applicable Issuing Bank.

(e)Participations.  By and immediately upon the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank that is the issuer
thereof or the Lenders, such Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely, irrevocably, and unconditionally agrees to
pay to the Administrative Agent, for the account of such Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (f) of this Section 2.05, or of any reimbursement payment required to
be refunded to the Borrower for any reason.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute, irrevocable, and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment or extension of any Letter of Credit or the occurrence
and continuance of a Default or an Event of Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(f)Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent, for the account of such Issuing Bank, an
amount equal to such LC Disbursement not later than 4:00 p.m., New York City
time, on the Business Day immediately following the day that the Borrower
receives notice of such LC Disbursement, provided that, if such LC Disbursement
is not less than $100,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with

58

--------------------------------------------------------------------------------

 

Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount, and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent, for
the account of the applicable Issuing Bank, its Applicable Percentage of the
payment then due from the Borrower, in dollars and in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
remit to the applicable Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse any Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(g)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section 2.05 is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential, exemplary,
indirect, special, incidental, or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

59

--------------------------------------------------------------------------------

 

(h)Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent (who in turn shall notify the Borrower) by telephone
(confirmed by hand delivery or facsimile) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving any such notice shall not relieve
the Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(f) of this Section 2.05.

(i)Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section 2.05, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this paragraph shall be paid to the Administrative Agent, for the
account of the applicable Issuing Bank (except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (f) of
this Section 2.05 to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment) and shall be payable on demand or, if
no demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(j)Cash Collateralization.  If any Event of Default under paragraph (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing more than 50.0% of the aggregate LC
Exposure of all Revolving Lenders) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Secured Parties, an amount of cash in dollars equal to 102.0% of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (h) or (i)
of Section 7.01.  The Borrower also shall deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.11(b).  Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.  At any
time that there shall exist a Defaulting Lender, if any Defaulting Lender
Fronting Exposure remains outstanding (after giving effect to Section
2.22(a)(iv)), then promptly upon the request of the Administrative Agent or any
Issuing Bank, the Borrower shall deliver to the Administrative Agent cash
collateral in an amount equal to 102.0% of the amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any cash collateral
provided by the Defaulting Lender).  The Administrative Agent (for the benefit
of the Secured Parties) shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent in Permitted
Investments and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure or, if the maturity of the Loans has been accelerated (but subject to
the consent of the Issuing Banks and the Revolving Lenders with LC Exposure
representing more than 50.0% of the aggregate LC Exposure of all the Revolving
Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of

60

--------------------------------------------------------------------------------

 

cash collateral hereunder as a result of the occurrence of an Event of Default
or the existence of a Defaulting Lender, such amount (to the extent not applied
as aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived or after the termination of
Defaulting Lender status, as applicable.  If the Borrower is required to provide
an amount of cash collateral hereunder pursuant to Section 2.11(b), such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower as
and to the extent that, after giving effect to such return, the Borrower would
remain in compliance with Section 2.11(b) and no Event of Default shall have
occurred and be continuing.

(k)Designation of Additional Issuing Banks.  The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders reasonably acceptable to the Administrative Agent and the Borrower that
agree to serve in such capacity as provided below.  The acceptance by a
Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

(l)Termination of an Issuing Bank.  The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the earlier of (i) such Issuing Bank’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to
zero.  At the time any such termination shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.12(b).  Notwithstanding the effectiveness of any such
termination, the terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination, but shall
not issue any additional Letters of Credit or be deemed an Issuing Bank for any
other purpose.

(m)Resignation of Issuing Bank.  An Issuing Bank may resign as Issuing Bank upon
60 days prior written notice to Administrative Agent, Lenders and Borrower.  At
the time any such resignation shall become effective, Borrower shall (i) pay all
unpaid fees and other amounts accrued for the account of the resigning Issuing
Bank and (ii) cash collateralize or replace any existing Letters of Credit or
cause a bank or other financial institution reasonably acceptable to the
resigning Issuing Bank to issue backstop letters of credit (naming the resigning
Issuing Bank as the beneficiary thereof and otherwise in form and substance
satisfactory to the resigning Issuing Bank) in respect of existing Letters of
Credit, in each case on terms satisfactory to the resigning Issuing Bank.  From
and after the effective date of any such resignation, (x) any successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (y)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the resignation of an
Issuing Bank hereunder, the resigning Issuing Bank shall remain a party hereto
to the extent that Letters of Credit issued by it remain outstanding and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement or resignation, but shall not be required to issue additional
Letters of Credit.

(n)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth

61

--------------------------------------------------------------------------------

 

elsewhere in this Section 2.05, report in writing to the Administrative Agent
(i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions and amendments, all
expirations and cancellations and all disbursements and reimbursements, (ii)
within five Business Days following the time that such Issuing Bank issues,
amends or extends any Letter of Credit, the date of such issuance, amendment or
extension, and the face amount of the Letters of Credit issued, amended or
extended by it and outstanding after giving effect to such issuance, amendment
or extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

(o)Applicability of ISP and UCP.  Unless otherwise expressly agreed in writing
by the applicable Issuing Bank and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits
as most recently published by the International Chamber of Commerce at the time
of such issuance shall apply to each commercial Letter of Credit.

(p)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

Funding of Borrowings

.

(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the Applicable Account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make Loans available to the Borrower on the date
specified in the applicable Borrowing Request by promptly crediting the
requested amount of such Loans in like funds to an account of the Borrower
designated by the Borrower in such Borrowing Request; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.05(f) to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender agrees to pay to the Administrative Agent an amount equal to such share
on demand of the Administrative Agent.  If such Lender does not pay such
corresponding amount forthwith upon demand of the Administrative Agent therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
agrees to pay such corresponding amount to the Administrative Agent forthwith on
demand.  The Administrative Agent shall also be entitled to recover from such
Lender or Borrower interest on such corresponding amount, for each day from and
including the date such amount is made available to the

62

--------------------------------------------------------------------------------

 

Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing in accordance with Section 2.13.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing and the
Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.07(b) shall cease.  If the Borrower pays such
amount to the Administrative Agent, the amount so paid shall constitute a
repayment of such Borrowing by such amount.  Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower or any other Loan
Party may have against any Lender as a result of any default by such Lender
hereunder.

(c)The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and to make payments pursuant
to Section 9.03(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
9.03(c) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and other than as expressly
provided herein with respect to Defaulting Lenders no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.03(c).

Interest Elections

.

(a)Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request or as otherwise provided in
Section 2.03 and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or as otherwise provided
in Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent by delivery of an Interest Election Request by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Any telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

(c)Each Interest Election Request shall specify the following information in
compliance with Section 2.03:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

63

--------------------------------------------------------------------------------

 

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be continued as a
Eurodollar Borrowing with a new Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the then-current
Interest Period applicable thereto.

Termination and Reduction of Commitments

.

(a)Unless previously terminated, (i) the Initial Term Commitments shall
terminate automatically on the Effective Date immediately after giving effect to
the funding of the Initial Term Loans, (ii) any other Term Commitments (other
than the DDTL Commitment) shall terminate automatically upon the funding of the
Terms Loans thereunder, (iii) the Revolving Commitments shall terminate on the
Revolving Maturity Date, and (iv) the DDTL Commitment shall terminate
automatically on the DDTL Commitment Termination Date and on each DDTL Closing
Date (but only with respect to the amount of DDT Loans funded on such DDTL
Closing Date).

(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1.0 million (or such lesser amount that represents the remaining
Commitments of such Class), (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposure would exceed the aggregate Revolving Commitments and (iii) if, after
giving effect to any reduction of the Revolving Commitments, the Letter of
Credit Sublimit exceeds the amount of the aggregate Revolving Commitments, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.

(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least one Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable, provided that a notice of termination
or reduction of the Revolving Commitments may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the

64

--------------------------------------------------------------------------------

 

issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case, such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date of termination or reduction) if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Class shall be
permanent.  Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

Repayment of Loans; Evidence of Debt

.

(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Revolving Lender and/or Swing Line Lender, as
applicable, the then unpaid principal amount of each Revolving Loan and Swing
Line Loan of such Lender on the Revolving Maturity Date and (ii) to the
Administrative Agent for the account of each Term Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.09 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this
Agreement.  In the event of any inconsistency between the entries made pursuant
to paragraphs (b) and (c) of this Section 2.09, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section 2.09 shall
control.

(e)Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender (or its registered assigns) and in a form provided by the Administrative
Agent and approved by the Borrower.

Repayment of Term Loans

.

(a)Amortization of Term Loans.

(i)Initial Term Loans.  Subject to adjustment by the application of any
prepayment pursuant to Section 2.10(c) or Section 2.11, the Borrower shall repay
the aggregate outstanding principal amount of the Initial Term Loans in equal
quarterly installments on the last day of each March, June, September and
December (commencing on June 30, 2019) in an amount for each such installment
equal to (i) the aggregate outstanding principal amount of Initial Term Loans
immediately after closing on the Effective Date multiplied by (ii) 0.25% (which
shall include, at the Borrower’s election, such adjustments as are necessary in
order to provide for the “fungibility”

65

--------------------------------------------------------------------------------

 

for all commercial purposes of any Incremental Term Loans funded under an
Incremental Term Facility that is an increase to any existing Term Facility).  

(ii)DDT Loans.  Subject to adjustment by the application of any prepayment
pursuant to Section 2.10(c) or Section 2.11, the Borrower shall repay the
aggregate outstanding principal amount of the DDT Loans in equal quarterly
installments on the last day of each March, June, September and December
(commencing with the first full fiscal quarter to occur following the funding of
any DDT Loan) in an amount for each such installment equal to (i) the aggregate
outstanding principal amount of DDT Loans outstanding immediately after any DDTL
Closing Date multiplied by (ii) 0.25%.  

(iii)Incremental Term Facility.  The Borrower shall repay the aggregate
outstanding principal amount of any Incremental Term Loans funded under an
Incremental Term Facility that is a separate tranche in accordance with the
applicable terms set forth in the Incremental Facility Amendment pursuant to
which such Incremental Term Facility is added to this Agreement or established
hereunder.

(b)To the extent not previously paid, the aggregate outstanding principal amount
of the Term Loans shall be due and payable on the Term Maturity Date.

(c)Any prepayment of a Term Borrowing of any Class (i) pursuant to Section
2.11(a) shall be applied to reduce the remaining scheduled amortization payments
in respect of the Term Borrowings of such Class that are required to be made
pursuant to this Section 2.10 as directed by the Borrower (and, absent such
direction, in direct order of maturity until each such amortization payment is
paid in full) and (ii) pursuant to Section 2.11(c) or Section 2.11(d) shall be
applied to reduce the remaining scheduled amortization payments (excluding the
balloon payment due on any applicable Term Maturity Date) in respect of the Term
Borrowings of such Class that are required to be made pursuant to this Section
2.10 in direct order of maturity for the next four scheduled quarterly payments
and pro rata thereafter (except as otherwise provided in any Refinancing
Amendment or in any Incremental Facility Amendment).

(d)Each repayment of a Borrowing shall be applied ratably to the Loans included
in the repaid Borrowing.  Repayments of Term Borrowings shall be accompanied by
accrued but unpaid interest on the principal amount repaid.

Prepayment of Loans

.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without premium or penalty, subject to the
requirements of this Section 2.11 and Section 2.16.

(b)In the event and on each occasion that the aggregate Revolving Exposure
exceeds the aggregate Revolving Commitments, the Borrower shall immediately
prepay first, the Swing Line Loans and second, the Revolving Loans (and, to the
extent that any such excess exists after all Swing Line Loans and Revolving
Loans (if any) have been prepaid, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount
necessary to eliminate such excess.

(c)In the event and on each occasion that any Net Proceeds are received by or on
behalf of the Borrower or any of the Restricted Subsidiaries in respect of any
Prepayment Event: (i) in the case of a Prepayment Event of the type described in
clause (a) of the definition thereof (except to the extent that aggregate amount
of Net Proceeds of all Prepayment Events in the fiscal year in which such
Prepayment

66

--------------------------------------------------------------------------------

 

Event occurs does not exceed $2.0 million), the Borrower shall, within five
Business Days after the Net Proceeds in respect of such Prepayment Event are
received, prepay the outstanding principal amount of the Term Loans in an
aggregate amount equal to the entire amount of Net Proceeds received in respect
of such Prepayment Event; provided that, if the Borrower and the Restricted
Subsidiaries invest (or commit to invest) the Net Proceeds from such Prepayment
Event (or a portion thereof) within 12 months after receipt of such Net Proceeds
in assets used or useful in the business of the Borrower and the other
Subsidiaries (excluding working capital, other than short term capital assets,
but including Permitted Acquisitions, permitted Investments and capital
expenditures), then no prepayment shall be required pursuant to this paragraph
with the Net Proceeds in respect of such Prepayment Event (or the applicable
portion of such Net Proceeds, if applicable) except to the extent of any such
Net Proceeds therefrom that have not been so invested (or committed to be
invested) by the end of such 12-month period (or, if committed to be so invested
within such 12-month period, that have not been so invested within 18 months
after receipt thereof), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so invested (or committed
to be invested); and (ii) in the case of a Prepayment Event of the type
described in clause (b) of the definition thereof, the Borrower shall, within
five Business Days after such Net Proceeds are received, prepay the outstanding
principal amount of the Term Loans in an aggregate amount equal to such Net
Proceeds.

(d)Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2019, the Borrower shall prepay the outstanding
principal amount of the Term Loans in an aggregate amount equal to the ECF
Percentage for such fiscal year, multiplied by Excess Cash Flow for such fiscal
year; provided that such amount shall be reduced, on a dollar-for-dollar basis,
at the option of the Borrower, by any voluntary prepayments of (i) Initial Term
Loans, Incremental Term Loans, Other Term Loans, and DDT Loans which are secured
on a pari passu basis with the existing Term Loans (in each case, including
prepayments at a discount to par, with credit given for the actual amount of
such prepayment made in cash) and (ii) Revolving Loans, Incremental Revolving
Loans and Other Revolving Loans which are secured on a pari passu basis with the
existing Revolving Loans (in each case under this clause (ii), solely to the
extent any such prepayment is accompanied by a permanent reduction of the
commitments thereunder) (in each case, including prepayments at a discount to
par, with credit given for the actual amount of such prepayment made in cash),
in each case, (x) except to the extent financed with the proceeds of Long-Term
Funded Debt and (y) made during such fiscal year or on or prior to the 90th day
after the end of such fiscal year (and without duplication of such amounts
reducing the prepayment hereunder for any subsequent fiscal year).  Any
prepayment pursuant to this paragraph shall be made on or before the date that
is ten Business Days after the date on which audited financial statements are
required to be delivered hereunder with respect to the fiscal year for which
Excess Cash Flow is being calculated.

(e)Prior to any optional prepayment of Borrowings pursuant to Section 2.11(a),
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment delivered pursuant to
paragraph (f) of this Section 2.11; provided that in the event of any optional
prepayment of Term Borrowings made at a time when Term Borrowings of more than
one Class remain outstanding, the Borrower shall, except to the extent any
Incremental Term Facility provides for participation on a less than pro rata
basis in any voluntary prepayments of the Term Loans in accordance with Section
2.20(f), select Term Borrowings to be prepaid so that the aggregate amount of
such prepayment is allocated between Term Borrowings (and, to the extent
provided in the Refinancing Amendment for any Class of Other Term Loans, the
Borrowings of such Class) pro rata based on the aggregate principal amount of
outstanding Borrowings of each such Class.  In the event of any mandatory
prepayment of Term Borrowings made at a time when Term Borrowings of more than
one Class remain outstanding, the Borrower shall, except to the extent any
Incremental Term Facility provides for participation on a less than pro rata
basis in any mandatory prepayments of the Term Loans in accordance with Section
2.20(f), select Term Borrowings to be prepaid so that the aggregate amount of
such prepayment is allocated between Term Borrowings (and, to the extent
provided in the Refinancing Amendment for any

67

--------------------------------------------------------------------------------

 

Class of Other Term Loans, the Borrowings of such Class) pro rata based on the
aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Term Lender may elect, by notice to the Administrative Agent
by telephone (confirmed by facsimile) no later than three Business Days after
the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment, to decline all (but not part) of any prepayment of
its Term Loans pursuant to this Section 2.11 (other than an optional prepayment
pursuant to paragraph (a) of this Section 2.11 or a mandatory prepayment as a
result of a Prepayment Event of the type described in clause (b) of the
definition thereof, which may not be declined), in which case, the aggregate
amount of the prepayment that would have been applied to prepay Term Loans but
was so declined may be retained by the Borrower (such amounts retained by the
Borrower, “Retained Declined Proceeds”).  Subject to the terms of Section
2.10(c), in the absence of a designation by the Borrower as described in the
preceding provisions of this paragraph of the Type of Borrowing of any Class,
the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16; provided that if no Lenders exercise the right to waive a
given mandatory prepayment of the Term Loans pursuant to this Section 2.11(e),
then, with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied, subject to the terms of Section 2.10(c), first to
Term Loans that are ABR Loans to the full extent thereof before application to
Term Loans that are Eurodollar Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 2.16.

(f)The Borrower shall notify the Administrative Agent of any prepayment
hereunder (i) in the case of any prepayment of a Eurodollar Borrowing, not later
than 2:00 p.m., New York City time, three Business Days before the date of such
prepayment or (ii) in the case of any prepayment of an ABR Borrowing, not later
than 1:00 p.m., New York City time, on the date of such prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that a notice of optional prepayment may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case, such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified date of prepayment) if such condition is not
satisfied.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial optional
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued but unpaid
interest on the principal amount of such prepayment to the extent required by
Section 2.13.

Fees

.

(a)Commitment Fee.  The Borrower agrees to pay to the Administrative Agent in
dollars for the account of each Revolving Lender (other than any Defaulting
Lender) a commitment fee, which shall accrue at the Applicable Fee Rate per
annum (determined daily in accordance with Schedule 1.01(a)) multiplied by the
average daily unused amount of the Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the Revolving
Maturity Date.  Accrued but unpaid commitment fees shall be payable quarterly in
arrears on the last day of each March, June, September and December (commencing
on June 30, 2019), and on the Revolving Maturity Date.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing commitment fees, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender, provided that outstanding Swing Line Loans
shall be disregarded.

68

--------------------------------------------------------------------------------

 

(b)Letters of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent in dollars for the account of each Revolving Lender (other than any
Defaulting Lender) a participation fee with respect to its participations in
Letters of Credit in an amount equal to the Applicable Rate for Eurodollar
Revolving Loans multiplied by the daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to and including the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank in dollars a fronting fee in an amount equal to equal to 0.125% per
annum multiplied by the face amount of the Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to and
including the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard and customary fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Accrued but unpaid participation fees and fronting fees shall be
payable quarterly in arrears on the last day of each March, June, September and
December (commencing on June 30, 2019); provided that all such fees shall also
be payable on the Revolving Maturity Date and any such fees accruing after the
Revolving Maturity Date shall be payable on demand.  Any other fees payable to
an Issuing Bank pursuant to this paragraph shall be payable within 30 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)Fee Letter.  The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at times separately agreed upon
between the Borrower and the Administrative Agent in the Fee Letter.  The
Borrower agrees to pay to each Joint Lead Arranger, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and such Joint Lead Arranger in the Fee Letter.

(d)Ticking Fee.  For the period commencing March 23, 2019, and ending on the
DDTL Commitment Termination Date, the Borrower agrees to pay to the
Administrative Agent, for the account of each DDTL Lender in accordance with its
respective share of the DDTL Commitments, a ticking fee equal to the DDTL
Ticking Fee Rate multiplied by the average daily undrawn portion of the DDTL
Commitments.  The ticking fee shall accrue at all times during the period
beginning on March 23, 2019, and ending on the DDTL Commitment Termination
Date.  Accrued but unpaid ticking fees shall be payable quarterly in arrears on
the last day of each March, June, September and December (commencing June 30,
2019) and on the DDTL Commitment Termination Date.  All ticking fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).  

(e)Defaulting Lenders.  Notwithstanding the foregoing, and subject to Section
2.22, the Borrower shall not be obligated to pay any amounts to any Defaulting
Lender pursuant to this Section 2.12.

Interest

.

(a)The outstanding principal amount of the Loans comprising each ABR Borrowing
(which shall include each Swing Line Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b)The outstanding principal amount of the Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

69

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, automatically upon the occurrence and during
the continuation of a Specified Event of Default, the following obligations
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of any Loan, 2.00% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other past due amount, 2.00% per annum plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section
2.13; provided that no amount shall be payable pursuant to this Section 2.13(c)
to a Defaulting Lender so long as such Lender shall be a Defaulting Lender;
provided further that no amounts shall accrue pursuant to this Section 2.13(c)
on any overdue amount payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.

(d)Accrued but unpaid interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, on the
Revolving Maturity Date and, in the case of Term Loans, on the Term Maturity
Date, provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Revolving Availability Period), accrued but unpaid interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued but unpaid interest on such Loan shall be payable on the effective date
of such conversion.  

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to clause (a) of the definition of
“Alternate Base Rate” shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Alternate Rate of Interest

.

(a)If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:

(i)the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate
(including, without limitation, because the Screen Rate is not available or
published on a current basis) for such Interest Period, or

(ii)the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Loans for such Interest Period,

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (x) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (y) all such affected Loans shall be converted into ABR Loans on
the last day of the then current Interest Period applicable thereto unless the
Borrower prepays such Loans in accordance with this Agreement.  

70

--------------------------------------------------------------------------------

 

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable
Rate).  Notwithstanding anything to the contrary in Section 9.02, such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the Screen Rate for the applicable currency
and/or such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided, that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

Increased Costs

.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

(ii)subject any Lender or any Issuing Bank to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Other Connection Taxes) on its loans, loan
principal, letters of credit commitments or Letters of Credit issued by it, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making, converting to, continuing or maintaining any
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing, amending or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue or amend any Letter of Credit) or to reduce the amount
of any sum received or receivable by such Lender or Issuing Bank hereunder
(whether of principal, interest or otherwise), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower, subject to receipt of the
certificate contemplated in clause (c) below, will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such

71

--------------------------------------------------------------------------------

 

Lender or Issuing Bank, as the case may be, for such additional costs actually
incurred or reduction actually suffered.

(b)If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s liquidity or capital or on the liquidity or
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy), then, from time to time upon request of such Lender or
Issuing Bank, the Borrower, subject to receipt of the certificate contemplated
in clause (c) below, will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
actually suffered.

(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company (and the basis for such amounts) in reasonable detail, as the case may
be, as specified in paragraph (a) or (b) of this Section 2.15 delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.

(d)Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e)Notwithstanding any other provision of this Section, (i) any Lender or
Issuing Bank shall only be permitted to demand compensation for any increased
cost or reduction pursuant to this Section 2.15 if such costs would have been
otherwise imposed under this Section 2.15 and then only to the extent
applicable, and only to the extent such Lender or Issuing Bank is imposing such
charges on similarly situated borrowers under comparable other syndicated credit
facilities that such Lender or Issuing Bank is a party to as lender or issuing
bank (as applicable) and (ii) requests for additional payments under this
Section 2.15 in connection with market disruptions shall be limited to
circumstances generally affecting the banking market and when the Required
Lenders have made such a request.  

Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Revolving Loan or Term Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(f) and is revoked in accordance
therewith) or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19 or Section 9.02(c), then, in any such event,
the Borrower shall, after receipt of a written request by any Lender affected by
any such event (which request shall set

72

--------------------------------------------------------------------------------

 

forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the loss, cost and expense attributable to such event (other
than loss of profit).  The loss, cost or expense of such Lender shall be the
amount reasonably determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (excluding, for the avoidance of doubt, the Applicable
Rate added to the Adjusted LIBO Rate), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits of a comparable amount and in the same currency and period from other
banks in the eurocurrency market, it being understood that such loss, cost or
expense shall in any case exclude any interest rate floor and all
administrative, processing or similar fees.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.16 delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt of such demand.  Failure or delay on
the part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any loss, cost or expense incurred suffered more
than 180 days prior to the date of the payment of such Eurodollar
Loan.  Notwithstanding the foregoing, this Section 2.16 will not apply to
losses, costs or expenses resulting from Taxes, as to which Section 2.17 shall
govern.

Taxes

.

(a)Except as required by applicable Requirements of Law, any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made free and clear of and without deduction or withholding for any Taxes,
provided that if the applicable withholding agent shall be required by
applicable Requirements of Law (as determined in the good faith discretion of
the applicable withholding agent) to deduct or withhold any Tax from any such
payment, then (i) if such Tax is an Indemnified Tax, then the amount payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional amounts payable under this Section
2.17(a)) the Administrative Agent or Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deduction been made,
(ii) the applicable withholding agent shall make such deduction or withholding,
and (iii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

(b)Without limiting the provisions of paragraph (a) above but without
duplication of any Taxes or amounts payable pursuant to this Section 2.17, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with Requirements of Law or at the request of the Administrative
Agent, timely reimburse it for the payment of any Other Taxes.

(c)Without duplication of any Taxes or additional amounts paid under Section
2.17(a) or (b), the Borrower shall indemnify the Administrative Agent and each
Lender within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid or payable by the Administrative Agent or such Lender as
the case may be (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17(c)), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender with a copy to the Administrative

73

--------------------------------------------------------------------------------

 

Agent, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e)As soon as practicable after any payment of Indemnified Taxes by a Loan Party
to a Governmental Authority pursuant to Section 2.17, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall, at such times
as are reasonably requested by Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any properly completed and executed
documentation prescribed by law, or reasonably requested by Borrower or the
Administrative Agent, as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting.  Each Lender shall, whenever
documentation previously delivered by it expires or becomes obsolete or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent of its inability to do
so.  Notwithstanding anything to the contrary in the preceding three sentences,
the completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(i), (f)(ii)(A), (f)(ii)(B),
(f)(ii)(C), (f)(ii)(D) and (iii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

Without limiting the generality of the foregoing:

(i)Each Lender that is a United States person (as defined in Section 7701(a)(30)
of the Code) shall deliver to the Borrower and the Administrative Agent on or
before the date on which it becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding tax.

74

--------------------------------------------------------------------------------

 

(ii)Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent on or before the date on
which it becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent)
whichever of the following is applicable:

(A)two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party and such other documentation as required under the Code,

(B)two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates, substantially in the form of
the applicable form provided in Exhibit H (any such certificate a “United States
Tax Compliance Certificate”), and (y) two properly completed and duly signed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
forms),

(D)to the extent a Foreign Lender is not the beneficial owner, two properly
completed and duly signed copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN,
W-8BEN-E, the applicable United States Tax Compliance Certificate, Form W-9,
Form W-8IMY (or other successor forms) or any other required information from
each beneficial owner (provided that, if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Foreign Lender on behalf of such partner(s)), or

(E)any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax properly
completed and duly signed together with such supplementary documentation as may
be prescribed by applicable Requirements of Law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any,  to deduct and withhold from such payment.   Solely for the
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

75

--------------------------------------------------------------------------------

 

(iv)On or before the date that any Administrative Agent becomes the
Administrative Agent hereunder (and from time to time upon the reasonable
request of the Borrower), it shall deliver to the Borrower two properly
completed and duly signed copies of either (i) IRS Form W-9 (or any successor
form) or (ii) a U.S. branch withholding certificate on IRS Form W-8IMY (or any
successor form) evidencing its agreement with the Borrower to be treated as a
U.S. person (with respect to amounts received on account of any Lender) and IRS
Form W-8ECI (or any successor form) (with respect to amounts received on its own
account), with the effect that, in any case, the Borrower will be entitled to
make payments hereunder to the Administrative Agent without withholding or
deduction on account of U.S. federal withholding Tax.

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 or the Guarantee Agreement (including by the
payment of additional amounts pursuant to this Section 2.17 or the Guarantee
Agreement), it shall pay over to the indemnifying party (including, for this
purpose, if applicable, an indemnifying Subsidiary Loan Party) an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section 2.17 or the Guarantee Agreement with respect to the Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that such
indemnifying party, upon the request of such indemnified party, agrees promptly
to repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to the indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other person.

(h)The agreements in this Section 2.17 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder and the satisfaction or
discharge of the Secured Obligations.

(i)For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank or Swing Line Lender and the terms “Requirements of Law” and law
shall include FATCA.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

.

(a)The Borrower shall make each payment required to be made by it under any Loan
Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.15, 2.16, 2.17, or
otherwise) at or prior to the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest
thereon.  Subject to Section 2.17(a), all such payments shall be made to such
account as may be specified by the Administrative Agent, except payments to be
made directly to any Issuing Bank shall be made as expressly provided herein and
except that

76

--------------------------------------------------------------------------------

 

payments pursuant to Sections 2.15, 2.16, 2.17(b) and (c) and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  Except as otherwise provided herein, if any payment under any Loan
Document is stated to be due on a day that is not a Business Day, the date for
such payment shall be extended to the next succeeding Business Day and, in the
case of any principal payments, interest thereon shall be payable at the then
applicable rate for the period of extension.  If any interest payment on a
Eurodollar Loan is stated to be due and payable on a day other than a Business
Day, the date for such interest payment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be required to be
made on the immediately preceding Business Day.  All payments or prepayments of
any Loan shall be made in dollars, all reimbursements of any LC Disbursements
shall be made in dollars, all payments of accrued interest payable on a Loan or
LC Disbursement shall be made in dollars, and all other payments under each Loan
Document shall be made in dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements of other Lenders to the extent necessary so that the amount of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Term Loans and participations in LC Disbursements; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any Eligible Assignee or
Participant or (z) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans or Revolving Commitments of that Class or any
increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension.  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent

77

--------------------------------------------------------------------------------

 

may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or Issuing Banks, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Mitigation Obligations; Replacement of Lenders

.

(a)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event gives rise to the operation of Section 2.23, then such Lender shall
(at the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or its participation
in any Letter of Credit affected by such event, or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or Section 2.17 or mitigate the applicability of Section 2.23, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents (other than its
rights to payments pursuant to, subject to the obligations and limitations of,
Sections 2.15, 2,19 or Section 2.23) to an Eligible Assignee selected by the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and delegation); provided that (w)
the Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 9.04(b) for an
assignment of Loans or Commitments, as applicable (and if a Revolving Commitment
is being assigned and delegated, each Issuing Bank), which consents, in each
case, shall not unreasonably be withheld or delayed, (x) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed participations in LC Disbursements, accrued but unpaid interest
thereon, accrued but unpaid fees and all other amounts payable to it hereunder
and under any other Loan Documents (including Section 2.16) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (y) the Borrower or such
assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (z) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, or payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a reduction in
such compensation or payments thereafter.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply.  Each Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Lender’s attorney-in-fact, with full authority in the
place and stead of such Lender and in

78

--------------------------------------------------------------------------------

 

the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b).    

Incremental Credit Extensions

.

(a)At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), request (i) one or more
additional tranches of term loans and/or increase the principal amount of the
Term Loans by requesting new term loan commitments to be added to any existing
Term Facility (any such additional tranche or increase, an “Incremental Term
Facility”, and the term loans made thereunder, the “Incremental Term Loans”) or
(ii) one or more increases in the amount of the Revolving Commitments of any
existing Revolving Credit Facility (each such increase, an “Incremental
Revolving Commitment Increase” and, the revolving loans made thereunder,
“Incremental Revolving Loans”; the Incremental Revolving Commitment Increases
and the Incremental Term Facilities, collectively, the “Incremental
Facilities”); provided that, (A) immediately after giving effect to the
effectiveness of any Incremental Facility Amendment referred to below and (B) at
the time that any such Incremental Facility is established:

(i)no Event of Default shall have occurred and be continuing (or, solely with
respect to any Incremental Facility incurred in connection with a Limited
Condition Transaction, (A) no Default or Event of Default shall exist as of the
LCT Test Date and (B) no Specified Event of Default shall exist at the time of
consummation of the applicable Limited Condition Transaction);

(ii)all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (provided that, to
the extent that any such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any such representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects; provided further in connection with
any Incremental Facilities incurred in connection with a Limited Condition
Transaction, such bring-down of representations and warranties may be limited
(to the extent agreed by the Lenders providing such Incremental Facility) only
to customary “specified representations” in the applicable documentation
governing such Incremental Facilities (it being agreed that the Specified
Representations are customary)); and

(iii)the Borrower shall be in Pro Forma Compliance with the Financial
Performance Covenant (which shall assume that the principal amount of such
Incremental Facility is fully drawn), immediately after giving effect to the use
of proceeds thereof and all appropriate pro forma adjustments related thereto
(but calculated without including the cash proceeds of any such Incremental Term
Loans or Incremental Revolving Commitments Loans in the amount of unrestricted
cash and Permitted Investments to be netted in the calculation of Total Net
Leverage Ratio), recomputed as of the last day of the most recent fiscal quarter
for which financial statements have been delivered hereunder and for the Test
Period ending on such date (provided, that, to the extent  the proceeds of an
Incremental Facility will be used to finance a Limited Condition Transaction,
the condition specified in this clause (iii) shall be tested as of the
applicable LCT Test Date).  

79

--------------------------------------------------------------------------------

 

Notwithstanding anything to contrary herein, the aggregate principal amount of
the Incremental Facilities that can be incurred at any time shall not exceed the
Incremental Cap at such time.  Each Incremental Facility shall be in a minimum
principal amount of $5.0 million and integral multiples of $100,000 in excess
thereof (unless the Borrower and the Administrative Agent otherwise agree);
provided that such amount may be less than $5.0 million if such amount
represents all the remaining availability under the Incremental Cap at such
time.

(b)The Incremental Facilities shall rank pari passu in right of payment and with
respect to security with the Term Loans and Revolving Loans, may not be secured
by any assets not securing the Secured Obligations (unless such assets shall
substantially concurrently become a part of the Collateral) and may not be
Guaranteed by any entity that is not a Loan Party (unless such person shall
substantially concurrently become a Loan Party hereunder pursuant to Section
5.11).

(c)Any Incremental Term Facility:

(i)shall not mature earlier than the Latest Maturity Date of any existing Term
Facility;

(ii)shall not have a shorter Weighted Average Life to Maturity than the Weighted
Average Life to Maturity of any existing Term Facility (without giving effect to
any prepayments);

(iii)shall have an amortization schedule (subject to clause (ii)), and, subject,
in the case of any Incremental Term Facility that is an increase to an existing
Term Facility, to Section 2.20(e), interest rates (including through fixed
interest rates) interest margins, rate floors, upfront fees, funding discounts,
original issue discounts and prepayment terms (subject to clause (g)) and
premiums as determined by the Borrower and the lenders of such Incremental Term
Facility; provided that in the event that the All-In-Yield for any Incremental
Term Loans is greater than the All-In-Yield for the existing Term Loans by more
than 0.50% per annum, then the All-In-Yield for the existing Term Loans shall be
increased to the extent necessary so that the All-In-Yield for the existing Term
Loans is equal to the All-In-Yield for the Incremental Term Loans minus 0.50%
per annum (the “MFN Adjustment”); and

(iv)to the extent applicable, shall be subject to a customary intercreditor
agreement reasonably satisfactory to the Administrative Agent and the Borrower;
provided that, subject to the first sentence of this Section 2.20(b), clauses
(i), (ii) and (iii) above and Section 2.20(f), any Incremental Term Facility
that is a separate tranche shall be on terms and pursuant to documentation as
determined by the Borrower and the lenders of such Incremental Facility;
provided further that, to the extent such terms and documentation are not
consistent with those of the existing Term Loans (except to the extent permitted
by clauses (i), (ii) and (iii) above and Section 2.20(f)), such terms and
documentation shall be reasonably acceptable to the Administrative Agent (except
(1) to the extent such terms (but excluding any terms only applicable after the
Latest Maturity Date) are more favorable to such lenders than the terms of any
applicable existing Term Loans are to the Term Lenders hereunder, to the extent
such terms are added for the benefit of the Term Lenders under the Loan
Documents, such additions to be subject only to the consent of the
Administrative Agent and the Borrower or (2) to the extent such terms are only
applicable after the Latest Maturity Date).

(d)Any Incremental Revolving Commitment Increase shall be treated the same, on
the exact same terms (including with respect to the maturity date, mandatory
commitment reductions and, other than with respect to any upfront fees, interest
rates thereof) and pursuant to the exact same

80

--------------------------------------------------------------------------------

 

documentation (other than the applicable Incremental Facility Amendment) as the
Class of Revolving Commitments being increased and shall be considered to be
part of the Class of Revolving Commitments being increased under this Agreement.

(e)Any Incremental Term Facility that is an increase to an existing Term
Facility shall be treated the same, on the exact same terms (including with
respect to the maturity date and, other than with respect to any original issue
discounts, upfront fees, interest rates thereof) and pursuant to the exact same
documentation (other than the applicable Incremental Facility Amendment) as the
Class of Term Loans being increased and shall be considered to be part of the
Class of Term Loans being increased under this Agreement.

(f)An Incremental Facility may be incurred under either of clauses (a) or (c) of
the definition of “Incremental Cap” in the Borrower’s discretion and, absent an
election, to the extent that the incurrence ratio has been satisfied, such
incurrence will be deemed to have been made pursuant to clause (c).  Incremental
Facilities may be incurred concurrently under both clauses (a) and (c), and
proceeds from any such incurrence under both clauses (a) and (c) may be utilized
in a single transaction by first calculating the incurrence under clause (c) and
then calculating the incurrence under clause (a) and, for the avoidance of
doubt, any such incurrence under clause (a) shall be disregarded for purposes of
the calculation of the Total Net Leverage Ratio on a Pro Forma Basis for
purposes of effectuating the incurrence under clause (c) in such single
transaction.

(g)Any Incremental Term Facility that is a separate tranche may provide for the
ability to participate on a pro rata basis or less than pro rata basis in any
voluntary or mandatory prepayments of the Term Loans, but shall not be on a
greater than pro rata basis (other than with respect to prepayments constituting
Credit Agreement Refinancing Indebtedness).

(h)Each notice from the Borrower pursuant to this Section shall be given in
writing and shall set forth the requested amount and proposed terms of the
relevant Incremental Term Facility or Incremental Revolving Commitment Increase.

(i)Commitments in respect of Incremental Term Facilities and Incremental
Revolving Commitment Increases pursuant to this Agreement shall become
Commitments (or in the case of an Incremental Revolving Commitment Increase to
be provided by an existing Lender with a Revolving Commitment, an increase in
such Lender’s applicable Revolving Commitment) under this Agreement pursuant to
an amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent.  An Incremental Facility may be provided by any
existing Lender (it being understood that no existing Lender shall have the
right to participate in any Incremental Facilities or, unless such Lender
otherwise agrees in writing, be obligated to provide any Incremental Facilities)
or by any Additional Lender.  Incremental Term Loans and Incremental Revolving
Loans incurred pursuant to this Agreement shall be “Loans” for all purposes of
this Agreement and the other Loan Documents.  The Incremental Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.20 (including, in connection with an Incremental Revolving
Commitment Increase, to reallocate Revolving Exposure on a pro rata basis among
the relevant Revolving Lenders).  The Borrower will use the proceeds of the
Incremental Term Loans and Incremental Revolving Loans for any purpose not
prohibited by this Agreement.

(j)Any Incremental Term Facility that is a separate tranche shall be on terms
and pursuant to documentation to be determined; provided that, to the extent
such terms and documentation are

81

--------------------------------------------------------------------------------

 

not consistent with the existing Term Loans (except to the extent permitted by
clause (c) above), such terms and documentation shall be reasonably satisfactory
to the Administrative Agent (except for covenants or other provisions applicable
only to periods after the Latest Maturity Date of the Term Loans); provided,
further, that if any Incremental Term Facility contains any financial
maintenance covenants, such covenants shall not be tighter than (or in addition
to) those contained in this Agreement at such time (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date of
the Term Loans).

(k)This Section 2.20 shall supersede any provisions in Section 2.18 or Section
9.02 to the contrary and shall be subject to Section 1.06 and Section 1.08.

Refinancing Amendments

; Maturity Extension.

(a)At any time after the Effective Date, provided that no Default or Event of
Default has occurred and is continuing or would result therefrom, the Borrower
may obtain, from any Lender and/or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of (i) all or any portion of the Term Loans
then outstanding under this Agreement or (ii) all or any portion of the
Revolving Loans (or unused Revolving Commitments) under this Agreement, in the
form of (x) Other Term Loans or Other Term Commitments or (y) Other Revolving
Loans or Other Revolving Commitments, as the case may be, in each case pursuant
to a Refinancing Amendment.  Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.21 shall be in an aggregate principal
amount that is (x) not less than $10.0 million in the case of Other Term Loans
or $5.0 million in the case of Other Revolving Loans and (y) an integral
multiple of $1.0 million in excess thereof (unless such amount represents the
total outstanding amount of the Refinanced Debt).  Any Refinancing Amendment may
provide for the issuance of Letters of Credit for the account of the Borrower
pursuant to any Other Revolving Commitments established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit
under the Revolving Commitments.  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Commitments).  Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section;
provided that, for the avoidance of doubt, no such Refinancing Amendment shall
amend, modify or otherwise affect the rights or duties of any Issuing Bank
without the prior written consent of such Issuing Bank.  In addition, if so
provided in the relevant Refinancing Amendment and with the consent of each
Issuing Bank, participations in Letters of Credit expiring on or after the
Revolving Maturity Date shall be reallocated from Lenders holding Revolving
Commitments to Lenders holding extended revolving commitments in accordance with
the terms of such Refinancing Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

(b)At any time after the Effective Date, the Borrower and any Lender may agree,
by notice to the Administrative Agent (such notice, an “Extension Notice”), and
without the consent of any other Lender or the Administrative Agent, to extend
the maturity date of such Lender’s Revolving Commitment and/or Term Loans to the
extended maturity date stated in such Extension Notice; provided that each
Lender with respect to such Class of Loans and/or Commitments being extended
shall have been

82

--------------------------------------------------------------------------------

 

given the reasonable opportunity to have participated in such extension on the
same terms and conditions as each other Lender of such Class.

(c)This Section 2.21 shall supersede any provisions in Section 2.18 or Section
9.02 to the contrary.

Defaulting Lenders

.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, the
definition of “Majority in Interest” and Section 9.02.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Lender, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to the Swing Line Lender or each Issuing Bank hereunder; third, to cash
collateralize the Defaulting Lender Fronting Exposure of each Issuing Bank;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, in the case of a Revolving
Lender, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Swing Line Lender or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Bank against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is a payment
of the principal amount of any relevant Loans or LC Disbursements and such
Lender is a Defaulting Lender under clause (a) of the definition thereof, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, the relevant non-Defaulting Lenders on a pro rata basis prior to being
applied pursuant to Section 2.05(j).  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to Section
2.05(j) shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.

(iii)Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would

83

--------------------------------------------------------------------------------

 

have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive letter of credit fees as provided in Section
2.12(b).  With respect to any letter of credit fee not required to be paid to
any Defaulting Lender pursuant to the immediately preceding sentence, the
Borrower shall (x) pay to each non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s Defaulting
Lender Fronting Exposure, and (z) not be required to pay the remaining amount of
any such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swing Line Loans pursuant to Section 2.04 and Letters of
Credit pursuant to Section 2.05 and the payments of participation fees pursuant
to Section 2.12(b), the “pro rata share” or “Applicable Percentage”, as
applicable, of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Commitment of that Defaulting Lender; provided that the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Loans of that non-Defaulting Lender.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

(b)Cash Collateral.  If the reallocation described in Section 2.22(a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
law, (x) first, prepay Swing Line Loans in an amount equal to (i) such
Defaulting Lender’s pro rata share of all outstanding Swing Line Loans minus
(ii) any portion of such Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms of Section 2.22(a)(iv) above and (y) second, cash collateralize
the Issuing Banks’ Defaulting Lender Fronting Exposure in accordance with the
procedures set forth in Section 2.05.

(c)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the Swing
Line Lender and each Issuing Bank agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Illegality

.  If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender to make,
maintain or fund

84

--------------------------------------------------------------------------------

 

Loans whose interest is determined by reference to the Adjusted LIBO Rate, or to
determine or charge interest rates based upon the Adjusted LIBO Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
ABR Loans to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (a) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans, and (b) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate.  Each Lender agrees to
notify the Administrative Agent and the Borrower in writing promptly upon
becoming aware that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.  Notwithstanding any other provision of this
Section 2.23, requests for additional payments under this Section 2.23 in
connection with market disruptions shall be limited to circumstances generally
affecting the banking market and when the Required Lenders have made such a
request.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Issuing Banks as of
the Effective Date (after giving effect to the consummation of the Transactions)
and, to the extent required pursuant to Section 4.02 hereof, as of the date of
each other Borrowing (provided that a conversion or a continuation of a
Borrowing shall not constitute a “Borrowing” for purposes of this Section 3.01)
hereunder and as of the date of each request for the issuance, amendment to
increase the face amount or extension of the expiry date of any Letter of
Credit, that:

Organization; Powers

.  Each of the Borrower and the Restricted Subsidiaries (a) is duly organized or
incorporated, validly existing and in good standing (to the extent such concept
exists in the relevant jurisdiction) under the laws of the jurisdiction of its
organization or incorporation, (b) has the corporate or other organizational
power and authority to carry on its business as now conducted and to execute,
deliver and perform its obligations under each Loan Document to which it is a
party, and (c) except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing (to the extent such
concept exists in the relevant jurisdictions) in, and under the laws of, every
jurisdiction where its ownership, lease or operation of properties or conduct of
its business requires such qualification.

Authorization; Enforceability

.  The execution, delivery and performance by each Loan Party of its obligations
under each of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate or other action of such Loan Party and, if
required, action by the holders of such Loan Party’s Equity Interests.  This
Agreement has been duly executed and delivered by the Borrower, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will be duly executed and delivered by such Loan
Party.  This Agreement constitutes, and each other Loan Document to which any
Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such

85

--------------------------------------------------------------------------------

 

Loan Party, as the case may be, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Governmental Approvals; No Conflicts

.  The execution, delivery and performance by each Loan Party of its obligations
under each of the Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing (other than routine Tax filings
such as IRS Form 1099) with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made (or as will be obtained or made on
the Effective Date) and are in full force and effect or (ii) filings necessary
to perfect Liens created under the Loan Documents or otherwise required by the
Collateral and Guarantee Requirement, (b) will not violate (i) the
Organizational Documents of, or (ii) any Requirements of Law applicable to, the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any Contractual Obligation of the Borrower or any Restricted
Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Borrower or any
Restricted Subsidiary, or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation thereunder or (d) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any
Restricted Subsidiary, except Liens created under the Loan Documents, except, in
the case of each of clauses (a), (b)(ii), (c) and (d), to the extent that the
failure to obtain or make such consent, approval, registration, filing or
action, or such violation, default or right, or such creation or imposition, as
the case may be, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Financial Condition; No Material Adverse Effect

.

(a)The Audited Financial Statements fairly present in all material respects the
financial condition of the Target and its subsidiaries on a consolidated basis
as of the respective dates thereof and their results of operations on a
consolidated basis for the period covered thereby in accordance in all material
respects with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b)The Unaudited Financial Statements (i) were prepared in accordance in all
material respects with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and (ii) fairly present in
all material respects the financial condition of the Target and its subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c)The Borrower has heretofore furnished to the Joint Lead Arrangers the Pro
Forma Financial Statements.  The Pro Forma Financial Statements have been
prepared in good faith, based on assumptions believed by the preparer to be
reasonable as of the date of preparation thereof, it being understood that the
Pro Forma Financial Statements are as to future events and are not to be viewed
as facts, the Pro Forma Financial Statements are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance can be given that any particular Pro Forma
Financial Statements will be realized and that actual results during the period
or periods covered by any such Pro Forma Financial Statement may differ
significantly from the projected results and such differences may be material.

(d)Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

86

--------------------------------------------------------------------------------

 

Properties

; Insurance.  

(a)

Each of the Borrower and the Restricted Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, if any (including all the Mortgaged Properties), free and clear of all
Liens except for Liens permitted by Section 6.02.

(b) The properties of each of the Borrower and the Restricted Subsidiaries are
insured as required by Section 5.07 hereof.

Litigation and Environmental Matters

.

(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any Restricted Subsidiary that
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(b)Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, none of the
Borrower or any Restricted Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has, to the knowledge
of the Borrower, become subject to any Environmental Liability, (iii) has
received written notice of any claim with respect to any Environmental Liability
or (iv) has, to the knowledge of the Borrower, any basis to reasonably expect
that the Borrower or any Restricted Subsidiary thereof will become subject to
any Environmental Liability.

Compliance with Laws and Agreements

.

  Each of the Borrower and the Restricted Subsidiaries is in compliance with (a)
its Organizational Documents, (b) all Requirements of Law applicable to it or
its property and (c) all Contractual Obligations, except, in the case of clauses
(b) and (c) of this Section 3.07, where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

Investment Company Status

.  No Loan Party is required to register as an “investment company” as defined
in the Investment Company Act of 1940, as amended from time to time.

Taxes

.  

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Borrower and each Subsidiary
thereof (a) have filed or caused to be filed all Tax returns and reports
required to have been filed by them and (b) have paid or caused to be paid all
Taxes payable by them levied or imposed on their properties, income or assets
(whether or not shown on a Tax return) including in their capacity as tax
withholding agents, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that the Borrower or such Subsidiary thereof,
as the case may be, has set aside on its books adequate reserves in relation
thereto in accordance with GAAP.

(b)

There is no currently proposed Tax assessment, Tax deficiency or other claim for
Taxes against the Borrower or any Subsidiary, in each case, proposed by a
Governmental Authority and received by the Borrower or its Subsidiaries, except
(i) those being actively contested by a Loan Party or such Subsidiary in good
faith and by appropriate proceedings diligently conducted and for which adequate
reserves have been set aside on its books in accordance with GAAP or (ii) those
that would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.

87

--------------------------------------------------------------------------------

 

ERISA

.

(a)Except as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other applicable federal or state
laws.

(b)Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, (i) no ERISA Event has occurred or is
reasonably expected to occur and (ii) neither the Borrower, any Subsidiary nor
any ERISA Affiliate has engaged in a transaction that could reasonably be
expected to be subject to Section 4069 or 4212(c) of ERISA.

(c)Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Foreign Plan has been maintained, funded
and administered in compliance with all requirements of law applicable thereto
and the respective requirements of the governing documents for such plan.

Disclosure

.  

(a) The written information and written data (to the knowledge of the Borrower
with respect to information provided by or relating to the Target and its
subsidiaries prior to the Effective Date) (other than projections, budgets,
estimates, forecasts, pro forma data and other forward-looking information and
other than information of a general economic or general industry nature)
provided directly or indirectly to the Administrative Agent or the Lenders by,
or on behalf of, any Loan Party in connection with the Transactions, when taken
as a whole, is or will be, when furnished, correct in all material respects and
does not or will not, when furnished, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (giving effect to all supplements and updates
thereto).

(b)The written pro forma financial projections of the Borrower and its
Subsidiaries (including, for the avoidance of doubt, the Target and its
subsidiaries) for fiscal year 2018 and for each fiscal year thereafter were or
will be prepared in good faith based upon assumptions that were or will be
believed by the preparer thereof to be reasonable at the time such pro forma
financial projections were or are prepared; it being understood that (i) any
such projected financial information is as to future events and is not to be
viewed as facts, (ii) any such projected financial information is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, and (iii) that no assurance can be given that any
particular projected financial information will be realized and that actual
results during the period or periods covered by any such projected financial
information may vary from actual results and such variations could be material.

 

(c)As of the Effective Date, if the Borrower is required to deliver a Beneficial
Ownership Certification pursuant to the Beneficial Ownership Regulation, the
information included in such Beneficial Ownership Certification is true and
correct in all respects.

 

Subsidiaries

.  As of the Effective Date, Schedule 3.12 sets forth the name of and the
ownership interest of each direct or indirect Subsidiary of the Borrower.

Intellectual Property; Licenses, Etc.

  The Borrower and the Restricted Subsidiaries own, or possess the right to use,
all of the IP Rights that are material for the operation of their respective
businesses, without infringement of the IP Rights of any other Person, except as
would not reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the IP

88

--------------------------------------------------------------------------------

 

Rights is pending or, to the knowledge of the Borrower, threatened in writing
against the Borrower or any Restricted Subsidiary, except as would not
reasonably be expected to have a Material Adverse Effect.

Solvency

.  On the Effective Date, immediately after giving effect to the consummation of
the Transactions, the Borrower and its Subsidiaries (on a consolidated basis)
(a) have property with fair value greater than the total amount of their debts
and liabilities, contingent (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability),
subordinated or otherwise, (b) have assets with present fair salable value not
less than the amount that will be required to pay their liability on their debts
as they become absolute and matured, (c) will be able generally to pay their
debts and liabilities, subordinated, contingent or otherwise, as they become
absolute and matured and (d) are not engaged in business or a transaction, and
are not about to engage in business or a transaction, for which their property
would constitute an unreasonably small capital.  For purposes of this Section
3.14, the amount of any contingent liability at any time shall be computed as
the amount that, in the light of all of the facts and circumstances existing at
such time, represents the amount that could reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standards
No. 5).

Senior Indebtedness

.  The Loan Document Obligations constitute “Senior Indebtedness” (or any
comparable term) under and as defined in the documentation governing any
Subordinated Indebtedness.

Federal Reserve Regulations

.  None of the Borrower or any other Restricted Subsidiary is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock.  No part of the proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any margin stock or to refinance
any Indebtedness originally incurred for such purpose, or for any other purpose
that entails a violation (including on the part of any Lender) of the provisions
of Regulations U or X of the Board of Governors.

Use of Proceeds

. The Borrower will use:

(a)the proceeds of (i) the Term Loans made on the Effective Date, together with
the proceeds from the Equity Contribution, solely to finance the Effective Date
Refinancing, to pay a portion of the consideration in connection with the
Effective Date Acquisition, and to pay Transaction Costs and (ii) the Revolving
Loans made on the Effective Date to finance (x) any original issue discount or
upfront fees payable pursuant to the Fee Letter and required to be funded on the
Effective Date with respect to the Loans, and (y) in an amount not to exceed
$5.0 million in the aggregate, Transaction Costs and any working capital needs
in excess of average working capital;

(b)the proceeds of the Revolving Loans and Swing Line Loans made after the
Effective Date to finance the working capital needs of the Borrower and the
Restricted Subsidiaries and for general corporate purposes of the Borrower and
the Restricted Subsidiaries and for any other purpose not prohibited by the Loan
Documents (including for Permitted Acquisitions, Investments and Restricted
Payments, in each case, permitted under the Loan Documents);

(c)any Letters of Credit issued after the Effective Date to finance the working
capital needs of the Borrower and the Restricted Subsidiaries and for general
corporate purposes of the Borrower and the Restricted Subsidiaries;

89

--------------------------------------------------------------------------------

 

(d)the proceeds of any DDT Loans to finance Permitted Acquisitions and to pay
fees, costs and expenses incurred in connection therewith; and

(e)the proceeds of any Incremental Term Loans to finance Permitted Acquisitions,
Investments and Restricted Payments and other transactions not prohibited under
the Loan Documents, and to pay fees, costs and expenses incurred in connection
therewith and otherwise for general corporate purposes; and

(f)the proceeds of any Credit Agreement Refinancing Indebtedness to refinance
the Loans and/or Commitments in accordance with the terms of this Agreement.

Labor Matters

.  Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there are no strikes or other labor
disputes against any of the Borrower or the Restricted Subsidiaries pending.

Security Documents

.  Except as otherwise contemplated hereby or under any other Loan Documents,
and subject to the last paragraph of Section 4.01, the provisions of the
Security Documents, together with such filings and other actions required to be
taken hereby or by the applicable Security Documents (including the delivery to
Administrative Agent of any pledged Collateral required to be delivered pursuant
to the applicable Security Documents), are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable Lien to the extent a Lien thereon may be created under the UCC or
otherwise under U.S. law and a perfected, first priority Lien (subject to Liens
permitted by Section 6.02) on all right, title and interest of the respective
Loan Parties in the Collateral described therein. No Mortgage encumbers improved
real property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968, except to the extent that the applicable Loan Party
maintains flood insurance with respect to such improved real property in
compliance with the Requirements of Law.

Sanctions

, Anti-Corruption Laws and Anti-Money Laundering Laws.  

(a)None of the Borrower or any of its Subsidiaries or any of their respective
directors or officers, or, to the knowledge of the Borrower, any of their
respective employees, agents or Affiliates is a Sanctioned Person.

(b)The Borrower, its Subsidiaries and their respective directors, and officers,
and, to the knowledge of the Borrower, their respective employees and agents of
the Borrower and its Subsidiaries, are in compliance with applicable
Anti-Corruption Laws, applicable Anti-Money Laundering Laws and applicable
Sanctions.  The Borrower and its Subsidiaries have instituted and maintain
policies and procedures designed to ensure continued compliance therewith.

Deposit and Disbursement Accounts

.  Schedule 3.21 lists all banks and other financial institutions at which any
Loan Party maintains deposit accounts, lockbox accounts, disbursement accounts,
investment accounts or other similar accounts as of the Effective Date, and such
Schedule correctly identifies the name and address of each financial
institution, the name in which the account is held, the type of the account, and
the complete account number therefor.

EEA Financial Institution

(a).  Neither the Borrower nor any of its Subsidiaries is an EEA Financial
Institution.

90

--------------------------------------------------------------------------------

 

ARTICLE IV

Conditions

Effective Date

.  The obligations of each of the Lenders to make its Loans and of each Issuing
Bank to issue Letters of Credit hereunder on the Effective Date is subject only
to prior or concurrent satisfaction of the following conditions (or waiver
thereof by the Joint Lead Arrangers), subject in all respects to the last
paragraph of this Section 4.01:

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Agreement) that such party has signed a counterpart of this Agreement.

(b)The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of (i) Baker Botts, New York, Texas, and Delaware
counsel for the Loan Parties, and (ii) each local counsel listed on Schedule
4.01(b), in each case, in form and substance reasonably satisfactory to the
Administrative Agent.  The Borrower hereby requests such counsel to deliver such
opinions.

(c)The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, in form and substance reasonably satisfactory
to the Administrative Agent with appropriate insertions, executed by any
Responsible Officer of such Loan Party, and including or attaching the documents
referred to in clauses (i)-(iii) of paragraph (d) of this Section 4.01.

(d)The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors of each Loan Party approving and authorizing the execution, delivery
and performance of Loan Documents to which it is a party, certified as of the
Effective Date by its secretary, an assistant secretary or a Responsible Officer
as being in full force and effect without modification or amendment and (iv) a
good standing certificate (to the extent such concept exists) from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation.

(e)The Administrative Agent shall have received all fees and other amounts
pursuant to the Fee Letter that are due and payable on or prior to the Effective
Date, including, to the extent invoiced at least three Business Days (or such
shorter period as the Borrower may agree) prior to the Effective Date,
reimbursement or payment of all reasonable, documented and invoiced
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel, subject to Section 9.03(a) and the terms of the Commitment Letter)
required to be reimbursed or paid by any Loan Party under any Loan Document.

(f)Subject to the last paragraph of this Section 4.01 and Section 5.14, the
Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Responsible Officer of each Loan Party,
together with all attachments contemplated thereby.

(g)Certificates of insurance shall be delivered to the Administrative Agent
evidencing the existence of insurance to be maintained by the Borrower and its
Subsidiaries pursuant to Section 5.07 and, if applicable, subject to Section
5.14, the Administrative Agent shall have received endorsements designating the
Administrative Agent as an additional insured and lender’s loss payee as its
interest may

91

--------------------------------------------------------------------------------

 

appear thereunder, or solely as the additional insured, as the case may be,
thereunder (provided that if, notwithstanding the use by the Loan Parties of
commercially reasonable efforts to deliver such certificates and endorsements,
such certificates and endorsements have not been delivered as of the Effective
Date, such endorsements shall be delivered as promptly as practicable after the
Effective Date in accordance with Section 5.14).

(h)The Joint Lead Arrangers shall have received the Audited Financial
Statements, the Unaudited Financial Statements, the Pro Forma Financial
Statements, and a quality of earnings report with respect to Target from Ernst &
Young dated as of January 2, 2019, which the Joint Lead Arrangers acknowledge
was received on January 7, 2019.

(i)The Specified Purchase Agreement Representations and the Specified
Representations shall be true and correct in all material respects (or, in the
case of Specified Representations or Specified Purchase Agreement
Representations qualified by “materiality”, “Material Adverse Effect” or similar
language, in all respects) in accordance with the last paragraph of this Section
4.01.

(j)The Effective Date Acquisition shall have been consummated, or substantially
simultaneously with the Borrowing of the Initial Term Loans on the Effective
Date shall be consummated, in all material respects in accordance with the terms
of the Effective Date Purchase Agreement, without giving effect to any
amendments, consents or waivers by the Borrower thereto that are materially
adverse to the Lenders or the Joint Lead Arrangers (in their respective
capacities as such), without the prior consent of the Joint Lead Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned and, provided
that the Joint Lead Arrangers shall be deemed to have consented to such
modification, amendment, supplement, consent, waiver or request unless they
shall have objected thereto within five (5) Business Days after receipt by each
Joint Lead Arranger of written notice of such modification, amendment,
supplement, consent waiver or request) (it being understood and agreed that (i)
any reduction in the purchase price of, or consideration for, the Effective Date
Acquisition shall not be considered materially adverse to the interests of the
Lenders or the Joint Lead Arrangers so long as any such reduction is applied to
reduce the Equity Contribution and the Initial Term Loans on a ratable basis;
(ii) any increase in the purchase price of, or consideration for the Effective
Date Acquisition shall not be considered materially adverse to the Lenders or
the Joint Lead Arrangers to the extent that any such increase is not funded with
additional indebtedness (other than Revolving Loans); and (iii) any amendment or
modification to, waiver of or consent under the definition of “Material Adverse
Effect” in the Effective Date Purchase Agreement shall be considered materially
adverse to the interests of the Lenders and the Joint Lead Arrangers.

(k)Substantially simultaneously with the Borrowing of the Initial Term Loans,
the Effective Date Refinancing shall be consummated.

(l)The Administrative Agent shall have received a solvency certificate
substantially in the form attached hereto as Exhibit F from a Financial Officer
of the Borrower and its Subsidiaries on a consolidated basis after giving effect
to the Transactions.

(m)Substantially simultaneously with the funding of the Initial Term Loans on
the Effective Date, the Specified Investor will make, directly or indirectly,
new cash equity contributions (the “Equity Contribution”) to the Borrower in the
form of perpetual accruing convertible preferred equity in an aggregate amount
equal to at least $100.0 million in gross proceeds (subject to any reduction
therefrom in accordance with clause (i) of Section 4.01(j)) pursuant to that
certain Investment Agreement dated as of January 14, 2019, among the Specified
Investor and the Borrower (the “Investment Agreement”).

(n)The Administrative Agent and the Joint Lead Arrangers shall have received at
least three (3) Business Days prior to the Effective Date all documentation and
other information about the

92

--------------------------------------------------------------------------------

 

Borrower and the Guarantors as has been reasonably requested in writing at least
ten (10) Business Days prior to the Effective Date by the Administrative Agent
or the Joint Lead Arrangers that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act and the Beneficial Ownership
Regulation (if applicable).

(o)The Administrative Agent shall have received a certificate executed by a
Responsible Officer of the Borrower certifying as to the satisfaction of the
conditions referred to in Sections 4.01(i) and 4.01(q).

(p)With respect to AR Topco, LLC, and its subsidiaries, there shall not have
occurred a Target Material Adverse Effect.

(q)With respect to the Borrower and its Subsidiaries (other than the Target),
taken as a whole, since December 31, 2017, there shall not have occurred any
Material Adverse Effect.

(r)The Administrative Agent and, if applicable, the relevant Issuing Bank, shall
have received, at least one Business Day prior to the Effective Date, a
Borrowing Request and, if applicable, a notice requesting the issuance of a
Letter of Credit (or the amendment or replacement thereof).

Without limiting the generality of the provisions of Section 8.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Notwithstanding anything in this Agreement, any other Loan Document or any other
documentation governing the Transactions to the contrary, (a) the only
representations the accuracy of which will be a condition to the availability
and funding of the Initial Term Loans and Revolving Loans on the Effective Date
will be (i) the Specified Purchase Agreement Representations and (ii) the
Specified Representations, and (b) the terms of the Loan Documents will be such
that they do not impair the availability and funding of the Initial Term Loans
and Revolving Loans on the Effective Date if the conditions set forth in this
Section 4.01 are satisfied (it being understood that (I) to the extent any Lien
on any Collateral (other than any Lien on any Collateral that may be perfected
by satisfying the Perfection Requirements) is not perfected on the Effective
Date after the Loan Parties’ use of commercially reasonable efforts to do so
without undue burden or expense, the perfection of such Liens will not
constitute a condition precedent to the availability or funding of the Initial
Term Loans and Revolving Loans on the Effective Date, but such Liens will be
required to be perfected after the Effective Date pursuant to Section 5.14 and
(II) there are no conditions (express or implied) to the availability and
funding of the Initial Term Loans on the Effective Date, including compliance
with the terms of any Loan Documents, other than those that are expressly set
forth in this Section 4.01, and such conditions shall be subject in all respects
to the provisions of this paragraph).

Credit Extensions

.  After the Effective Date, the obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of each Issuing Bank to issue, amend to increase
the face amount of or extend the expiration date of any Letter of Credit is
subject to receipt of the request therefor in accordance herewith and to the
prior or concurrent satisfaction (or due waiver in accordance with Section 9.02)
of each of the following conditions (provided that, in the case of any
Incremental Facility incurred in connection with a Limited Condition
Transaction, such conditions shall be limited as set forth in Section 2.20(a)):

93

--------------------------------------------------------------------------------

 

(a)The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of such issuance, amendment or extension, as
the case may be; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such credit extension or on such earlier date, as the case may be;
provided further that, in connection with any Loan under an Incremental Facility
made in connection with a Limited Condition Transaction, the condition specified
in this clause (a) may be limited to the extent specified in Section 2.20.

(b)At the time of and immediately after giving effect to such Borrowing or such
issuance, amendment or extension, as the case may be, no Default or Event of
Default shall have occurred and be continuing (provided that, solely with
respect to any Loan under an Incremental Facility made in connection with a
Limited Condition Transaction, the condition specified in this clause (b) may be
limited to the extent specified in Section 2.20).

(c)The Administrative Agent and, if applicable, the relevant Issuing Bank, shall
have received a Borrowing Request or notice requesting the issuance of a Letter
of Credit (or the amendment or extension thereof) in accordance with the
requirements of Section 2.03 or Section 2.05(b), as applicable.

Each Borrowing after the Effective Date (provided that a conversion or a
continuation of a Borrowing shall not constitute a “Borrowing” for purposes of
this Section 4.02) and each issuance, amendment to increase the face amount or
extension of the expiration date of a Letter of Credit (other than any Borrowing
or issuance of Letter of Credit on the Effective Date) shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the accuracy of the matters specified in paragraphs (a) and (b) of this
Section 4.02.

Conditions to DDT Loans

.  The obligation of each DDTL Lender to make a DDT Loan on the occasion of any
Borrowing is subject to receipt of the request therefor in accordance herewith
and to the prior or concurrent satisfaction (or due waiver in accordance with
Section 9.02) of the conditions specified in Section 4.02 and each of the
following conditions:

(a)The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the funding of any DDT Loan,
including, to the extent invoiced at least three Business Days (or such shorter
period as the Borrower may agree) prior to the funding of any DDT Loan,
reimbursement or payment of all reasonable, documented and invoiced
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel, subject to Section 9.03(a)) required to be reimbursed or paid by any
Loan Party under any Loan Document.

(b)Immediately after giving effect to any DDT Loans on a Pro Forma Basis, the
Total Net Leverage Ratio, recomputed as of the last day of the most recent
fiscal quarter for which financial statements have been delivered hereunder and
for the Test Period ending on such date, shall not exceed 4.25:1.00, and the
Administrative Agent shall have received a certificate setting forth in
reasonable detail such calculation.

94

--------------------------------------------------------------------------------

 

ARTICLE V

Affirmative Covenants

From the Effective Date until the Termination Date, the Borrower covenants and
agrees with the Administrative Agent and the Lenders and the Issuing Banks that:

Financial Statements and Other Information

.  The Borrower will furnish to the Administrative Agent, for prompt delivery to
each Lender:

(a)within 90 days after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet and audited consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and the Subsidiaries as of
the end of and for such year, and related notes thereto, setting forth in each
case in comparative form the figures for the previous fiscal year (excluding any
items for which there are no corresponding figures for periods prior to the
Effective Date), all reported on by independent public accountants of recognized
national standing (or such other independent public accountants reasonably
acceptable to the Administrative Agent), without any qualification or exception
as to “going concern” (or any like qualification or exception) or the scope of
the audit (other than any “going concern” or like qualification or exception
with respect to, or resulting from, (A) the maturity of the Loans hereunder
within the next 12 months or (B) an impending breach of the Financial
Performance Covenant), to the effect that such consolidated financial statements
present fairly in all material respects the financial condition of the Borrower
and its Subsidiaries on a consolidated basis as of the end of and for such year
and results of operations and cash flows of the Borrower and its Subsidiaries on
a consolidated basis for such fiscal year in accordance in all material respects
with GAAP consistently applied, except as otherwise noted therein and except as
may be necessary to reflect any other organizational structure prior to
consummation of the Transactions on the Effective Date;

(b)within  45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (beginning with the fiscal quarter ending March
31, 2019), the unaudited consolidated balance sheet and unaudited consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year (excluding any
items for which there are no corresponding figures for periods prior to the
Effective Date), all certified by a Financial Officer as presenting fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year and results of operations and cash
flows of the Borrower and its Subsidiaries on a consolidated basis for such
fiscal quarter in accordance in all material respects with GAAP consistently
applied, except as otherwise noted therein and except as may be necessary to
reflect any other organizational structure prior to consummation of the
Transactions on the Effective Date, subject to normal year-end audit adjustments
and the absence of footnotes;

(c)simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and Section 6.01(b) above, if
applicable, an internally prepared management summary of pro forma adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements;

(d)not later than five Business Days after delivery of financial statements
under paragraph (a) or (b) above, a certificate of a Financial Officer (a
“Compliance Certificate”) (i) certifying as to whether a Default or an Event of
Default has occurred and, if a Default or an Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto,

95

--------------------------------------------------------------------------------

 

(ii) setting forth reasonably detailed calculations (x) demonstrating compliance
with the Financial Performance Covenant (if required to be tested as of such
date) and (y) in the case of financial statements delivered under paragraph (a)
above, beginning with the financial statements for the fiscal year of the
Borrower ending December 31, 2019, of Excess Cash Flow for such fiscal year and
(iii) setting forth (x) reasonably detailed calculations of the Available Amount
as of the last day of the fiscal quarter or fiscal year, as the case may be,
covered by such financial statements or stating that there has been no change to
such amount since the date of delivery of the most recent Compliance Certificate
delivered hereunder and (y) a list identifying each Subsidiary of the Borrower
as a Restricted Subsidiary or an Unrestricted Subsidiary and identifying any
Restricted Subsidiary that has become, or ceased to be, a Material Subsidiary or
an Excluded Subsidiary, in each case, as of the date of delivery of such
Compliance Certificate, or confirming that there has been no change in such
information since the date of delivery of the most recent Compliance Certificate
delivered hereunder;

(e)[reserved];

(f)not later than 30 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for the Borrower and its Subsidiaries
for such fiscal year (in form consistent with the lender projection model
delivered to the Joint Lead Arrangers on or about December 28, 2018);

(g)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by the Borrower, any Restricted
Subsidiary or any of their respective Subsidiaries with the SEC or with any
national securities exchange; and

(h)promptly following any request therefor, (i) such other information regarding
the business, operations, business affairs and financial condition of the
Borrower or any of the Restricted Subsidiaries, or compliance with the terms of
any Loan Document, as the Administrative Agent on its own behalf or on behalf of
any Lender may reasonably request in writing and (ii) information and
documentation reasonably requested by the Administrative Agent on its own behalf
or on behalf of any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act or other applicable anti-money
laundering laws (including, without limitation, with respect to any change in
the information provided in the Beneficial Ownership Certification).

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower filed with the SEC, in each case, to
the extent that information contained in such Form 10-K or 10-Q (or the
equivalent) satisfies the requirements of paragraphs (a) or (b) of this Section,
as the case may be (including, for the avoidance of doubt, that to the extent
such information is in lieu of information required to be provided under Section
5.01(a), such materials are accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing
(or such other independent public accountants reasonably acceptable to the
Administrative Agent), which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception (other than as expressly
permitted to be contained therein under paragraph (a) of this Section 5.01) or
any qualification or exception as to the scope of such audit).

Documents required to be delivered pursuant to Section 5.01(a), (b), or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such

96

--------------------------------------------------------------------------------

 

documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.01 (or otherwise notified pursuant
to Section 9.01(e)); or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet website (including the website of the
Securities and Exchange Commission at http://www.sec.gov) to which the
Administrative Agent and the Lenders have access; provided that the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents delivered pursuant to Section 5.01(a) or (b) and
upon its reasonable request, provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

Notices of Material Events

.  Promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower will furnish to the Administrative Agent (for
prompt distribution to each Lender through the Administrative Agent) written
notice of the following:

(a)the occurrence of any Default or Event of Default;

(b)to the extent permissible by Requirements of Law, the filing or commencement
of any action, suit or proceeding by or before any arbitrator or Governmental
Authority against the Borrower or any Subsidiary or the receipt of a notice of
an Environmental Liability, in each case, that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

(c)the occurrence of any ERISA Event that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and

(d)any other development that has, or would reasonably be expected to have a
Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth a summary of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Information Regarding Collateral

.  The Borrower will furnish to the Administrative Agent prompt (and in any
event within 30 days after the occurrence thereof or such longer period as
reasonably agreed to by the Administrative Agent) written notice of any change
(i) in any Loan Party’s legal name (as set forth in its certificate of
organization or like document), (ii) in the jurisdiction of incorporation or
organization of any Loan Party or in the form of its organization or (iii) in
any Loan Party’s organizational identification number to the extent that such
Loan Party is organized or owns Mortgaged Property in a jurisdiction where an
organizational identification number is required to be included in a UCC
financing statement for such jurisdiction.

Existence; Conduct of Business

.  The Borrower will, and will cause each Restricted Subsidiary to, do or cause
to be done all things necessary to obtain, preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises and Intellectual Property, except to the extent (other
than with respect to the preservation of the existence of the Borrower) that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
Disposition permitted by Section 6.05.

Payment of Taxes, Etc.

.  The Borrower will, and will cause each Subsidiary to, pay its obligations and
its liabilities in respect of Taxes imposed upon it or its income or

97

--------------------------------------------------------------------------------

 

properties or in respect of its property or assets, before the same shall become
delinquent or in default, except to the extent (i) any such Taxes are being
contested in good faith and by appropriate proceedings diligently conducted and
for which adequate reserves have been set aside on such Person’s books in
accordance with GAAP or (ii) the failure to make such payment would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Maintenance of Properties

.  The Borrower will, and will cause each Restricted Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition (subject to casualty, condemnation and ordinary wear and
tear), except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Insurance

.

(a)The Borrower will, and will cause each Restricted Subsidiary to, maintain,
with insurance companies that the Borrower believes (in the good faith judgment
of the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Borrower believes
(in the good faith judgment of management of the Borrower) is reasonable and
prudent in light of the size and nature of its business) and against at least
such risks (and with such risk retentions) as the Borrower believes (in the good
faith judgment or the management of the Borrower) are reasonable and prudent in
light of the size and nature of its business, and will furnish to the
Administrative Agent, upon its reasonable request, information presented in
reasonable detail as to the insurance so carried.  Subject to Section 5.14, each
such policy of insurance shall (i) in the case each general liability policy
(other than (x) any pollution legal liability policy, representation and
warranty policy, directors and officers policies, workers compensation policies
and business interruption insurance and (y) any other policies with respect to
which such endorsements are not customary), name the Administrative Agent, on
behalf of the Lenders, as an additional insured thereunder as its interests may
appear and (ii) in the case of each casualty or property insurance policy (other
than (x) any property policy that provides coverage exclusively for any property
of the Loan Parties which is not Collateral or business interruption policy and
(y) any other policies with respect to which such endorsements are not
customary), contain a lender’s loss payable clause or mortgagee endorsement that
names the Administrative Agent, on behalf of the Lenders as the lender’s loss
payee or mortgagee thereunder.

(b)Notwithstanding anything herein to the contrary, with respect to each
Mortgaged Property, if at any time the area in which the buildings and other
improvements (as described in the applicable Mortgage) are located is designated
a “special flood hazard area” in any Flood Insurance Rate Map published by the
Federal Emergency Management Agency (or any successor agency), maintain flood
insurance in such reasonable total amount as the Administrative Agent may from
time to time reasonably require, and otherwise to ensure compliance with the
NFIP as set forth in the Flood Laws.  Following the Effective Date, the Borrower
shall deliver to the Administrative Agent annual renewals of each such flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable.  In connection with any amendment to this Agreement pursuant to
which any increase, extension, or renewal of Loans is contemplated, the Borrower
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property, a Flood Determination Form, Borrower Notice and Evidence of Flood
Insurance, as applicable.

Books and Records; Inspection and Audit Rights

.  The Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Borrower

98

--------------------------------------------------------------------------------

 

or any Restricted Subsidiary, as the case may be.  The Borrower will, and will
cause each Restricted Subsidiary to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours; provided
that, if no Event of Default exists, only the Administrative Agent on behalf of
the Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 5.08 and the Administrative Agent shall
not exercise such rights more often than one time during any calendar year and
such time shall be at the Borrower’s expense; provided further that (a) when an
Event of Default exists and is continuing, the Administrative Agent (or any of
its representatives or independent contractors) may exercise such visitation and
inspection rights at the expense of the Borrower at any time during normal
business hours and upon reasonable prior notice, and any Lender may accompany
the Administrative Agent at its own expense, (b) the Administrative Agent shall
give the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants, (c) so long as no Event of Default
has occurred and is continuing, the Loan Parties shall not be required to
reimburse the Administrative Agent for the cost of any environmental inspection,
except for one Phase I Environmental Site Assessment and, if necessary, one
Phase II Environmental Site Assessment for any Mortgaged Property in any
24-month period, and (d) prior to any visit or inspection by the Administrative
Agent, any representative thereof shall have agreed in writing to comply with
confidentiality provisions substantially similar to those set forth in this
Agreement or shall otherwise be bound by professional ethics rules or
regulations or agreements that require such representative to maintain
confidentiality generally.

Compliance with Laws

.  The Borrower will, and will cause each Restricted Subsidiary to (a) comply
with its Organizational Documents, all Requirements of Law (including
Environmental Laws and Communications Laws) and all rules, regulations and
orders applicable to it, its property and operations, (b) maintain in effect all
governmental approvals or authorizations required to conduct its business, and
(c) file any reports and applications and pay any regulatory, filing or other
fee, except in each case of the foregoing clauses (a), (b) and (c), where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws, applicable
Anti-Money Laundering Laws and applicable Sanctions.

Use of Proceeds

and Letters of Credit; Margin Regulations.  The Borrower will use the proceeds
of the Initial Term Loans and the Revolving Loans made on the Effective Date for
the purposes set forth in Section 3.17.  The Borrower will use the proceeds of
the Term Loans, the Letters of Credit issued after the Effective Date and the
proceeds of the Revolving Loans and Swing Line Loans drawn after the Effective
Date for the purposes set forth in Section 3.17. The Borrower will use the
proceeds of (i) any Incremental Facilities for working capital or any other
purpose not prohibited by this Agreement and (ii) any Credit Agreement
Refinancing Indebtedness to refinance the Loans and/or Commitments in accordance
with the terms of this Agreement. The Borrower will not, directly or indirectly,
use any part of the proceeds of the Loans in violation of any Anti-Corruption
Laws or Anti-Money Laundering Laws.  In addition, no part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that would
violate any rule or regulation of the Board of Governors of the Federal Reserve
System, including Regulation T, Regulation U or Regulation X.

Additional Subsidiaries

.

(a)If (i) any additional Restricted Subsidiary is formed or acquired after the
Effective Date or (ii) if any Restricted Subsidiary ceases to be an Excluded
Subsidiary, the Borrower will (x) within 30 days (or such longer period as may
be agreed to by the Administrative Agent in its reasonable discretion)

99

--------------------------------------------------------------------------------

 

after such newly formed or acquired Restricted Subsidiary is formed or acquired
or such Restricted Subsidiary ceases to be an Excluded Subsidiary, notify the
Administrative Agent thereof and (y) cause such Restricted Subsidiary (unless
such Restricted Subsidiary is an Excluded Subsidiary) to satisfy the Collateral
and Guarantee Requirement with respect to such Restricted Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Restricted Subsidiary
owned by any Loan Party (to the extent such Equity Interest or Indebtedness does
not constitute an Excluded Asset) within 30 days after such notice (or such
longer period as the Administrative Agent shall reasonably agree).

(b)Within 30 days (or such longer period as the Administrative Agent may
reasonably agree) after the Borrower identifies any new Material Subsidiary
pursuant to Section 5.01(d) that is not an Excluded Subsidiary, all actions (if
any) required to be taken with respect to such Subsidiary in order to satisfy
the Collateral and Guarantee Requirement shall be taken with respect to such
Subsidiary.

Further Assurances

.

(a)The Borrower will, and will cause each Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law and that the Administrative Agent
or the Required Lenders (acting through the Administrative Agent) may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties.

(b)If after the Effective Date, any material assets (other than Excluded
Assets), including any owned (but not leased or ground leased) Material Real
Property or improvements thereto or any interest therein, are acquired or
otherwise held by the Borrower or any other Loan Party or are held by any
Subsidiary on or after the time it becomes a Loan Party pursuant to Section 5.11
(other than assets constituting Collateral under a Security Document that become
subject to the Lien created by such Security Document upon acquisition thereof
or constituting Excluded Assets), the Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this Section
and as required pursuant to the “Collateral and Guarantee Requirement,” all at
the expense of the Loan Parties and subject to the last paragraph of the
definition of the term “Collateral and Guarantee Requirement.”  

Designation of Subsidiaries

.  The Borrower may at any time after the Effective Date designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that no Subsidiary may be
designated as an Unrestricted Subsidiary hereunder if, upon such designation
hereunder, it is a “Restricted Subsidiary” for the purpose of any other
Indebtedness under which a Loan Party or any Restricted Subsidiary hereunder is
obligated that is secured by a Lien on Collateral on a pari passu basis with, or
that is subordinated or junior to, the Lien on such Collateral that secures the
Secured Obligations (it being understood and agreed that, in addition, no
Subsidiary may be designated as an “Unrestricted Subsidiary” for the purpose of
any such other Indebtedness if, upon such designation thereunder, it is a
Restricted Subsidiary hereunder); provided further that (a) both immediately
prior to such designation and any related transactions and on a Pro Forma Basis,
immediately after giving effect to such designation and any related
transactions, no Event of Default shall have occurred and be continuing, (b)
immediately after giving effect to such designation and any related
transactions, the Borrower shall be in Pro Forma Compliance with the Financial
Performance Covenant as of the last day of the most recent fiscal quarter for
which financial statements have been delivered hereunder and for the Test Period
ending on such date, (c) no Subsidiary may be designated as an Unrestricted
Subsidiary if, at the time of such designation, and immediately after giving
effect thereto on a Pro Forma

100

--------------------------------------------------------------------------------

 

Basis, (x) (A) the Consolidated Total Assets of such Subsidiary as of the last
day of any fiscal quarter for which financial statements have been delivered
hereunder and for the Test Period ending on such date, exceeds 5% of the
aggregate Consolidated Total Assets of the Borrower and its Subsidiaries, on a
consolidated basis, for such Test Period and (B) the Consolidated Total Assets
of all Unrestricted Subsidiaries as of the last day of any fiscal quarter for
which financial statements have been delivered hereunder and for the Test Period
ending on such date, exceeds 15% of the aggregate Consolidated Total Assets of
the Borrower and its Subsidiaries, on a consolidated basis, for such Test Period
and (y) (A) the revenues of such Subsidiary as of the last day of any fiscal
quarter for which financial statements have been delivered hereunder and for the
Test Period ending on such date, exceeds 5% of the aggregate consolidated
revenues of the Borrower and its Subsidiaries, on a consolidated basis, for such
Test Period and (B) the revenues of all Unrestricted Subsidiaries as of the last
day of any fiscal quarter for which financial statements have been delivered
hereunder and for the Test Period ending on such date, exceeds 15% of the
aggregate consolidated revenues of the Borrower and its Subsidiaries, on a
consolidated basis, for such Test Period, (d) no Unrestricted Subsidiary, once
designated as a Restricted Subsidiary, may thereafter be re-designated as an
Unrestricted Subsidiary, and (e) no Subsidiary may be designated as an
Unrestricted Subsidiary unless such Subsidiary is also designated as an
“Unrestricted Subsidiary” under the terms of any other Material Indebtedness of
the Borrower or its Restricted Subsidiaries outstanding at such time.  The
designation of any Subsidiary as an Unrestricted Subsidiary after the Effective
Date shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the Fair Market Value of the Borrower’s or the
Subsidiary’s (as applicable) investment therein.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time (to the extent assumed) and (ii) a
return on any Investment by the Borrower in Unrestricted Subsidiaries pursuant
to the preceding sentence in an amount equal to the Fair Market Value at the
date of such designation of the Borrower’s or the Subsidiary’s (as applicable)
Investment in such Subsidiary.  Notwithstanding the foregoing, the Borrower will
not designate any Restricted Subsidiary that owns Material IP as an Unrestricted
Subsidiary.

Certain Post-Closing Obligations

.  The Borrower will, and will cause each other Loan Party to, take each of the
actions described on Schedule 5.14, notwithstanding anything to the contrary
contained herein or in any other Loan Document with respect to any such action,
in each case, in the form or manner specified thereon, and no later than the
dates specified thereon (or such later dates as may be agreed by the
Administrative Agent in its reasonable discretion).  All representations and
warranties contained in this Agreement and the other Loan Documents shall be
deemed modified (or waived on a limited basis) to the extent necessary to give
effect to the foregoing (and to permit the taking of the actions described on
Schedule 5.14 within the time periods specified thereon), and, to the extent any
provision of this Agreement or any other Loan Document would be violated or
breached (or any non-compliance with any such provision would result in a
Default or Event of Default hereunder) as a result of any such extended
deadline, such provision shall be deemed modified (or waived on a limited basis)
to the extent necessary to give effect to this Section 5.14.

ARTICLE VI

Negative Covenants

From the Effective Date until the Termination Date, the Borrower covenants and
agrees with the Administrative Agent, the Lenders and the Issuing Banks that:

101

--------------------------------------------------------------------------------

 

Indebtedness; Certain Equity Securities

.

(a)The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i)Indebtedness of the Borrower and any of the Subsidiary Loan Parties under the
Loan Documents (including any Indebtedness incurred pursuant to Section 2.20 or
2.21);

(ii)Indebtedness outstanding on the Effective Date (after giving effect to the
consummation of the Transactions on the Effective Date) and listed on Schedule
6.01 and any Permitted Refinancing thereof;

(iii)Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary
not prohibited by this Agreement; provided that any such Guarantee by any Loan
Party of the Indebtedness or other obligations of any Restricted Subsidiary that
is not a Loan Party shall otherwise be permitted by Section 6.04; provided
further that, (A) no Guarantee by any Restricted Subsidiary of any Subordinated
Indebtedness shall be permitted unless such Restricted Subsidiary shall have
also provided a Guarantee of the Loan Document Obligations pursuant to the
Guarantee Agreement and (B) if the Indebtedness being Guaranteed is subordinated
to the Loan Document Obligations, such Guarantee shall be subordinated to the
Guarantee of the Loan Document Obligations on terms at least as favorable (taken
as a whole) to the Lenders as those contained in the subordination of such
Indebtedness;

(iv)Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or the Borrower,
to the extent resulting from an Investment permitted by Section 6.04; provided
that all such Indebtedness of any Loan Party owing to any Restricted Subsidiary
that is not a Loan Party shall be subordinated in all respects to the Loan
Document Obligations pursuant to the Intercompany Note (or otherwise subject to
subordination terms reasonably satisfactory to the Administrative Agent);

(v)(A) Indebtedness (including Capital Lease Obligations) of the Borrower or any
Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that such
Indebtedness is incurred concurrently with or within 180 days after the
applicable acquisition, construction, repair, replacement or improvement, and
(B) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clause (A); provided further that, at the time of any such incurrence
of Indebtedness and after giving Pro Forma Effect thereto, the aggregate
principal amount of Indebtedness that is outstanding in reliance on this clause
(v) shall not exceed $10.0 million;

(vi)Indebtedness in respect of Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

(vii)any secured or unsecured loans incurred or notes issued by the Borrower in
lieu of the Incremental Facilities (such loans and notes, “Incremental
Equivalent Debt”); provided that (i) such loans and notes shall be subject to
terms and conditions consistent with the Incremental Facilities (except that, to
the extent secured, such loans and notes shall be permitted up to an aggregate
unlimited amount subject to pro forma compliance with a Total Net Leverage Ratio
of not greater than 4.00:1.00, calculated on a pro forma basis and without
netting the unutilized cash proceeds from such indebtedness, assuming the full
amount of such indebtedness has been drawn), (ii) such Incremental Equivalent
Debt, if secured, is secured on a pari passu or junior basis with

102

--------------------------------------------------------------------------------

 

the Lien securing the Obligations, by only the Collateral and subject to an
intercreditor agreement satisfactory to the Administrative Agent and the
Borrower and is not guaranteed by any Persons other than the Guarantors, (iii)
to the extent such Incremental Equivalent Debt is in the form of term loans or
notes that rank pari passu basis with the Term Loans in right of payment and
with respect to security, the MFN Adjustment shall apply;

(viii)[reserved];

(ix)Indebtedness representing deferred compensation owed to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course
of business;

(x)[reserved];

(xi)Indebtedness constituting indemnification obligations or obligations in
respect of purchase price adjustments, working capital adjustments, non-compete,
consulting and other similar obligations incurred in any Permitted Acquisition,
the Effective Date Acquisition, any other Investment or any Disposition, in each
case, permitted under this Agreement;

(xii)Indebtedness consisting of earn-out obligations, seller notes or other
contingent deferred purchase price obligations, in each case, incurred in
connection with any Permitted Acquisition, the Effective Date Acquisition, or
any other Investment permitted hereunder; provided that the aggregate principal
amount of Indebtedness outstanding under this clause (xii) in relation to seller
notes shall not exceed $10.0 million at any time;

(xiii)Indebtedness in respect of commercial credit cards, stored value cards,
purchasing cards, treasury management services, netting services, overdraft
protections, check drawing services, automated payment services (including
depository, overdraft, controlled disbursement, ACH transactions, return items
and interstate depository network services), employee credit card programs, cash
pooling services and any arrangements or services similar to any of the
foregoing and/or otherwise in connection with cash management and deposit
accounts, including Cash Management Obligations and vendor incentive, supplier
finance or similar programs;

(xiv)additional Indebtedness of the Borrower and the Restricted Subsidiaries;
provided that at the time of the incurrence thereof and after giving Pro Forma
Effect thereto, the aggregate principal amount of Indebtedness outstanding in
reliance on this clause (xiv) shall not exceed $10.0 million;  

(xv)Indebtedness consisting of (A) the financing of insurance premiums,
(B) take-or-pay obligations contained in supply arrangements and/or (C)
obligations to reacquire assets or inventory in connection with customer
financing arrangements, in each case, in the ordinary course of business;

(xvi)Indebtedness and obligations in respect of workers’ compensation insurance,
unemployment insurance (including premiums related thereto), property, casualty
or liability insurance or self-insurance and similar obligations, and other
types of social security, pension obligations, vacation pay, health, disability
or other employee benefits in the ordinary course of business consistent with
past practice;

(xvii)Indebtedness (a) in respect of commercial and trade letters of credit
(including reimbursement obligations with respect to any such letters of credit)
in the ordinary course of business consistent with past practice, (b) pursuant
to tenders, statutory obligations, bids, leases,

103

--------------------------------------------------------------------------------

 

governmental contracts, trade contracts, workers’ compensation claims,
performance or completion guarantees, surety, stay, customs, appeal, performance
and/or return of money bonds or other similar obligations incurred in the
ordinary course of business, and (c) in respect of letters of credit (including
reimbursement obligations with respect to letters of credit), bank guarantees,
bankers’ acceptances, performance, bid, appeal and surety bonds, performance and
completion guarantees, or similar obligations, in each case, in the ordinary
course of business or consistent with past practice;

(xviii)Indebtedness of the Borrower or any Restricted Subsidiary, so long as (A)
immediately after giving effect to any such Indebtedness on a Pro Forma Basis,
the Total Net Leverage Ratio, recomputed as of the last day of the most recent
fiscal quarter for which financial statements have been delivered hereunder and
for the Test Period ending on such date, shall not exceed 4.00:1.00, (B) such
Indebtedness complies with the applicable Required Additional Debt Terms, and
(C) if such Indebtedness is incurred by a Restricted Subsidiary that is not a
Loan Party, the aggregate principal amount of such Indebtedness (the “Non-Loan
Party Ratio Debt”) at any time outstanding shall not exceed the difference of
(x) $10.0 million minus (y) any outstanding Non-Loan Party Acquisition Debt;

(xix)Indebtedness of the Borrower or any Restricted Subsidiary incurred and/or
assumed in connection with a Permitted Acquisition; so long as (A) before and
immediately after giving effect thereto, no Event of Default has occurred and is
continuing, (B) if such Indebtedness is incurred by a Restricted Subsidiary that
is not a Loan Party (the “Non-Loan Party Acquisition Debt”), the aggregate
principal amount of such Indebtedness at any time outstanding shall not exceed
the difference of (x) $10.0 million minus (y) any Non-Loan Party Ratio Debt, (C)
if such Indebtedness is assumed, such Indebtedness shall not have been incurred
in contemplation of such Permitted Acquisition and not be secured by any
Collateral, (D) if such Indebtedness is incurred (as opposed to assumed), such
Indebtedness shall not be guaranteed by any Person that is not a Loan Party
(unless such Person shall substantially concurrently with the incurrence of such
Indebtedness become a Loan Party hereunder pursuant to Section 5.11), (E) the
Total Net Leverage Ratio (calculated on a on a pro forma basis, assuming the
full amount of such Indebtedness is drawn and without netting the unutilized
cash proceeds of such Indebtedness) for the most recently ended Test Period
shall not exceed 4.00:1.00, (F) if such Indebtedness is secured on a pari passu
or junior Lien basis with the Secured Obligations, to the extent such Liens are
on Collateral securing the Secured Obligations, (1) the beneficiaries thereof
(or an agent on their behalf) shall have entered into a customary intercreditor
agreement on then prevailing market terms and reasonably acceptable to the
Administrative Agent and (2) to the extent such Indebtedness is in the form of
term loans pari passu in right of payment and security with the Secured
Obligations, the MFN Adjustment shall apply, and (G) such Indebtedness does not
mature earlier than the Latest Maturity Date and such Indebtedness does not have
a Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of the Term Loans;

(xx)additional Indebtedness of Restricted Subsidiaries that are not Loan
Parties; provided that the aggregate principal amount of such Indebtedness
outstanding in reliance on this clause (xx) shall not exceed, at the time of
incurrence thereof and after giving Pro Forma Effect thereto, $10.0 million;

(xxi)Credit Agreement Refinancing Indebtedness incurred in accordance with the
terms of this Agreement and any Permitted Refinancing thereof;

104

--------------------------------------------------------------------------------

 

(xxii)to the extent constituting Indebtedness, obligations under the Effective
Date Purchase Agreement and the other documents in connection therewith
governing the Effective Date Acquisition;

(xxiii)the Series A Preferred Stock, including any Series A Preferred Stock
issued in connection with the conversion of the Series B Preferred Stock,
paid-in-kind through dividends or whose value accreted according to the terms
thereof;

(xxiv)the Series B Preferred Stock; and

(xxv)all premiums (if any), interest (including post-petition interest and
payment in kind interest), accretion or amortization of original issue discount,
fees, expenses, charges and additional or contingent interest with respect to
Indebtedness permitted hereunder.

(b)The Borrower will not, and will not permit any Restricted Subsidiary to,
issue any Disqualified Equity Interests.

Liens

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

(i)Liens created under the Loan Documents;

(ii)Permitted Encumbrances;

(iii)Liens existing on the Effective Date and set forth on Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that
(A) such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 6.01(a)(ii) and (2) proceeds and products thereof,
accessions, replacements or additions thereto and improvements thereon, and
(B) the obligations secured or benefited by such modified, replacement, renewal
or extension Lien are permitted by Section 6.01;

(iv)Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 180 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens and (B) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness
(except for accessions to such property and the proceeds and the products
thereof) and (C) with respect to Capital Lease Obligations, such Liens do not at
any time extend to or cover any assets (except for accessions to or proceeds of
such assets) other than the assets subject to such Capital Lease Obligations;
provided further that individual financings provided by one lender may be cross
collateralized to other financings provided by such lender or its affiliates;

(v)leases, non-exclusive licenses, subleases or sublicenses granted to others
that do not (A) interfere in any material respect with the business of the
Borrower and the Restricted Subsidiaries, taken as a whole, or (B) secure
any Indebtedness;

(vi)Liens on the proceeds of any Indebtedness incurred in connection with any
transaction permitted hereunder, which proceeds have been deposited into an
escrow account on

105

--------------------------------------------------------------------------------

 

customary terms to secure such Indebtedness (including accrued interest and
redemption premiums payable on such Indebtedness) pending the application of
such proceeds to finance such transaction;

(vii)Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (B) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of setoff) and that are within the general parameters customary in the banking
industry or arising pursuant to such banking institution’s general terms and
conditions or (C) consisting of bankers Liens or rights and remedies as to
deposit accounts;

(viii)Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or (B)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 6.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix)Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Loan Party that is permitted under Section
6.01;

(x)Liens granted by a Restricted Subsidiary that is not a Loan Party in favor of
any Loan Party, Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of another Restricted Subsidiary that is not a Loan Party and
Liens granted by a Loan Party in favor of any other Loan Party;

(xi)Liens existing on assets at the time of their acquisition or existing on the
assets of any Person at the time such Person becomes a Restricted Subsidiary, in
each case, after the Effective Date; provided that (A) such Lien was not created
in contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof, accessions, replacements
or additions thereto and improvements thereon) and (C) the Indebtedness secured
thereby is permitted under Section 6.01(a)(xix);

(xii)any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any Restricted Subsidiaries in the ordinary course of business;

(xiii)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business or by operation of law under Article 2 of the UCC (or similar
law of any jurisdiction);

(xiv)Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xv)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

106

--------------------------------------------------------------------------------

 

(xvi)Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and the Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;

(xvii)ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(xviii)Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix)Liens on the Collateral (subject, to the extent applicable and required
hereunder, to an appropriate intercreditor agreement) securing (A) Credit
Agreement Refinancing Indebtedness, (B) Incremental Equivalent Debt, (C) Ratio
Debt, and (D) Acquisition Debt;

(xx)Liens on cash or Permitted Investments arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(xxi)(i) Liens on Joint Ventures or Unrestricted Subsidiaries securing capital
contributions to, or obligations of, such Persons and (ii) customary rights of
first refusal and tag, drag and similar rights in joint venture agreements and
agreements with respect to non-Wholly Owned Subsidiaries;

(xxii)Liens in connection with (A) Swap Agreements permitted under Section
6.01(a)(vi) and (B) Cash Management Obligations and other obligations permitted
under Section 6.01(a)(xiii);

(xxiii)other Liens; provided that, at the time of the granting of and after
giving Pro Forma Effect to any such Lien and the obligations secured thereby
(including the use of proceeds thereof), the aggregate outstanding face amount
of obligations secured by Liens existing in reliance on this clause (xxiii)
shall not exceed $5.0 million at any time; and

(xxiv)Liens securing Indebtedness incurred pursuant to Section 6.01(a)(iii) (to
the extent the underlying Indebtedness or other obligations being Guaranteed are
permitted to be secured), Section 6.01(a)(iv), subject to the limitations set
forth therein with respect to such Indebtedness, and Indebtedness incurred
pursuant to Section 6.01(a)(xx).  

Fundamental Changes

.

(a)The Borrower will not, nor will it permit any Restricted Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve, except that:

(i)any Restricted Subsidiary may merge, consolidate or amalgamate with (A) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (B) in the case of any Restricted Subsidiary, any one or more other
Restricted Subsidiaries; provided that

107

--------------------------------------------------------------------------------

 

when any Subsidiary Loan Party is merging, consolidating or amalgamating with
another Restricted Subsidiary (1) the continuing or surviving Person shall be a
Subsidiary Loan Party or (2) if the continuing or surviving Person is not a
Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by such
surviving Restricted Subsidiary is otherwise permitted under Section 6.04 (other
than Section 6.04(c));

(ii)(A) any Restricted Subsidiary that is not a Loan Party may merge,
consolidate or amalgamate with or into any other Restricted Subsidiary that is
not a Loan Party and (B) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and the Restricted Subsidiaries and is
not materially disadvantageous to the Lenders;

(iii)any Restricted Subsidiary may make a Disposition of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be (or must
substantially concurrently become) a Loan Party, (B) to the extent constituting
an Investment, such Investment must be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04 or (C) to
the extent constituting a Disposition to a Restricted Subsidiary that is not a
Loan Party, such Disposition is for fair value and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Restricted Subsidiary that is not a Loan Party in accordance with Section
6.04;

(iv)the Borrower may merge, consolidate or amalgamate with any other Person in
order to effect an Investment permitted pursuant to Section 6.04; provided that
the continuing or surviving Person shall be the Borrower, which shall comply
with the requirements of Sections 5.11 and 5.12;

(v)any Restricted Subsidiary may merge, consolidate or amalgamate with any other
Person in order to effect an Investment permitted pursuant to Section 6.04;
provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of the Restricted Subsidiaries shall comply
with the requirements of Sections 5.11 and 5.12 and, if the other party to such
transaction is not a Loan Party, no Event of Default exists immediately after
giving effect to such transaction; and

(vi)any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05 (other than Section 6.05(e)); provided that if the other party to
such transaction is not a Loan Party, no Event of Default exists immediately
after giving effect to the transaction.

(b)The Borrower will not, and will not permit any Restricted Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Restricted Subsidiaries on the Effective Date
and businesses activities which are extensions thereof or otherwise incidental,
reasonably related or ancillary to any of the foregoing.

Investments, Loans, Advances, Guarantees and Acquisitions

.  The Borrower will not, and will not permit any Restricted Subsidiary to, make
or hold any Investment, except:

(a)Permitted Investments;

(b)loans or advances to employees, directors, members of management, officers,
managers or consultants or independent contractors of the Borrower and the
Restricted Subsidiaries (i) for

108

--------------------------------------------------------------------------------

 

reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of the Borrower (provided that the amount of such
loans and advances made in cash to such Person shall be contributed to the
Borrower in cash as common equity or Qualified Equity Interests) and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding at any time not to exceed $2.5 million;

(c)Investments (i) by the Borrower or any Restricted Subsidiary in the Borrower
or any Subsidiary Loan Party (excluding any new Restricted Subsidiary that
becomes a Subsidiary Loan Party pursuant to such Investment), (ii) by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is also not a Loan Party, (iii) by the Borrower or any
Restricted Subsidiary (A) in any Restricted Subsidiary; provided that the
aggregate outstanding amount of such Investments made by Loan Parties after the
Effective Date in Restricted Subsidiaries that are not Loan Parties shall not
exceed $15.0 million during the term of this Agreement, (B) in any Restricted
Subsidiary that is not a Loan Party, constituting an exchange of Equity
Interests of such Restricted Subsidiary for Indebtedness of such Restricted
Subsidiary or (C) constituting Guarantees of Indebtedness or other obligations
of Restricted Subsidiaries that are not Loan Parties owing to any Loan Party,
(iv) by the Borrower or any Restricted Subsidiary in Restricted Subsidiaries
that are not Loan Parties so long as such Investment is part of a series of
simultaneous Investments that result in the proceeds of the initial Investment
being invested in one or more Loan Parties, and (v) by the Borrower or any
Restricted Subsidiary in any Restricted Subsidiary that is not a Loan Party
consisting of the contribution of Equity Interests of any other Restricted
Subsidiary that is not a Loan Party;

(d)Investments (i) consisting of extensions of trade credit, including
extensions of credit in the nature of accounts receivable or notes receivable,
and accommodation guarantees, (ii) constituting deposits, prepayments and/or
other credits to suppliers, (iii) made in connection with obtaining, maintaining
or renewing client and customer contracts and/or (iv) in the form of advances
made to distributors, suppliers, licensors and licensees, in each case, in the
ordinary course of business consistent with past practice;

(e)Investments (i) existing or contemplated on the Effective Date (after giving
effect to the consummation of the Transactions on the Effective Date) and set
forth on Schedule 6.04(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Effective
Date by the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that, in each case, the amount of the original Investment is not
increased except by the terms of such Investment to the extent set forth on
Schedule 6.04(e) or as otherwise permitted by this Section 6.04;

(f)Investments in Swap Agreements incurred in the ordinary course of business
and not for speculative purposes;

(g)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 6.05;

(h)Permitted Acquisitions; provided that the aggregate amount of consideration
paid by the Borrower or any other Loan Party after the Effective Date in
reliance on this ‎Section 6.04(h) (together with any Investments made in
Subsidiaries that are not Loan Parties pursuant to ‎Section 6.04(c)(iii)(A)) for
Permitted Acquisitions for any Restricted Subsidiary that shall not be, or,
after giving effect to such Permitted Acquisition, shall not become, a Loan
Party and for any assets that shall not be, or, after giving effect to such
Permitted Acquisition, shall not become, Collateral, shall not at any time
exceed the Non-Loan Party Investment Amount;

109

--------------------------------------------------------------------------------

 

(i)the Effective Date Acquisition and any related intercompany Investments
occurring in connection with, or in order to consummate, the Effective Date
Acquisition and the other Transactions;

(j)Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(k)Investments (including debt obligations and Equity Interests) received in
connection with (x) the bankruptcy or reorganization of suppliers and customers,
(y) in settlement of delinquent obligations of, or other disputes with,
customers and suppliers, or (z) upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(l)[reserved];

(m)additional Investments in an aggregate outstanding amount not to exceed the
Available Amount as of such date; provided that (1) at the time any such
Investment is made, no Event of Default has occurred and is continuing or would
result therefrom, (2) immediately after giving effect to any such Investment on
a Pro Forma Basis, the Total Net Leverage Ratio, recomputed as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered hereunder and for the Test Period ending on such date, shall not
exceed 3.75:1.00, and (3) in the case of any such Investment in excess of $2.5
million, the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer setting forth a reasonably detailed
calculation of the Available Amount (for prompt delivery to the Lenders)
immediately after giving Pro Forma Effect to the consummation of such
Investment, together with such other relevant financial information in
connection with such calculation as the Administrative Agent may reasonably
request;

(n)advances of payroll payments or other compensation to employees, directors,
members of management, officers, managers or consultants of the Borrower or its
Restricted Subsidiaries to the extent such payments or other compensation relate
to services provided to the Borrower and/or any Restricted Subsidiary in the
ordinary course of business;

(o)[reserved];

(p)Investments of a Restricted Subsidiary acquired after the Effective Date or
of a Person merged or consolidated with any Restricted Subsidiary in accordance
with this Section 6.04 and Section 6.03 after the Effective Date or that
otherwise becomes a Restricted Subsidiary after the Effective Date (provided
that, if such Investment is made under ‎Section 6.04(h), existing Investments in
subsidiaries of such Restricted Subsidiary or Person shall comply with the
requirements of this ‎Section 6.04), in each case, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(q)receivables (other than in respect of Indebtedness for borrowed money) owing
to the Borrower or any Restricted Subsidiary, if created or acquired in the
ordinary course of business;

(r)non-cash Investments in connection with tax planning and reorganization
activities; provided that, in the reasonable judgment of the Administrative
Agent (following consultation with the Borrower), after giving effect to any
such activities, the security interests of the Collateral Agent in the
Collateral, taken as a whole, would not be materially impaired;

110

--------------------------------------------------------------------------------

 

(s)Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business;

(t)[reserved];

(u)Investments consisting of Indebtedness permitted by Section 6.01, Liens
permitted by Section 6.02, mergers, consolidations, amalgamations, liquidations,
windings up, dissolutions or Dispositions made pursuant to Section 6.03 or
Section 6.05, Restricted Payments and Repayments made pursuant to Section 6.07
and transactions with Affiliates entered into pursuant to Section 6.09;

(v)[reserved];

(w)additional Investments; provided that, at the time any such Investment is
made, no Event of Default has occurred and is continuing or would result
therefrom, and immediately after giving effect to such Investment on a Pro Forma
Basis, the Total Net Leverage Ratio, recomputed as of the last day of the most
recent fiscal quarter for which financial statements have been delivered
hereunder and for the Test Period ending on such date, is less than or equal to
3.00:1.00;

(x)additional Investments after the Effective Date in an aggregate amount not to
exceed $10.0 million during the term of this Agreement; and

(y)Guarantees of leases (other than Capitalized Leases) or of other obligations
not constituting Indebtedness in favor of suppliers, customers, franchisees and
licensees of the Borrower or any Restricted Subsidiary, in each case, in the
ordinary course of business.

Notwithstanding the foregoing or anything to the contrary in the Loan Documents,
the Borrower will not, and will not permit any Subsidiary to, contribute (or
otherwise transfer) any Material IP owned by a Loan Party to a Subsidiary that
is not a Loan Party (including any Unrestricted Subsidiary).

Asset Sales

.  The Borrower will not, and will not permit any Restricted Subsidiary to, (i)
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it or (ii) permit any Restricted Subsidiary to issue any
additional Equity Interests in such Restricted Subsidiary (other than issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law and other than issuing Equity
Interests to the Borrower or a Restricted Subsidiary in compliance with Section
6.04) (each, a “Disposition”), except:

(a)Dispositions of obsolete damaged, used, surplus or worn out property, whether
now owned or hereafter acquired, and Dispositions of property that, in the
reasonable judgment of the Borrower, is no longer used or useful in the conduct
of the business of the Borrower and the Restricted Subsidiaries;

(b)Dispositions of inventory and other assets in the ordinary course of
business;

(c)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property;

(d)Dispositions of property to the Borrower or a Restricted Subsidiary; provided
that if the transferor in such a transaction is a Loan Party, then (i) the
transferee must be a Loan Party, (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in a Restricted

111

--------------------------------------------------------------------------------

 

Subsidiary that is not a Loan Party in accordance with Section 6.04 or (iii) to
the extent constituting a Disposition to a Restricted Subsidiary that is not a
Loan Party, such Disposition is for Fair Market Value and any promissory note or
other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

(e)Dispositions and other transactions permitted by Section 6.03, Investments
permitted by Section 6.04, Restricted Payments and Repayments permitted by
Section 6.07, Liens permitted by Section 6.02 and transactions with Affiliates
permitted by Section 6.08;

(f)Dispositions pursuant to sale-leaseback transactions permitted by Section
6.06 of property acquired by the Borrower or any of the Restricted Subsidiaries
after the Effective Date or owned by the Borrower or any Restricted Subsidiary
as of the Effective Date; provided that the Net Proceeds received in connection
with any such Disposition shall be applied as (and to the extent) required by
Section 2.11(c);

(g)Dispositions of Permitted Investments;

(h)[reserved];

(i)leases, subleases, non-exclusive licenses or sublicenses (including the
provision of software under an open source license) that do not materially
interfere with the business of the Borrower and the Restricted Subsidiaries,
taken as a whole;

(j)Dispositions of property subject to foreclosure, casualty, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);
provided that the Net Proceeds received in connection with any such Disposition
shall be applied as (and to the extent) required by Section 2.11(c);

(k)Dispositions of property (including the sale or issuance of Equity Interests
of a Restricted Subsidiary) to Persons other than the Borrower and the
Restricted Subsidiaries not otherwise permitted under this Section 6.05;
provided that (i) no Event of Default shall exist at the time of, or would
result from, such Disposition (other than any such Disposition made pursuant to
a legally binding commitment entered into at a time when no Event of Default
existed or would have resulted from such Disposition), (ii) the Borrower or a
Restricted Subsidiary shall receive not less than 75.0% of such consideration in
the form of cash or Permitted Investments, and (iii) the Net Proceeds received
in connection with any such Disposition shall be applied as (and to the extent)
required by Section 2.11(c);

(l)Dispositions of Investments in Joint Ventures, to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m)Dispositions of accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof) in connection with the
collection or compromise thereof;

(n)(i) any expiration of any option agreement in respect of personal property
and (ii) any surrender or waiver of contractual rights or the settlement,
release or surrender of contractual rights or litigation claims (including in
tort) in the ordinary course of business;

(o)Dispositions in connection with the Transactions;

112

--------------------------------------------------------------------------------

 

(p)Dispositions of non-core assets (including real estate assets) acquired in
connection with any acquisition permitted hereunder; provided that the Net
Proceeds received in connection with any such Disposition shall be applied as
(and to the extent) required by Section 2.11(c);

(q)(i) licensing and cross-licensing arrangements involving any technology,
intellectual property or IP Rights of the Borrower or any Restricted Subsidiary
in the ordinary course of business and (ii) Dispositions, abandonments,
cancellations or lapses of IP Rights, or issuances or registrations, or
applications for issuances or registrations, of IP Rights, which, in the
reasonable good faith determination of the Borrower, are not material to the
conduct of the business of the Borrower or its Restricted Subsidiaries, or are
no longer economical to maintain in light of its use;

(r)terminations or unwinds of Swap Agreements;

(s)Dispositions of Equity Interests of, or sales of Indebtedness of,
Unrestricted Subsidiaries; provided that the Net Proceeds received in connection
with any such Disposition shall be applied as (and to the extent) required by
Section 2.11(c);

(t)Dispositions of real estate assets and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
employees, members of management, managers or consultants of the Borrower and/or
any Restricted Subsidiary;

(u)Dispositions made to comply with any order or any agency of the U.S. federal
government, any state, authority or other regulatory body or any applicable
Requirement of Law;

(v)exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
reasonably determined by the Borrower) for like property or assets; provided
that (i) upon the consummation of any such exchange or swap by any Loan Party,
to the extent the property received does not constitute an Excluded Asset, the
Administrative Agent has a perfected Lien with the same priority as the Lien
held on the property or assets so exchanged or swapped and (ii) any Net Proceeds
received as “cash boot” in connection with any such transaction shall be applied
as (and to the extent) required by Section 2.11(c); and

(w)additional Dispositions in an aggregate amount not to exceed $5.0 million
during any fiscal year; provided that the Net Proceeds received in connection
with any such Disposition shall be applied as (and to the extent) required by
Section 2.11(c).

Notwithstanding the foregoing or anything else herein to the contrary, (1) the
Borrower will not, and will not permit any Restricted Subsidiary to create,
assume, incur, enter into, or suffer to exist or otherwise remain or become
obligated in respect of, or permit to be outstanding, any Factoring Transactions
in excess of $15.0 million outstanding at any one time, (2) the Borrower will
not, and will not permit any Subsidiary to, permit any transfer of Material IP
owned by a Loan Party to a Subsidiary that is not a Loan Party (including any
Unrestricted Subsidiary), and (3) any Disposition in an amount equal to or less
than $50,000 for any individual sale (or series of related sales) shall be
deemed to not be an asset sale hereunder and shall not be included when
determining compliance with this Section 6.05.

Sale and Leaseback Transactions

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except to the extent that (i) the
aggregate

113

--------------------------------------------------------------------------------

 

Fair Market Value of all assets sold subject to a sale and leaseback transaction
does not exceed $10.0 million during the term of this Agreement, (ii) any
resulting Capital Lease Obligation is permitted by Section 6.01 and any Lien
securing such Capital Lease Obligation is permitted by Section 6.02, and (iii)
the Net Proceeds of such sale and leaseback transaction are applied as (and to
the extent) required by Section 2.11(c).  

Restricted Payments; Certain Payments of Indebtedness

.

(a)The Borrower will not, and will not permit any Restricted Subsidiary to pay
or make, directly or indirectly, any Restricted Payment, except:

(i)(x) each Loan Party may make Restricted Payments to the Borrower or to any
other Loan Party and (y) each Restricted Subsidiary that is not a Loan Party may
make Restricted Payments to the Borrower or to any Restricted Subsidiary (and,
in the case of a Restricted Payment by a Restricted Subsidiary that is not a
Wholly Owned Subsidiary of the Borrower, to the Borrower or any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(ii)the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person; provided that in the case of any such Restricted Payment by a Restricted
Subsidiary that is not a Wholly Owned Subsidiary of the Borrower, such
Restricted Payment is made to the Borrower, any Restricted Subsidiary and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests;

(iii)Restricted Payments in respect of working capital adjustments, purchase
price adjustments or other similar payment obligations and to satisfy indemnity
and other similar obligations under the Effective Date Purchase Agreement or in
connection with any Permitted Acquisition or other permitted Investment;

(iv)repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon the non-cash exercise of stock options or warrants or other
incentive units if such Equity Interests represent a portion of the exercise
price or required withholding taxes payable in connection with the exercise of
such options or warrants or other incentive interests;

(v)the redemption, acquisition, retirement, repurchase or settlement of the
Borrower’s Equity Interests (or any options or warrants or stock appreciation
rights issued with respect to any of such Equity Interests) in an aggregate
amount not to exceed $10.0 million in any fiscal year (with unused amounts in
any fiscal year being carried over to the succeeding calendar year);

(vi)[reserved];

(vii)the Borrower may make additional Restricted Payments in an aggregate amount
not to exceed the Available Amount as of such date; provided that (1) at the
time any such Restricted Payment is made, no Event of Default has occurred and
is continuing or would result therefrom, (2) immediately after giving effect to
any such Restricted Payment on a Pro Forma Basis, the Total Net Leverage Ratio,
recomputed as of the last day of the most recent fiscal quarter for which
financial statements have been delivered hereunder and for the Test Period
ending on such date, shall not exceed 3.75:1.00, and (3) in the case of any such
Restricted Payment in excess of $2.5 million, the Borrower shall have delivered
to the Administrative Agent a certificate of a Responsible Officer setting forth
a reasonably detailed calculation of the Available Amount (for prompt delivery
to the Lenders) immediately after giving Pro Forma Effect to the consummation

114

--------------------------------------------------------------------------------

 

of such Investment, together with such other relevant financial information in
connection with such calculation as the Administrative Agent may reasonably
request;

(viii)redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; provided that such
new Equity Interests contain terms and provisions no less favorable (taken as a
whole) to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

(ix)so long as no Event of Default has occurred and is continuing at the time of
making any such Restricted Payment or would result therefrom, additional
unlimited Restricted Payments; provided that, immediately after giving effect to
such Restricted Payment on a Pro Forma Basis, the Total Net Leverage Ratio,
recomputed as of the last day of the most recent fiscal quarter for which
financial statements have been delivered hereunder and for the Test Period
ending on such date, is less than or equal to 2.75:1.00;

(x)[reserved];

(xi)so long as no Event of Default has occurred and is continuing at the time of
making any such Restricted Payment or would result therefrom, additional
Restricted Payments in an aggregate amount not to exceed $10.0 million during
any fiscal year;

(xii)to (A) pay cash in lieu of fractional Equity Interests in connection with
any dividend, split or combination thereof or any Permitted Acquisition (or
other similar Investment) and (B) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and make payments on convertible
Indebtedness in accordance with its terms;

(xiii)Restricted Payments to redeem, repurchase, retire or otherwise acquire any
Equity Interests of the Borrower and/or any Restricted Subsidiary in exchange
for, or out of the proceeds of the substantially concurrent sale (other than to
the Borrower and/or any Restricted Subsidiary) of, Qualified Equity Interests of
the Borrower to the extent any such proceeds are contributed to the capital of
the Borrower and/or any Restricted Subsidiary in respect of Qualified Equity
Interests;

(xiv)Restricted Payments with respect to the Series A Preferred Stock consisting
of dividends paid-in-kind or an increase in accreted value pursuant to the terms
thereof;

(xv)Restricted Payments (a) by operation of the conversion of Series A Preferred
Stock into the common stock of the Borrower pursuant to the terms thereof and
(b) by operation of the conversion of Series B Preferred Stock into Series A
Preferred Stock pursuant to the terms thereof; and  

(xvi)to the extent constituting a Restricted Payment, the Borrower may
consummate any transaction, and pay any amounts permitted under or in respect of
any such transaction, permitted by Section 6.03, Section 6.04 or Section 6.08.

(b)The Borrower will not, nor will it permit any Restricted Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment, prepayment
(including voluntary and mandatory prepayments), purchase or redemption (whether
in cash, securities or other property) of or in respect of principal or any
interest, fees or other amounts of any Junior Financing, including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination

115

--------------------------------------------------------------------------------

 

of the principal of any Junior Financing that has a substantially similar effect
to any of the foregoing (any of the foregoing, a “Repayment”), except:

(i)payments of (A) regularly scheduled principal and interest and payments of
fees and expenses as and when due in respect of any Junior Financing (other than
payments with respect to Subordinated Indebtedness prohibited by the
subordination provisions applicable thereto, if any) and (B) mandatory
prepayments of any Junior Financing (other than Subordinated Indebtedness) and
any prepayment premiums in connection therewith to the extent made with Retained
Declined Proceeds;

(ii)refinancings of Indebtedness to the extent permitted by Section 6.01;

(iii)Repayments in respect of Junior Financings prior to their scheduled
maturity in an aggregate amount not to exceed the Available Amount as of such
date; provided that (1) at the time any such Repayment is made, no Event of
Default has occurred and is continuing or would result therefrom, (2)
immediately after giving effect to any such Repayment on a Pro Forma Basis, the
Total Net Leverage Ratio, recomputed as of the last day of the most recent
fiscal quarter for which financial statements have been delivered hereunder and
for the Test Period ending on such date, shall not exceed 3.75:1.00, and (3) in
the case of any such Repayment in excess of $2.5 million, the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer setting forth a reasonably detailed calculation of the Available Amount
(for prompt delivery to the Lenders) immediately after giving Pro Forma Effect
to the consummation of such Investment, together with such other relevant
financial information in connection with such calculation as the Administrative
Agent may reasonably request;

(iv)so long as no Event of Default has occurred and is continuing at the time of
making any such Repayment or would result therefrom, additional unlimited
Repayments; provided that, immediately after giving effect to such Repayment on
a Pro Forma Basis, the Total Net Leverage Ratio, recomputed as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered hereunder and for the Test Period ending on such date, is less than or
equal to 2.75:1.00;

(v)so long as no Event of Default has occurred and is continuing at the time of
making any such Repayment or would result therefrom, additional Repayments in an
aggregate amount not to exceed $10.0 million during the term of this Agreement;
and

(vi)to the extent constituting a Repayment, payment-in-kind of interest with
respect to any Junior Financing that is permitted under Section 6.01.

Transactions with Affiliates

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with any of their respective Affiliates, in any case, to the
extent that such transaction involves payments in excess of $1.0 million, except
(i) transactions between or among the Loan Parties (or any Person that becomes a
Loan Party as a result of such transaction) to the extent not prohibited under
this Agreement and transactions between or among the Loan Parties and their
Restricted Subsidiaries to the extent not prohibited under this Agreement and,
in each case, in the ordinary course of business, (ii) transactions on terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by such Person at such time in a comparable arm’s-length
transaction with a Person other than an Affiliate or, if no comparable
transaction exists, is otherwise fair to the Borrower or such Restricted
Subsidiary from a financial point of view, (iii) the Transactions, (iv)
[reserved], (v)(A) any transaction permitted by Section 6.03, Section 6.04,

116

--------------------------------------------------------------------------------

 

Section 6.05 or Section 6.07, (B) any incurrence or issuance of Indebtedness
permitted by Section 6.01 and granting any Lien permitted by Section 6.02 in
connection therewith and (C) any issuance of Equity Interests to the extent not
otherwise prohibited by this Agreement, (vi) in the ordinary course of business
or otherwise in connection with the Transactions, (A) any employment or
severance agreement or compensatory (including profit sharing) arrangement
entered into by the Borrower or any of its Restricted Subsidiaries with their
respective current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or those of the
Borrower, (B) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current or former officers, directors, members of management, managers,
employees, consultants or independent contractors and (C) transactions pursuant
to any employee compensation, benefit plan, stock option plan or arrangement,
any health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement, (vii) the
payment of customary fees and out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers, employees, members of management, managers,
consultants and independent contractors of the Borrower and the Restricted
Subsidiaries in the ordinary course of business, (viii) transactions pursuant to
agreements or arrangements in existence or contemplated on the Effective Date
and set forth on Schedule 6.08 or any amendment, modification or extension
thereof to the extent such an amendment, modification or extension thereof,
taken as a whole, is not adverse to the Lenders in any material respect, and
(ix) transactions and payments not otherwise prohibited by this Agreement that
are required under the definitive agreement for any acquisition or Investment
permitted under this Agreement (to the extent any seller, employee, officer or
director of the acquired entities becomes an Affiliate in connection with such
transaction).

Restrictive Agreements

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary Loan Party to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Secured Obligations or (b) the ability of any Restricted Subsidiary that is not
a Loan Party to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
Restricted Subsidiary or to Guarantee Indebtedness of any Restricted Subsidiary;
provided that the foregoing clauses (a) and (b) shall not apply to any such
restrictions that (i)(x) exist on the Effective Date and (to the extent not
otherwise permitted by this Section 6.09) are listed on Schedule 6.09 and
(y) any renewal or extension of a restriction permitted by clause (i)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions in any material respect, (ii)(x) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such restrictions were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary and
(y) any renewal or extension of a restriction permitted by clause (ii)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions in any material respect, (iii) apply
under or with respect to Indebtedness of a Restricted Subsidiary that is not a
Loan Party that is permitted by Section 6.01, (iv) are customary restrictions
that arise in connection with any Disposition permitted by Section 6.05 pending
such Disposition and applicable solely to the assets subject to such
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to Joint Ventures permitted under Section 6.04,
(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but solely to the extent any negative
pledge relates to the property financed by or securing such Indebtedness, (vii)
are imposed by Requirements of Law, (viii) are customary restrictions contained
in leases, subleases, licenses or asset sale agreements otherwise permitted
hereby so long as such restrictions relate only to the assets subject thereto,
(ix) are restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 to the extent that such restrictions are not
materially more restrictive with respect to such restrictions, taken as a whole,
than the corresponding restrictions hereunder, (x) are customary provisions
restricting subletting or assignment of any lease

117

--------------------------------------------------------------------------------

 

governing a leasehold interest of the Borrower or any Restricted Subsidiary,
(xi) are customary provisions restricting assignment of any license, lease or
other agreement, and/or (xii) are restrictions on cash (or Permitted
Investments) or deposits imposed by Persons under contracts entered into in the
ordinary course of business (or otherwise constituting Permitted Encumbrances on
such cash or Permitted Investments or deposits).

Amendment of Junior Financing Documents and Organizational Documents

.  The Borrower will not, nor will it permit any Restricted Subsidiary to,
amend, modify, waive, terminate or release any Organizational Documents or the
documentation governing any Junior Financing, in each case, in any manner that
is materially adverse to the Administrative Agent and the Lenders or, in the
case of any Junior Financing, prohibited by the terms of any applicable
subordination or intercreditor agreement.  

Financial Performance Covenant

.  As of the last day of each fiscal quarter of the Borrower (commencing with
the fiscal quarter ending March 31, 2019), permit the Total Net Leverage Ratio
for the Test Period ending on such date to be greater than the maximum ratio set
forth in the table below opposite such date:

Date

Maximum Total

Net Leverage Ratio

 

March 31, 2019

5.50:1.00

June 30, 2019

5.50:1.00

September 30, 2019

5.25:1.00

December 31, 2019

5.00:1.00

March 31, 2020

5.00:1.00

June 30, 2020

5.00:1.00

September 30, 2020

4.75:1.00

December 31, 2020

4.75:1.00

March 31, 2021

4.75:1.00

June 30, 2021

4.50:1.00

September 30, 2021

4.50:1.00

December 31, 2021

4.50:1.00

March 31, 2022 and thereafter

4.25:1.00

 

 

Changes in Fiscal Year

.  The Borrower will not, and will not permit any Restricted Subsidiary to, make
any significant change in financial accounting treatment or reporting practices,
except as required by GAAP or make any change in fiscal year; provided, that the
Borrower and the Restricted Subsidiaries may, upon written notice to the
Administrative Agent, change their fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

Anti-Corruption Laws; Sanctions

. The Borrower will not, and will not permit any Subsidiary to, request any Loan
or Letter of Credit or, directly or knowingly indirectly, use the proceeds of
any Loan or any Letter of Credit, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other Person
(i) to fund any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions to the extent such funding is a violation of such
applicable Sanctions, (ii) in any other manner that would result in a violation
of Sanctions by the Borrower, any of its Subsidiaries, or any Person
participating in the Loans, whether as a Joint Lead Arranger, the Administrative
Agent, a Lender (including

118

--------------------------------------------------------------------------------

 

a Swing Line Lender), or an Issuing Bank, or (iii) in furtherance of an offer,
payment, promise to pay or authorization of the payment or giving of money or
anything else of value to any Person in violation of applicable Anti-Corruption
Laws.

ARTICLE VII

Events of Default

Events of Default

.  If any of the following events (any such event, an “Event of Default”) shall
occur:

(a)any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)any Loan Party shall fail to pay any interest on any Loan or any interest on
any reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section
7.01) payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Subsidiary Loan Parties in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (or, if such representation or warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in any respect)
when made or deemed made;

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.04 (with respect to the
existence of the Borrower), Section 5.10 or in Article VI;

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after the earlier of (i) the date upon which
the Administrative Agent has given the Borrower written notice of such failure
or (ii) the date on which any Responsible Officer of any Loan Party acquires
actual knowledge of such failure;

(f)the Borrower or any of the Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than any Material Indebtedness that is owed
to the Borrower and/or any Restricted Subsidiary and other than the Loan
Document Obligations) when and as the same shall become due and payable (after
giving effect to any applicable grace period); provided that this clause (f)
shall not apply to any breach or default that is (i) remedied by the Borrower or
the applicable Restricted Subsidiary or (ii) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
the case of (i) and (ii), prior to the acceleration of Loans pursuant to this
Section 7.01;

(g)any breach or default by the Borrower or any of the Restricted Subsidiaries
with respect to any other term of any Material Indebtedness described in the
foregoing clause (f), but solely to the extent the effect of such breach or
event of default is to cause, or to permit (with all applicable grace

119

--------------------------------------------------------------------------------

 

periods having expired) the holder or holders of such Material Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become or be declared due and payable (or mandatorily
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided that this paragraph (g)
shall not apply to (i) secured Indebtedness that becomes due as a result of the
sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) or (ii) termination events or similar events occurring under any Swap
Agreement that constitutes Material Indebtedness (it being understood that
paragraph (f) of this Section 7.01 will apply to any failure to make any payment
required as a result of any such termination or similar event); provided
further, that such failure is unremedied and is not validly waived by the
holders of such Indebtedness in accordance with the terms of the documents
governing such Indebtedness prior to any termination of the Revolving
Commitments or acceleration of the Loans pursuant to this Section 7.01;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, court protection, reorganization or other
relief in respect of the Borrower or any Material Subsidiary or its debts, or of
a material part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, examiner, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a material part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, court protection,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Section 7.01,
(iii) apply for or consent to the appointment of a receiver, trustee, examiner,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

(j)entry or filing of one or more final money judgments, writs or warrants of
attachment against the Borrower or any of the Restricted Subsidiaries (or any
combination thereof) or any assets of such Person in an aggregate amount in
excess of $10.0 million (excluding (i) amounts paid or covered by insurance
(including self-insurance) or indemnity as to which the insurer or indemnifying
party, as applicable, has been notified of such judgment, writ or warrant and
has not disputed or otherwise contested in writing such insurance coverage or
indemnification obligation, as applicable, and (ii) amounts escrowed pursuant to
the definitive documentation for any Permitted Acquisition, any Investment
permitted hereunder or any Disposition permitted hereunder, in each case, to the
extent available to the Borrower or such Restricted Subsidiary for payment of
such liabilities), which such judgment, writ or warrant remains undischarged for
a period of 60 consecutive days (except to the extent that the terms of such
judgment, writ or warrant specifically provide for a longer payment term and the
Borrower or such Restricted Subsidiary, as applicable, timely discharges or
satisfies such obligations during such specified longer term);

(k)an ERISA Event occurs, either alone or together with all other ERISA Events,
that has resulted or would reasonably be expected to result in liability of the
Borrower or any Subsidiary in an aggregate amount that would reasonably be
expected to result in a Material Adverse Effect;

(l)any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected Lien on any material

120

--------------------------------------------------------------------------------

 

portion of the Collateral, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents, (ii)
as a result of the Administrative Agent’s failure to (A) maintain possession of
any physical Collateral delivered to it under the Security Documents or (B) file
UCC (or equivalent) continuation statements, (iii) as to Collateral consisting
of real property to the extent (x) that such losses are covered by a lender’s
title insurance policy and such insurer has not denied coverage and (y) such
deficiency arose through no fault of the Loan Parties, and such deficiency is
corrected with reasonable diligence upon obtaining actual knowledge thereof,
(iv) the occurrence of the Termination Date or the termination of such Security
Document in accordance with the terms thereof, or (v) as a result of acts or
omissions of the Administrative Agent or any Lender;

(m)any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted in writing by any Loan
Party not to be a legal, valid and binding obligation of any Loan Party thereto
(in each case, other than in accordance with the terms of the Loan Documents or
as a result of the occurrence of the Termination Date);

(n)any material Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents or
as a result of the occurrence of the Termination Date); or

(o)a Change of Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times,
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

Administrative Agent

Appointment and Authority

.

(a)Each of the Lenders and the Issuing Banks hereby irrevocably appoints
SunTrust Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and, other than in connection with the resignation

121

--------------------------------------------------------------------------------

 

of the Administrative Agent under Section 8.06, the Borrower shall not have
rights as a third party beneficiary of any of such provisions.

(b)The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders and the Issuing Banks hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Banks for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under
the Loan Documents) as if set forth in full herein with respect thereto.

Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Exculpatory Provisions

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents and its duties
hereunder and under the other Loan Documents shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary,

122

--------------------------------------------------------------------------------

 

or as the Administrative Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Section 9.02 and in the last paragraph of
Section 7.01) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
non-appealable judgment; provided that the Administrative Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default (and including an
express reference to such event being a “Default” or “Event of Default”
hereunder) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank;

(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; and

(f)shall have no responsibility, duty or liability for monitoring or enforcing
the list of Disqualified Lenders or for any assignment of any Loan or Commitment
or for the sale of any participation, in either case, to a Disqualified Lender.

Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the applicable Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance, extension or increase of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

123

--------------------------------------------------------------------------------

 

Resignation of Administrative Agent

.  The Administrative Agent may resign at any time upon 30 days’ notice to the
Lenders, the Issuing Banks and the Borrower.  If the Administrative Agent
becomes a Defaulting Lender, the Administrative Agent may be removed as the
Administrative Agent hereunder at the request of the Borrower or the Required
Lenders (and upon any such removal, the removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed)).  Upon receipt of any such notice of resignation or upon such
removal, the Required Lenders shall have the right, with the Borrower’s consent
(such consent not to be unreasonably withheld, delayed or conditioned) (provided
that no consent of the Borrower shall be required if a Specified Event of
Default has occurred and is continuing), to appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be an Approved Bank (or financial institution that acts as an
administrative agent in the ordinary course of its business) with an office in
New York, New York, or an Affiliate of any such Approved Bank (the date upon
which the retiring Administrative Agent is replaced, the “Resignation Effective
Date”) in each case as consented to by the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned) (provided that no consent of the
Borrower shall be required if a Specified Event of Default or an Event of
Default has occurred and is continuing).  Whether or not a successor has been
appointed, the resigning Administrative Agent’s resignation shall become
effective in accordance with its notice or resignation on the Resignation
Effective Date.  Any such resignation by the Administrative Agent hereunder
shall also constitute, to the extent applicable, its resignation as (i) an
Issuing Bank and (ii) as Swing Line Lender, in which case such resigning
Administrative Agent (x) shall not be required to (I) issue any further Letters
of Credit or (II) make any Swing Line Loans hereunder and (y) shall maintain all
of its rights as (I) Issuing Bank with respect to any Letters of Credit issued
by it and (II) Swing Line Lender with respect to any Swing Line Loans hereunder,
in each case, prior to the Resignation Effective Date.  With effect from the
Resignation Effective Date (a) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents except (i) that in the case of any collateral security held
by the Administrative Agent on behalf of the Lenders or the Issuing Banks under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (ii) with respect to any outstanding
payment obligations and (b) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time, if any, as the Required Lenders or the retiring
Administrative Agent appoint a successor Administrative Agent as provided for
above in this Section 8.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.  No Disqualified Lender
may be appointed Administrative Agent.

124

--------------------------------------------------------------------------------

 

Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

No Other Duties, Etc.

  Anything herein to the contrary notwithstanding, neither the Joint Lead
Arrangers shall have any powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent, a Lender or an Issuing Bank hereunder.

Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any amounts in respect of
outstanding Letter of Credit shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, amounts owing in respect of Letters of
Credit and all other Secured Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Banks and the Administrative Agent under Sections 2.12 and 9.03) allowed in such
judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent (and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, then directly to the
Lenders and the Issuing Banks) to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.12 and Section 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Bank or in any such proceeding.

No Waiver; Cumulative Remedies; Enforcement

.  No failure by any Lender, any Issuing Bank or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall

125

--------------------------------------------------------------------------------

 

operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each
Issuing Bank from exercising its rights and remedies that inure to its benefit
(solely in its capacity as an Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.08 (subject to the terms of Section 2.18), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

Each of the Lenders and the Issuing Banks hereby agrees that after the exercise
of remedies provided for in Section 7.01 (or after the Loans have automatically
become immediately due and payable as set forth in Section 7.01), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent first to the payment of all Secured Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such and second as set forth herein or
such other Loan Documents as applicable.

Withholding Taxes

.  To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax.  Without limiting or expanding the provisions of Section 2.17,
each Lender shall, and does hereby, indemnify the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective).  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph.  For the avoidance of
doubt, for purposes of this Section 8.11, the term “Lender” shall include any
Issuing Bank.  The agreements in this paragraph shall survive the resignation

126

--------------------------------------------------------------------------------

 

and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other obligations under any Loan Document.

Right to Realize on Collateral and Enforce Guarantee

.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, Borrower, Administrative Agent, and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guarantee, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by Administrative Agent, as applicable, for
the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, as applicable, for the benefit of
the Secured Parties in accordance with the terms thereof, and (ii) in the event
of a foreclosure or similar enforcement action by the Administrative Agent on
any of the Collateral pursuant to a public or private sale or other disposition
(including, without limitation, pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Administrative Agent
(or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Administrative Agent, as agent for and representative
of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Secured Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent at such sale or other
disposition.

Authorization to Execute Other

Loan Documents.  Each Lender hereby authorizes the Administrative Agent to
execute on behalf of all Lenders all Loan Documents (including, without
limitation, the Security Documents, any other intercreditor agreements, and any
subordination agreements) other than this Agreement; provided, however, that any
amendments, consents, waivers, or other modifications with respect to any of the
Loan Documents shall be subject to Section 9.02.

ARTICLE IX

Miscellaneous

Notices

.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or other electronic
transmission, as follows:

(i)if to the Borrower, the Administrative Agent, the Swing Line Lender or an
Issuing Bank, to the address, fax number, e-mail address or telephone number
specified for such Person on Schedule 9.01; and

(ii)if to any other Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

127

--------------------------------------------------------------------------------

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in paragraph (b) below shall be effective
as provided in such paragraph (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites); provided
that the foregoing shall not apply to notices to any Lender or any Issuing Bank
pursuant to Article II if such Lender or such Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d)The Platform.  The Borrower hereby acknowledges that the Administrative Agent
and/or the Joint Lead Arrangers may, but shall not be obligated to, make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Debt X, SyndTrak
Online or another similar electronic system (the “Platform”).  THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party or any of their respective Subsidiaries, any Lender,
any Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses, whether or not
based on strict liability (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party or
any of their respective Subsidiaries, any Lender, any Issuing Bank or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).  

128

--------------------------------------------------------------------------------

 

(e)Change of Address, Etc.  Each of the Borrower, the Administrative Agent and
any Issuing Bank may change its address, electronic mail address, fax or
telephone number for notices and other communications or website hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
fax or telephone number for notices and other communications hereunder by notice
to the Borrower, the Administrative Agent and the Issuing Banks.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

(f)Reliance by Administrative Agent, Issuing Banks and Lenders.  The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct of such Person as
determined in a final and non-appealable judgment by a court of competent
jurisdiction.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent and
each of the parties hereto hereby consents to such recording.

Waivers; Amendments

.

(a)No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance, amendment or extension of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.  No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

(b)Except as provided in Section 2.14(b) with respect to any amendment of this
Agreement pursuant thereto, Section 2.20 with respect to any Incremental
Facility Amendment or Section 2.21 with respect to any Refinancing Amendment,
neither this Agreement, any Loan Document nor any provision hereof or thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower,
the Administrative Agent (to the extent that such waiver, amendment or
modification does not affect the rights, duties, privileges or obligations of
the Administrative Agent under this Agreement, the Administrative Agent shall
execute such waiver, amendment or other modification to the extent approved by
the Required Lenders) and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the

129

--------------------------------------------------------------------------------

 

Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.01,
Section 4.02, Section 4.03, or the waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender), (ii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees or premiums payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that (x) a waiver of any condition precedent set forth in Section
4.01, Section 4.02, Section 4.03, or the waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute a reduction or forgiveness of any such principal amount and (y)
any change to the definition of the Total Net Leverage Ratio or in the component
definitions thereof shall not constitute a reduction of interest or fees),
provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay default interest pursuant to Section
2.13(c) or to exercise the MFN Adjustment, (iii) reduce or postpone the final
maturity of any Loan, or the date of any scheduled amortization payment of the
principal amount of any Term Loan under Section 2.10 or the applicable
Refinancing Amendment, or the reimbursement date with respect to any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.01,
Section 4.02, Section 4.03, or the waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension of any maturity date), (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender directly and adversely
affected thereby, (v) change any of the provisions of this Section without the
written consent of each Lender directly and adversely affected thereby, (vi)
change the percentage set forth in the definition of “Required Lenders”,
“Majority in Interest” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (vii) release all or substantially all the
value of the Guarantees under the Guarantee Agreement (except as expressly
provided herein or in the Guarantee Agreement) without the written consent of
each Lender, (viii) release all or substantially all the Collateral from the
Liens of the Security Documents, without the written consent of each Lender
(except as expressly provided herein or in the Security Documents), (ix) change
any provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
written consent of the requisite percentage in interest of Lenders of the
affected Class that would be required hereunder to consent thereto if such Class
were the only Class of Lenders or (x) change the rights of the Term Lenders to
decline mandatory prepayments as provided in Section 2.11 or the rights of any
Additional Lenders of any Class to decline mandatory prepayments of Term Loans
of such Class as provided in the applicable Refinancing Amendment, without the
written consent of a Majority in Interest of the Term Lenders or Additional
Lenders of such Class, as applicable; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swing Line Lender or any Issuing Bank without the
prior written consent of the Administrative Agent, the Swing Line Lender or such
Issuing Bank, as the case may be, (B) subject to the preceding clause (A), any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrower and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least ten Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within such
ten Business Day period, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment, (C) a waiver of any condition
precedent set forth in Section 4.02 shall only require the written consent of a
Majority in Interest of the Revolving Lenders, and (D) a waiver of any condition
precedent set forth in Section 4.03 shall only require the written consent of a
Majority in Interest of the DDTL Lenders.  Notwithstanding the foregoing, this

130

--------------------------------------------------------------------------------

 

Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, and the Borrower (i) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders on substantially the same basis as the Lenders prior to such inclusion.

(c)In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (x) of paragraph (b) of this
Section 9.02, the consent of a Majority in Interest of the outstanding Loans and
unused Commitments of such Class) to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section 9.02 being referred to as a “Non-Consenting
Lender”), then, the Borrower may, at its sole expense and effort, upon notice to
such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, the Swing Line Lender and each Issuing Bank), which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding par principal amount of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), and (c) unless waived, the Borrower
or such Eligible Assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b).  In the event that
a Non-Consenting Lender does not comply with the requirements of the
immediately-preceding sentence within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 9.04 on behalf of a Non-Consenting Lender
and any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 9.04.

(d)Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, the Revolving Commitments, Term Loans and Revolving Exposure of any
Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than any other affected Lenders shall require
the consent of such Defaulting Lender.

(e)Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of each Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the

131

--------------------------------------------------------------------------------

 

benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16, 2.17 and 9.03), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

(f)[Reserved].

(g)Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, any waiver or amendment in respect of this Agreement or any other Loan
Document that by its terms affects the rights or duties under this Agreement or
any other Loan Document of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrowers and the requisite percentage in interest of the Lenders with respect
to such Class that would be required to consent thereto under this Section 9.02
if such Lenders were the only Lenders hereunder at the time.

Expenses; Indemnity; Damage Waiver

.

(a)The Borrower shall reimburse (i) all reasonable and documented or invoiced
out‑of‑pocket costs and expenses incurred by the Administrative Agent and the
Joint Lead Arrangers (without duplication), including, but not limited to,
consultants’ fees (to the extent any such consultant has been retained with the
Borrower’s prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned)), travel expenses and reasonable and documented or
invoiced out-of-pocket legal expenses of one firm of counsel for the Joint Lead
Arrangers and the Administrative Agent, taken as a whole and, if necessary, of a
single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions), but in each and every
case, excluding the allocated costs of internal counsel and excluding all fees,
costs and expenses incurred by any Person acting in any other capacity under the
Loan Documents (including any Lender or any prospective Lender), in each case,
incurred in connection with the syndication of the credit facilities provided
for herein, and the preparation, execution, delivery and administration of the
Loan Documents and any security arrangements in connection therewith (subject to
the terms of the Commitment Letter) or any amendments, modifications or waivers
of the provisions thereof, (ii) all reasonable and documented or invoiced out
of-pocket costs and expenses incurred by each Issuing Bank in connection with
the issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented or invoiced
out-of-pocket expenses incurred by the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank or any Lender, including the fees, charges and
disbursements of counsel for the Administrative Agent, the Joint Lead Arrangers,
the Issuing Banks and the Lenders, in connection with the enforcement or
protection of any rights or remedies (A) in connection with the Loan Documents
(including all such reasonable and documented or invoiced out-of-pocket costs
and expenses incurred during any legal proceeding, including any proceeding
under any Debtor Relief Laws), including its rights under this Section or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented or invoiced out-of-pocket costs and expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that, with respect to reimbursement
pursuant to clause (A) or (B), such counsel shall be limited to one firm of
counsel for all such affected parties, taken as a whole and, if necessary, of a
single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all such affected
parties, taken as a whole, and, solely in the case of an actual or perceived
conflict of interest where the party affected by such conflict has informed the
Borrower in writing of such conflict and thereafter retains separate counsel,
one additional counsel in each applicable jurisdiction to each group of
similarly affected parties.

(b)The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender, each Joint Lead Arranger, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims,

132

--------------------------------------------------------------------------------

 

damages, liabilities and reasonable, documented and invoiced out-of-pocket fees
and expenses, joint or several, to which any such Indemnitee may become subject
to the extent arising out of, resulting from, or in connection with, (i) the
execution or delivery of this Agreement, any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent in any way arising from or relating to any of the foregoing, any actual
or alleged presence or Release or threat of Release of Hazardous Materials on,
at, to or from any Mortgaged Property or any other property currently or
formerly owned or operated by the Borrower or any Subsidiary, or any other
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iv) any claim, litigation, investigation or proceeding (including any inquiry
or investigation) relating to any of the foregoing, whether brought by a third
party or by the Borrower, the Target or any Subsidiary or any of their
respective equity holders or creditors or any other Person and regardless of
whether any Indemnitee is a party thereto, and shall reimburse each such
Indemnitee for any reasonable, documented and invoiced out-of-pocket legal
expenses of one firm of counsel for all such Indemnitees, taken as a whole and,
if necessary, of a single local counsel in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for all
such Indemnitees, taken as a whole, and, solely in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
has informed the Borrower in writing of such conflict and thereafter retains
separate counsel, one additional counsel in each applicable jurisdiction to each
group of similarly affected Indemnitees, but in each and every case excluding
the allocated costs of internal counsel, and other reasonable, documented and
invoiced out-of-pocket fees and expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnitee, apply to losses, claims, damages,
liabilities or related expenses to the extent that they have resulted from (i)
the willful misconduct, bad faith or gross negligence of such Indemnitee or such
Indemnitee’s controlling persons, Affiliates or any of its or their officers,
directors, employees, agents, partners or successors (as determined by a court
of competent jurisdiction in a final and non-appealable decision), (ii) a
material breach of the obligations of such Indemnitee  or any of such
Indemnitee’s controlling persons or Affiliates under the Loan Documents (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), or (iii) disputes solely between and among Indemnitees to the extent
such disputes do not arise from any act or omission of the Borrower or any
Restricted Subsidiary or any of their Affiliates (other than claims by or
against any of the Administrative Agent and Joint Lead Arrangers in its capacity
as such).  

(c)To the extent that the Borrower fails to indefeasibly pay any amount required
to be paid by it to the Administrative Agent, (or any sub-agent thereof) or any
Related Party thereof, any Lender or any Issuing Bank under paragraph (a) or (b)
of this Section 9.03, each Lender severally agrees to pay to the Administrative
Agent (or any sub-agent thereof) or such Related Party of the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) (or if such indemnity payment is sought after
the date on which the principal of and interest on each Loan and all fees,
expenses and other amounts payable (other than contingent amounts not yet due)
under any Loan Document have been paid in full and all Letters of Credit have
expired or have been terminated (without any pending drawing thereon) and all LC
Disbursements shall have been reimbursed, in each case, in accordance with such
Lender’s pro rata share immediately prior to the date on which the Loans are
paid in full) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any
sub-agent thereof), such Lender or such Issuing Bank in its capacity as such or
against any Related Party of the Administrative Agent (or sub-agent thereof)
acting for the Administrative Agent (or any sub-agent thereof) in connection
with such capacity.  For purposes hereof, a Lender’s “pro rata share” shall be

133

--------------------------------------------------------------------------------

 

determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at such time (or if such indemnity
payment is sought after the date on which the Term Loans have been paid in full
and the Commitments are terminated in accordance with such Lender’s pro rata
share immediately prior to the date on which the Term Loans are paid in full and
the Commitments are terminated). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any source against any amount due to the
Administrative Agent under this paragraph (c).  The obligations of the Lenders
under this paragraph (c) are subject to the last sentence of Section 2.02(a)
(which shall apply mutatis mutandis to the Lenders’ obligations under this
paragraph (c)).

(d)To the extent permitted by applicable law, (i) the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee for any direct or actual
damages arising from the use by unintended recipients of information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
waiver shall not, as to any Indemnitee, be available to the extent that such
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of, or a material breach of the Loan Documents by, such
Indemnitee or its Related Parties and (ii) the Borrower, each other Loan Party,
the Administrative Agent, each Joint Lead Arranger, each Issuing Bank, each
Lender, each Indemnitee and any other party to this Agreement shall not be
liable on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof and each such
Person hereby waives, releases and agrees not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(e)All amounts due under this Section 9.03 shall be payable not later than 30
days after written demand therefor; provided, however, that amounts incurred
prior to the Effective Date shall be payable on the Effective Date to the extent
invoiced at least three Business Days prior the Effective Date (or such shorter
period as the Borrower may agree); provided further that any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 9.03.

(f)This Section 9.03 shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(g)The agreements in this Section 9.03 shall survive the resignation or removal
of the Administrative Agent, the replacement of any Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of the Secured
Obligations.

Successors and Assigns

.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its subsidiaries, or any Persons who, upon

134

--------------------------------------------------------------------------------

 

becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section 9.04), the Indemnitees and, to the extent
expressly contemplated hereby, the Administrative Agent, each Issuing Bank, each
Lender, each Joint Lead Arranger, and each Related Party of any of the foregoing
Persons) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraphs (b)(ii) and (f) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that no consent of the Borrower shall be required for an assignment (x)
by a Term Lender to any Lender, an Affiliate of any Lender or an Approved Fund,
(y) by a Revolving Lender to any Revolving Lender or an Affiliate of any
Revolving Lender or an Approved Fund of a Revolving Lender, or (z) if a
Specified Event of Default has occurred and is continuing, unless in each case
such assignment is to a Disqualified Lender, (B) the Administrative Agent;
provided that no consent of the Administrative Agent shall be required for an
assignment of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund and (C) solely in the case of Revolving Loans and Revolving Commitments,
the Swing Line Lender and each Issuing Bank; provided that, for the avoidance of
doubt, no consent of any Issuing Bank shall be required for an assignment of all
or any portion of a Term Loan or Term Commitment.  Notwithstanding anything in
this Section 9.04 to the contrary, other than with respect to a purported
assignment to a Disqualified Lender, if the Borrower has not given the
Administrative Agent written notice of its objection to an assignment within 10
Business Days after written notice is received by the Borrower from the
Administrative Agent of such assignment, the Borrower shall be deemed to have
consented to such assignment.  

(ii)Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
trade date specified in the Assignment and Assumption with respect to such
assignment or, if no trade date is so specified, as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall, in the case of Revolving Loans, not be less than
$2.5 million (and integral multiples thereof) or, in the case of a Term Loan,
$1.0 million (and integral multiples thereof), unless the Borrower and the
Administrative Agent otherwise consent (in each case, such consent not to be
unreasonably withheld, conditioned or delayed); provided that no such consent of
the Borrower shall be required if a Specified Event of Default has occurred and
is continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption (which shall include a representation by the assignee
and the assignor that the assignee is not a Disqualified Lender or an Affiliate
of a Disqualified Lender) via an electronic settlement system acceptable to the
Administrative Agent or, if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent and Assignment and
Assumption, and, in each case, together (unless waived or reduced by the
Administrative Agent) with a processing and recordation fee of $3,500, which

135

--------------------------------------------------------------------------------

 

processing and recordation fee will not apply in the case of any assignment to
an Affiliate of the Administrative Agent; provided that the Administrative
Agent, in its sole discretion, may elect to waive or reduce such processing and
recordation fee; provided further that assignments made pursuant to Section
2.19(b) or Section 9.02(c) shall not require the signature of the assigning
Lender to become effective, (D) the assignee, if it shall not be a Lender
immediately prior to such assignment, shall deliver to the Administrative Agent
any tax forms to the extent required by Section 2.17(f) and an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the Loan Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws, and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also an Issuing Bank may be made unless
(1) the assignee shall be or become an Issuing Bank and assume a ratable portion
of the rights and obligations of such assignor in its capacity as Issuing Bank,
or (2) the assignor agrees, in its discretion, to retain all of its rights with
respect to and obligations to issue Letters of Credit hereunder in which case
the Applicable Fronting Exposure of such assignor may exceed such assignor’s
Revolving Commitment for purposes of Section 2.05(b) by an amount not to exceed
the difference between the assignor’s Revolving Commitment prior to such
assignment and the assignor’s Revolving Commitment following such assignment;
provided that no such consent of the Borrower shall be required if a Specified
Event of Default has occurred and is continuing.

(iii)Subject to acceptance and recording thereof pursuant to paragraphs (b)(iv)
and (b)(v) of this Section 9.04, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of) Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 and to any fees payable hereunder
that have accrued for such Lender’s account but have not yet been paid).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c)(i) of this Section 9.04; provided
that any participation sold or otherwise transferred to a Disqualified Lender
shall be deemed null and void.

(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal and
interest amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower, the Issuing Banks and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. The parties intend that all
extensions of credit to the Borrower and its Affiliates hereunder shall at

136

--------------------------------------------------------------------------------

 

all times be treated as being in registered form within the meaning of Sections
163(f), 871(h)(2), 881(c)(2) and 4701 of the Code (and any successor provisions)
and the regulations thereunder and shall interpret the provisions herein
regarding the Register consistent with such intent.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms to the extent required by Section 2.17(f)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 9.04 and any
written consent to such assignment required by paragraph (b) of this Section
9.04, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register.  No assignment shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(vi)The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c)(i)Any Lender may, at any time, without the consent of the Borrower, the
Administrative Agent, the Swing Line Lender or the Issuing Banks, sell
participations to one or more banks or other Persons (other than to (x) a
Disqualified Lender, (y) a natural Person or (z) the Specified Investor, the
Borrower or any of their respective Affiliates) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Swing Line Lender, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i) through (x) of the first proviso to Section 9.02(b) that directly and
adversely affects such Participant.  Subject to paragraph (c)(iii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the obligations and
limitations of such Sections, including Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section 9.04;
and (B) shall not be entitled to receive any greater payment under Section 2.15
or Section 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant.  To the extent permitted by
law, each Participant shall also be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

137

--------------------------------------------------------------------------------

 

(ii)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(iii)A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld, conditioned or delayed).

(d)Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest, provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(e)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(i)[Reserved].

(f)[Reserved].

(g)No such assignment shall be made to the Borrower or any Subsidiary of the
Borrower; provided that any Lender may, at any time, assign all or a portion of
its Loans to the Borrower

138

--------------------------------------------------------------------------------

 

pursuant to (i) Dutch auctions open to all Lenders on a pro rata basis in
accordance with customary procedures mutually agreed by the Administrative Agent
and the Borrower, each acting reasonably, or (ii) open market purchases on a
non-pro rata basis; provided, further, that (x) any Loans that are so assigned
will be automatically and irrevocably cancelled and the aggregate principal
amount of the tranches and installments of the relevant Loans then outstanding
shall be reduced by an amount equal to the principal amount of such Loans, (y)
the Borrower shall clearly identify itself as such in the applicable assignment
documentation and (z) no Event of Default shall have occurred or be continuing
on the effective date of such assignment; provided, further, that purchases of
Term Loans and Commitments to make Term Loans pursuant to this Section 9.04(h)
may not be funded with the proceeds of Revolving Loans.

(h)Any assignment or participation by a Lender without the Borrower’s consent to
a Disqualified Lender shall not be permitted; provided that no supplement to the
list of Disqualified Lenders shall have retroactive effect with respect to any
Person that holds any Loans and/or commitments or participations. Upon the
request of any Lender, the Administrative Agent shall make available to such
Lender the list of Disqualified Lenders; provided that the Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
relating to Disqualified Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Lender or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to, or the restrictions on any exercise of rights or
remedies of, any Disqualified Lender.

(i)No such assignment or participation shall be made to the Specified Investor
or any of its Affiliates or a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of natural
Person.  Any references to “natural person” in this Agreement shall be deemed to
include any a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of natural Person.

Survival

.  All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance or amendment of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect until the Termination Date.  The provisions of Section 2.15, Section
2.16, Section 2.17, Section 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and all other amounts payable
hereunder, the expiration or termination of the Letters of Credit and the
Commitments, the occurrence of the Termination Date or any termination of the
provisions of this Agreement.  Notwithstanding the foregoing or anything else to
the contrary set forth in this Agreement, in the event that, in connection with
the refinancing or repayment in full of the credit facilities provided for
herein, an Issuing Bank shall have, in its sole discretion, provided to the
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrower (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no

139

--------------------------------------------------------------------------------

 

participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(e) or Section 2.05(f).

Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the syndication of the
Loans and Commitments constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or any Issuing Bank, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

Right of Setoff

.  If a Specified Event of Default shall have occurred and be continuing, each
Lender, each Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) (excluding any deposits in or relating to any
payroll, trust, or tax withholding accounts) at any time owing by such Lender,
any such Issuing Bank or any such Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower then due
and owing under this Agreement held by such Lender or Issuing Bank, irrespective
of whether or not such Lender or Issuing Bank shall have made any demand under
this Agreement and although such obligations are owed to a branch or office of
such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.  The
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section.  The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank and their respective Affiliates may have.

140

--------------------------------------------------------------------------------

 

Governing Law; Jurisdiction; Consent to Service of Process

.

(a)This Agreement shall be construed in accordance with and governed by the laws
of the State of New York; provided that, notwithstanding the foregoing, it is
understood and agreed that (i) the interpretation of the definition of Target
Material Adverse Effect (and whether or not a Target Material Adverse Effect has
occurred), (ii) the determination of the accuracy of any Specified Purchase
Agreement Representations and whether as a result of any breach or inaccuracy
thereof, the Borrower or its Affiliates has the right (taking into account any
applicable cure provisions) to terminate the obligations of Borrower under the
Effective Date Purchase Agreement or decline to consummate the Effective Date
Acquisition in accordance with the terms thereof, and (iii) the determination of
whether the Effective Date Acquisition has been consummated in accordance with
the terms of the Effective Date Purchase Agreement, in each case, shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to any Loan Document against the Borrower or
their respective properties in the courts of any jurisdiction.

(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section 9.09.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

141

--------------------------------------------------------------------------------

 

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Confidentiality

.

(a)Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and their
respective directors, officers, employees, legal counsel, independent auditors,
professionals and other experts or agents (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information, on a confidential and need-to-know basis, and instructed to
keep such Information confidential and any failure of such Persons acting on
behalf of the Administrative Agent, any Issuing Bank or the relevant Lender to
comply with this Section 9.12 shall constitute a breach of this Section 9.12 by
the Administrative Agent, such Issuing Bank or the relevant Lender, as
applicable), (ii) pursuant to the order of any Governmental Authority or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law, subpoena or compulsory legal process based on the advice of
counsel (in which case the Administrative Agent, the Issuing Banks and the
Lenders agree (except with respect to any audit or examination conducted by bank
accountants or any regulatory or self-regulatory authority exercising routine
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, to inform the Borrower and its Subsidiaries prior
to such disclosure); (iii) upon the request or demand of any regulatory
authority having or purporting to have jurisdiction over the Administrative
Agent, the Issuing Banks or the Lenders or any of their respective Affiliates
(in which case the Administrative Agent, the Issuing Banks and the Lenders agree
(except with respect to any audit or examination conducted by bank accountants
or any regulatory or self-regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, to inform the Borrower and its Subsidiaries promptly thereof
prior to disclosure); (iv) to the extent reasonably necessary or advisable in
connection with the exercise of any remedy or enforcement of any right under the
Loan Documents, (v) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section 9.12, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement (other than to a
Disqualified Lender), (B) any direct or indirect contractual counterparty to any
Swap Agreement or derivative transaction relating to any Loan Party or its
Subsidiaries and its obligations under the Loan Documents, (C) any pledgee
referred to in Section 9.04(d) (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information, on a confidential basis, and instructed to keep such Information
confidential), or (D)(x) to a Person that is an investor or prospective investor
in a securitization, separate account or commingled fund so long such investor
or prospective investor agrees that its access to information regarding the Loan
Parties and the Loans and Commitments is solely for purposes of evaluating an
investment in such securitization, separate account or commingled fund and who
agrees to treat such information as confidential on substantially the same basis
as the confidentiality provisions herein or (y) to a Person that is a trustee,
collateral agent, collateral manager, servicer, noteholder, equityholder or
secured party in a securitization in connection with the administration,
servicing and evaluation of, and reporting on, the assets serving as collateral
for such securitization, (vi) to the extent that such information is
independently developed by the Administrative Agent, the Issuing Banks or the
Lenders, (vii) to the extent such Information (x) becomes publicly available
other than as a result of improper disclosure by the Administrative Agent, any
Issuing Bank or applicable Lender or any of their Affiliates or any related
parties thereto in violation of any confidentiality obligations owing to the
Borrower, its Subsidiaries or any of their respective Affiliates or a breach of
this Section or (y) becomes available to the Administrative Agent, any Issuing
Bank, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or a third party that is not, to the
knowledge of the Administrative Agent, any Issuing Bank, any Lender or any of
their respective Affiliates subject to contractual or fiduciary confidentially
obligations owed to the Borrower, any of its

142

--------------------------------------------------------------------------------

 

Subsidiaries or any of their respective Affiliates or related parties, (viii) to
the extent the Borrower shall have consented in writing prior to such
disclosure, or (ix) as is necessary if such disclosure is for purposes of
establishing a “due diligence” defense in any legal proceeding. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For the purposes
hereof, “Information” means all information received from the Borrower or any of
its Subsidiaries relating to the Borrower, any of its Subsidiaries, or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding the foregoing, no such information
shall be knowingly disclosed to a Disqualified Lender that constitutes a
Disqualified Lender at the time of such disclosure without the Borrower’s prior
written consent.

(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN Section 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

PATRIOT Act

.  Each Lender that is subject to the PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the PATRIOT Act.  In addition, each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Beneficial
Ownership Regulation, it is required to obtain a Beneficial Ownership
Certification.

Section 9.14[Reserved].

143

--------------------------------------------------------------------------------

 

Release of Liens and Guarantees

.

(a)A Subsidiary Loan Party shall automatically and immediately be released from
its obligations under the Loan Documents, and all security interests created by
the Security Documents in Collateral owned by such Subsidiary Loan Party shall
be automatically and immediately released, (1) upon the consummation of any
transaction or designation permitted by this Agreement as a result of which such
Subsidiary Loan Party ceases to be a Restricted Subsidiary (including pursuant
to a permitted merger with a Subsidiary that is not a Loan Party or a
designation as an Unrestricted Subsidiary) or becomes an Excluded Subsidiary, so
long as such Subsidiary so becomes an Excluded Subsidiary as a result of a joint
venture or other strategic transaction entered into for a bona fide business
purpose or (2) upon the request of the Borrower, in connection with a
transaction permitted under this Agreement, as a result of which such Subsidiary
Loan Party ceases to be a Wholly Owned Subsidiary, so long as such Subsidiary
ceases to be a Wholly Owned Subsidiary as a result of a joint venture or other
strategic transaction entered into for a bona fide business purpose; provided
that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise.  Upon any sale or other transfer by any Loan Party (other
than to the Borrower or any Subsidiary Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral in accordance with Section 9.02(b), the
security interest in such Collateral created by the Security Documents shall be
automatically released.  Upon the release of any Subsidiary Loan Party from its
Guarantee in compliance with this Agreement, the security interest in any
Collateral owned by such Subsidiary Loan Party created by the Security Documents
shall be automatically released.  Upon the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary in compliance with this Agreement, the
security interest created by the Security Documents in the Equity Interests and
the Collateral of such Subsidiary shall automatically be released.  Upon any
Subsidiary Loan Party becoming an Excluded Subsidiary in compliance with this
Agreement, the security interest created by the Security Documents in the Equity
Interests of such Subsidiary shall automatically be released.  Upon the
Termination Date, all obligations under the Loan Documents (other than
contingent obligations which expressly survive by their terms) and all security
interests created by the Security Documents shall be automatically released.  In
connection with any termination or release pursuant to this Section 9.15, the
Administrative Agent or the Collateral Agent, as the case may be, shall execute
and deliver to any Loan Party, at such Loan Party’s expense, all documents that
such Loan Party shall reasonably request to evidence such termination or release
so long as the Borrower or applicable Loan Party shall have provided the
Administrative Agent or the Collateral Agent, as the case may be, such
certifications or documents as the Administrative Agent or the Collateral Agent,
as the case may be, shall reasonably request in order to demonstrate compliance
with this Agreement.

(b)The Administrative Agent or the Collateral Agent, as the case may be, will,
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to subordinate its Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent, as the case may be, under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(iv).

(c)Each of the Lenders and the Issuing Banks irrevocably authorizes the
Administrative Agent or the Collateral Agent, as the case may be, to provide any
release or evidence of release, termination or subordination contemplated by
this Section 9.15.  Upon request by the Administrative Agent or the Collateral
Agent, as the case may be, at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority or the Collateral Agent’s
authority, as the case may be, to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.15.

144

--------------------------------------------------------------------------------

 

Section 9.16[Reserved].

No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that (i)
(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Joint Lead Arrangers are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Lenders and the Joint Lead Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders and the Joint
Lead Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary for the Borrower, any of
its Affiliates or any other Person and (B) none of the Administrative Agent, the
Lenders and the Joint Lead Arrangers has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Lenders and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Lenders and the Joint Lead Arrangers has
any obligation to disclose any of such interests to the Borrower or any of its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Lenders and the Joint Lead Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

145

--------------------------------------------------------------------------------

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Certain ERISA Matters

(i).

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Joint Lead Arrangers, and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the

146

--------------------------------------------------------------------------------

 

benefit of, the Administrative Agent, the Joint Lead Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

(i)none of the Administrative Agent, the Joint Lead Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Loan Document Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent, the Joint Lead Arrangers, or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c)The Administrative Agent and the Joint Lead Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

[Remainder of Page Intentionally Left Blank.]

 

 

147

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ZIX CORPORATION,

as Borrower

By:/s/ David E. Rockvam

Name: David E. Rockvam

Title: Vice President and Treasurer

 

 




[Zix—Credit Agreement]

--------------------------------------------------------------------------------

 

SUNTRUST BANK,

as Administrative Agent, Issuing Bank, Swing Line Lender, and a Lender

 

By:

/s/ William H. Tallman III

Name: William H. Tallman III

Title: Vice Presdient




[Zix—Credit Agreement]

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

By:

/s/ Jeff Kalinowski

Name: Jeff Kalinowski

Title: Senior Vice President

 

 




 

[Zix—Credit Agreement]

--------------------------------------------------------------------------------

 

Regions Bank,

as a Lender

 

By:

/s/ Jason Douglas

Name: Jason Douglas

Title: Director

 




[Zix—Credit Agreement]

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

 

By:

/s/ Charlie Trisiripisal

Name: Charlie Trisiripisal

Title: Duly Authorized Signatory

 




 

--------------------------------------------------------------------------------

 

 

J.P. MorganChase, N.A.,

as a Lender

 

By:

/s/ Justin Kelley

Name: Justin Kelley

Title: Executive Director

 




 

--------------------------------------------------------------------------------

 

 

CIT Bank, N.A.,

as a Lender

 

By:

/s/ Sherryn Reckin

Name: Sherryn Reckin

Title: Director

 




 

--------------------------------------------------------------------------------

 

 

BANCALLIANCE INC. By: Alliance Partners LLC, its

Attorney-in-fact, as a Lender

 

By:

/s/ John Gray

Name: John Gray

Title: Executive Vice President

 




 

--------------------------------------------------------------------------------

 

 

CENTENNIAL BANK

as a Lender

 

By:

/s/ Mark Bernstein

Name: Mark Bernstein

Title: Senior Managing Director

 




 

--------------------------------------------------------------------------------

 

 

BOKF, N.A. dba Bank of Texas,

as a Lender

 

By:

/s/ Hudson H. Marshall

Name: Hudson H. Marshall

Title: Senior Vice President

 

 

 




 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(a)

 

Applicable Fee Rate and Applicable Rate

 

Level

Total Net Leverage Ratio

Eurodollar Loans

ABR Loans

Commitment Fee

I

Greater than 3.50 to 1.00

3.50%

2.50%

0.50%

II

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

3.25%

2.25%

0.375%

III

Less than or equal to

3.00 to 1.00 but greater than 2.50 to 1.00

3.00%

2.00%

0.375%

IV

Less than or equal to

2.50 to 1.00 but greater than 2.00 to 1.00

2.75%

1.75%

0.25%

V

Less than or equal to

2.00 to 1.00

2.50%

1.50%

0.25%

 

 

 

 